Exhibit 10.2

Execution Copy

SECOND AMENDED AND RESTATED COMMON TERMS AGREEMENT

among

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

THE SECURED DEBT HOLDER GROUP REPRESENTATIVES,

SECURED HEDGE REPRESENTATIVES AND

SECURED GAS HEDGE REPRESENTATIVES,

that are parties to this Agreement from time to time

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee

and

SOCIÉTÉ GÉNÉRALE,

as the Intercreditor Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

1.

   DEFINITIONS AND INTERPRETATION      4       1.1    Definitions      4      
1.2    Interpretation      4       1.3    UCC Terms      6       1.4   
Accounting and Financial Determinations      6   

2.

   SECURED DEBT      6       2.1    Incurrence of Secured Debt      6       2.2
   Facility Commitments      6       2.3    Borrowing Notice Requirements      7
      2.4    Working Capital Debt      8       2.5    PDE Debt      9       2.6
   Replacement Debt      10       2.7    Train 6 Debt      14       2.8   
Accession Agreements      19       2.9    Transfers and Holding of Obligations
     20       2.10    Changes to Secured Debt Obligations      21       2.11   
Termination of Obligations      21       2.12    Right to Share in Security     
22       2.13    Certain Rights and Obligations of Secured Parties      22   

3.

   REPAYMENT AND PREPAYMENTS      23       3.1    General Terms of Repayment   
  23       3.2    Voluntary Prepayment of Secured Debt      23       3.3   
Voluntary Cancellation of Secured Debt      25       3.4    Mandatory Prepayment
of Secured Debt      25       3.5    Termination of Interest Rate Protection
Agreement in Connection with Any Prepayment      28       3.6    Prepayment –
Miscellaneous      28   

4.

   REPRESENTATIONS AND WARRANTIES      29       4.1    General      29   

 

i



--------------------------------------------------------------------------------

4.2 Existence   30    4.3 Financial Condition   30    4.4 Action   30    4.5 No
Breach   31    4.6 Government Approvals; Government Rules   31    4.7
Proceedings   32    4.8 Environmental Matters   33    4.9 Taxes   33    4.10 Tax
Status   34    4.11 ERISA; ERISA Event   34    4.12 Nature of Business   34   
4.13 Security Documents   35    4.14 Subsidiaries   35    4.15 Investment
Company Act of 1940   35    4.16 Energy Regulatory Status   35    4.17 Material
Project Documents; Other Documents   36    4.18 Margin Stock   37    4.19
Regulations T, U and X   37    4.20 Patents, Trademarks, Etc.   37    4.21
Disclosure   38    4.22 Insurance   38    4.23 Indebtedness   38    4.24
Material Adverse Effect   38    4.25 Absence of Default   38    4.26 Real
Property   39    4.27 Solvency   39    4.28 Legal Name and Place of Business  
39    4.29 No Force Majeure   39    4.30 Ranking   40    4.31 Labor Matters   40
   4.32 OFAC   40   

 

ii



--------------------------------------------------------------------------------

4.33 Accounts   41    4.34 Operating Arrangements   41    4.35 No Condemnation  
41   

5.

CONDITIONS PRECEDENT TO CLOSING DATE, DRAWDOWNS OF SECURED DEBT AND PROJECT
COMPLETION DATE   41    5.1 Conditions to Closing Date   41    5.2 Conditions to
Initial Advance   42    5.3 Conditions to Train 6 Initial Advance   42    5.4
Conditions to Each Advance   42    5.5 Conditions to Project Completion Date  
43   

6.

AFFIRMATIVE COVENANTS   43    6.1 Separateness   43    6.2 Project Documents,
Etc.   43    6.3 Maintenance of Existence, Etc.   44    6.4 Books and Records;
Inspection Rights   44    6.5 Compliance with Government Rules, Etc.   45    6.6
Insurance; Events of Loss   46    6.7 Project Construction; Maintenance of
Properties   47    6.8 Taxes   49    6.9 Maintenance of Liens   49    6.10 Use
of Proceeds   49    6.11 Interest Rate Protection Agreements   50    6.12
Operating Budget   50    6.13 Other Documents and Information   51    6.14 Train
6 Debt; Independent Engineer   52    6.15 Debt Service Coverage Ratio   52   
6.16 Further Assurances; Cooperation   52    6.17 Auditors   53    6.18 Surveys
and Title Policies   53    6.19 Working Capital Debt   53    6.20 Debt Service
Reserve Amount   54    6.21 Certain Agreements   54   

 

iii



--------------------------------------------------------------------------------

7.

NEGATIVE COVENANTS   54    7.1 [Reserved]   54    7.2 Prohibition of Fundamental
Changes   54    7.3 Nature of Business   55    7.4 Performance Tests and
Liquidated Damages   56    7.5 Restrictions on Indebtedness   56    7.6
Development Expenditures   56    7.7 Restricted Payments   57    7.8 Limitation
on Liens   57    7.9 Project Documents, Etc.   57    7.10 Terminal Use
Agreements   59    7.11 Transactions with Affiliates   59    7.12 Accounts   60
   7.13 EPC and Construction Contracts   60    7.14 GAAP   64    7.15 Use of
Proceeds; Margin Regulations   64    7.16 Permitted Investments   64    7.17
Hedging Arrangements   64    7.18 Environmental Matters   65    7.19 Guarantees
  65    7.20 Gas Purchase Contracts and LNG Sales Contracts   65    7.21 Sale of
Natural Gas in Interstate Commerce   65   

8.

REPORTING REQUIREMENTS   66    8.1 Financial Statements   66    8.2 Notice of
Default, Event of Default and Other Events   67    8.3 Notices under Material
Project Documents   68    8.4 Operating Statements and Reports   69    8.5
Construction Reports   70    8.6 Commodity Positions   71    8.7 Other
Information   71    8.8 Insurance Information   71   

 

iv



--------------------------------------------------------------------------------

9.

EVENTS OF DEFAULT FOR SECURED DEBT   71    9.1 Non-Payment of Scheduled Payments
  72    9.2 Non-Payment of Other Obligations   72    9.3 Non-Performance of
Covenants and Obligations   72    9.4 Breach of Representation or Warranty   73
   9.5 Project Document Defaults   73    9.6 Government Approvals   74    9.7
Bankruptcy; Insolvency   74    9.8 Judgments   75    9.9 Unenforceability of
Documentation   75    9.10 Event of Loss   75    9.11 Change of Control   75   
9.12 ERISA Events   75    9.13 Insurance   76    9.14 Liens   76    9.15
Abandonment   76    9.16 Certain Regulations   76    9.17 Commercial Delivery  
76    9.18 Project Completion   77    9.19 Certain Force Majeure Events   77   

10.

MISCELLANEOUS PROVISIONS   78    10.1 Amendments   78    10.2 Entire Agreement  
78    10.3 Applicable Law; Jurisdiction   78    10.4 Assignments   80    10.5
Successors and Assigns   80    10.6 Consultants   80    10.7 Costs and Expenses
  80    10.8 Counterparts; Effectiveness   82    10.9 No Waiver; Cumulative
Remedies   82    10.10 Indemnification by Borrower   82   

 

v



--------------------------------------------------------------------------------

10.11 Notices and Other Communication   84    10.12 Severability   86    10.13
Survival   86    10.14 Waiver of Consequential Damages, Etc.   86    10.15
Reinstatement   86    10.16 Treatment of Certain Information; Confidentiality  
87    10.17 No Recourse   88    10.18 Second Amendment and Restatement   90   

SCHEDULES

Schedule 1 – Definitions

Schedule 2.4 – Form of Officer’s Certificate (Working Capital Debt)

Schedule 2.6 – Form of Officer’s Certificate (Replacement Debt)

Schedule 2.7(a)(ix) – Train 6 Deliverables

Schedule 2.8(a) – Form of Accession Agreements

Schedule 2.8(f) – Debt Commitments; Secured Hedge Obligations

Schedule 2.9(d) – Form of Transfer of Accession Agreement (Secured Debt Holder
Group Representative)

Schedule 2.9(e) – Form of Transfer of Accession Agreement (Secured Hedge
Representative)

Schedule 2.9(f) – Form of Transfer of Accession Agreement (Secured Gas Hedge
Representative)

Schedule 4.6(a) – Government Approvals

Schedule 4.6(b) – Government Approvals - Post Closing

Schedule 4.7 – Environmental Claims

Schedule 4.8 – Environmental Matters

Schedule 4.17 – Project Documents

Schedule 4.20 – Patents, Trademarks, Etc.

Schedule 5.1 – Conditions to Closing Date

Schedule 5.2 – Conditions to Initial Advance

Schedule 5.3 – Conditions to Train 6 Initial Advance

Schedule 5.4 – Conditions to Each Advance

Schedule 5.5 – Conditions to Project Completion Date

Schedule 6.1 – Separateness

Schedule 6.6 – Insurance

Schedule 7.13 – Change Orders

Schedule 10.11 – Notice Information

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A – Knowledge

Exhibit B-1 – Form of EPC Contract Consent and Agreement

Exhibit B-2 – Form of ConocoPhillips License Agreement Consent

Exhibit B-3 – Form of Material Project Document (Non-Affiliate) Consent

Exhibit B-4 – Form of Material Project Document (Affiliate) Consent

Exhibit B-5 – Form of Guarantee Consent

Exhibit C – Form of Interest Rate Protection Agreement

Exhibit D-1 – Construction Budget

Exhibit D-2 – Construction Schedule

Exhibit E – Base Case Forecast

Exhibit F – Hedging Program

Exhibit G – Gas Sourcing Plan

Exhibit H – Project Description

Exhibit I – Form of Notice of Project Completion

Exhibit J – Form of Borrowing Notice

Exhibit K – Qualified Gas Suppliers

ANNEXES

 

Annex A – Closing Date Consents

Annex B – Lenders’ Reliability Test Criteria

 

vii



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED COMMON TERMS AGREEMENT (this “Agreement”),
dated as of June 30, 2015, is made among:

 

(1) SABINE PASS LIQUEFACTION, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (the “Borrower”);

 

(2) each SECURED DEBT HOLDER GROUP REPRESENTATIVE that is a party to this
Agreement from time to time in accordance with the terms of this Agreement;

 

(4) each SECURED HEDGE REPRESENTATIVE that is a party to this Agreement from
time to time in accordance with the terms of this Agreement;

 

(5) each SECURED GAS HEDGE REPRESENTATIVE that is a party to this Agreement from
time to time in accordance with the terms of this Agreement;

 

(6) SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee; and

 

(7) SOCIÉTÉ GÉNÉRALE, as the Intercreditor Agent,

each a “Party” and together the “Parties”.

WHEREAS:

 

(A) Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has liquefied natural gas regasification and send-out
capacity of approximately 4.3 Bcf/d, storage capacity of approximately 16.9 Bcfe
and two marine berths;

 

(B) The Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain up to six liquefaction trains, each
with a nominal production capacity of at least 182,500,000 MMBtu per annum, that
will add liquefaction services at the Sabine Pass Terminal and convert the
Sabine Pass Terminal into a facility capable of liquefying and exporting
domestic U.S. natural gas in addition to importing and regasifying
foreign-sourced LNG;

 

(C)

The Borrower, the Secured Debt Holder Group Representatives party thereto, the
Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, as amended by that certain Second
Omnibus Amendment (the “Second Omnibus Amendment”), dated as of January 9, 2013
(as so amended, the “Original Common Terms Agreement”), and as amended and
restated by the Amended and Restated Common Terms Agreement, dated as of May 28,
2013, as amended by that certain Amendment to the Common Terms Agreement, dated
as of November 20, 2013, as further amended by that certain Amendment to Common
Terms Agreement, dated as of



--------------------------------------------------------------------------------

  April 10, 2014, as further amended by that certain Amendment to Common Terms
Agreement, dated as of June 10, 2014, as further amended by that certain
Amendment to Common Terms Agreement, dated as of May 12, 2015 (as so amended and
restated, the “Amended and Restated Common Terms Agreement”), that sets out
certain provisions regarding, among other things, common representations and
warranties of the Borrower, common covenants of the Borrower, and common Events
of Default under certain of the Secured Debt Instruments (as defined in the
Amended and Restated Common Terms Agreement);

 

(D) The Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders party thereto (in their capacity as
construction/term loan lenders thereunder) entered into that certain Credit
Agreement (Term Loan A), dated as of July 31, 2012, as amended by the Second
Omnibus Amendment (as so amended, the “Original Credit Agreement”), and as
amended and restated by the Amended and Restated Credit Agreement (Term Loan A),
dated as of May 28, 2013, as amended by that certain First Amendment to Amended
and Restated Credit Agreement (Term Loan A), dated as of March 21, 2014 (as so
amended and restated, the “Amended and Restated Credit Agreement”), pursuant to
which such Commercial Bank Lenders party thereto (in such capacity) agreed to
provide, upon the terms and conditions set forth therein, the loans described
therein and to finance the construction of the first four trains of the Project;

 

(E) The Borrower, the Secured Debt Holder Group Representatives party thereto,
the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Intercreditor Agreement, dated as of July 31,
2012, as amended by the Second Omnibus Amendment, as amended and restated by the
Amended and Restated Intercreditor Agreement, dated as of May 28, 2013 (as so
amended and restated, the “Amended and Restated Intercreditor Agreement”), that,
among other things, governs the relationship among the Secured Parties and
regulates the claims of the Secured Parties under the Amended and Restated
Common Terms Agreement against the Borrower and the enforcement by the Secured
Parties under the Amended and Restated Common Terms Agreement of the Security
(as defined in the Amended and Restated Common Terms Agreement), including the
method of voting and decision making, and the appointment of the Intercreditor
Agent for the purposes set forth therein;

 

(F)

As of the date hereof, pursuant to that certain Indenture, dated as of
February 1, 2013, as supplemented by a first supplemental indenture, dated as of
April 16, 2013, a second supplemental indenture, dated as of April 16, 2013, a
third supplemental indenture, dated as of November 25, 2013, a fourth
supplemental indenture, dated as of May 20, 2014, a fifth supplemental
indenture, dated as of May 20, 2014, and a sixth supplemental indenture, dated
as of March 3, 2015 (collectively, the “Initial Senior Bond Indenture”), the
Borrower has issued Senior Bonds in one or more series in the aggregate
principal amount of eight billion five hundred million Dollars ($8,500,000,000)
(collectively, the “Initial Senior Bonds”) constituting Replacement Debt and
resulting in cancellation of Facility Commitments such that, as of the date
hereof, the aggregate

 

2



--------------------------------------------------------------------------------

  Facility Commitments remaining available amount to eight hundred ninety-nine
million one hundred twenty-three thousand nine hundred ninety-four Dollars and
seven cents ($899,123,994.07);

 

(G) The Borrower, the Commercial Bank Lenders and certain other parties thereto,
as applicable, desire to amend and restate the Amended and Restated Credit
Agreement and certain other Transaction Documents, as set forth below ,the KSURE
Covered Facility Lenders desire to amend and restate the KSURE Covered Facility
Agreement, and KEXIM and the KEXIM Covered Facility Lenders and certain other
Holders of Senior Debt, if applicable, desire to establish certain additional
credit facilities in order to provide funds which are to be used, along with the
Funded Equity, to finance the design, engineering, development, procurement,
construction, installation, completion, ownership, operation and maintenance of
the relevant trains of the Project, to pay certain fees and expenses associated
with the Financing Documents and the Senior Debt, fund the Senior Debt
Facilities Debt Service Reserve Account, fund operating and working capital
expenses associated with the relevant trains of the Project, issue letters of
credit and as further described herein and in the other Financing Documents;

 

(H) The Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders are entering into a Second Amended and
Restated Credit Agreement (Term Loan A) pursuant to which the Commercial Bank
Lenders will provide upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project;

 

(I) The Borrower, the KSURE Covered Facility Agent, the Common Security Trustee
and the KSURE Covered Facility Lenders are entering into that certain KSURE
Covered Facility Agreement pursuant to which the KSURE Covered Facility Lenders
will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project and, in connection therewith and as a condition thereto, KSURE will
issue the KSURE Insurance to provide, upon the terms and conditions set forth
therein, credit support to the KSURE Covered Facility Lenders;

 

(J) The Borrower, the KEXIM Facility Agent, the Common Security Trustee and
KEXIM are entering into that certain KEXIM Direct Facility Agreement pursuant to
which KEXIM will provide upon the terms and conditions set forth therein, the
loans described therein to finance the construction of the relevant trains of
the Project;

 

(K) The Borrower, the KEXIM Facility Agent, the Common Security Trustee. KEXIM
and the KEXIM Covered Facility Lenders are entering into that certain KEXIM
Covered Facility Agreement pursuant to which the KEXIM Covered Facility Lenders
will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project and, in connection therewith and as a condition thereto, KEXIM will
issue the KEXIM Guarantee to provide, upon the terms and conditions set forth
therein, credit support to the KEXIM Covered Facility Lenders;

 

(L)

The Borrower, the Secured Debt Holder Group Representatives, the Secured Hedge
Representatives, the Secured Gas Hedge Representatives, the Common Security
Trustee

 

3



--------------------------------------------------------------------------------

  and the Intercreditor Agent are entering into a new Intercreditor Agreement in
order to amend and restate the Amended and Restated Intercreditor Agreement and,
among other things, regulate the relationship among the Secured Parties and
regulate the claims of the Secured Parties against the Borrower and the
enforcement by the Secured Parties of the Security, including the method of
voting and decision making, and the appointment of the Intercreditor Agent for
the purposes set forth therein;

 

(M) The Borrower has granted certain Security in the Collateral for the benefit
of the Secured Parties pursuant to the Security Documents; and

 

(N) The Borrower, the Secured Debt Holder Group Representatives, the Secured
Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent are entering into this Agreement
in order to amend and restate the Amended and Restated Common Terms Agreement
and set out certain provisions regarding, among other things: (a) common
representations and warranties of the Borrower; (b) common covenants of the
Borrower; and (c) common Events of Default under the Secured Debt Instruments.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
Parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

Except as otherwise expressly provided in this Agreement, capitalized terms used
in this Agreement shall have the meanings given to them in Schedule 1. To the
extent such terms are defined by reference to other Financing Documents or
Material Project Documents, for the purposes of this Agreement, such terms shall
continue to have the definitions given to them on the Closing Date (but will be
subject to, and interpreted in accordance with, the governing law of this
Agreement) notwithstanding any termination, expiration or amendment (unless such
amendment has been entered into with the written consent of the Required Secured
Parties) of such agreements except to the extent the Parties agree to the
contrary.

 

1.2 Interpretation

 

  (a) In this Agreement, except to the extent specified to the contrary or where
the context otherwise requires:

 

  (i) the table of contents and headings are for convenience only and shall not
affect the interpretation of this Agreement;

 

  (ii) references to “Sections”, “Schedules”, “Exhibits” and “Appendices” are
references to sections of, and schedules, exhibits and appendices to, this
Agreement;

 

4



--------------------------------------------------------------------------------

  (iii) references to “assets” includes property, revenues and rights of every
description (whether real, personal or mixed and whether tangible or
intangible);

 

  (iv) references to an “amendment” includes a supplement, replacement,
novation, restatement or re-enactment and “amended” is to be construed
accordingly;

 

  (v) except where a document or agreement is expressly stated to be in the form
“in effect” on a particular date in Section 1.1 (Definitions), references to any
document or agreement, including this Agreement, shall be deemed to include
references to such document or agreement as amended, amended and restated,
supplemented, or otherwise modified from time to time in accordance with its
terms and (where applicable) subject to compliance with the requirements set
forth in the Financing Documents;

 

  (vi) references to any Party or party to any other document or agreement shall
include its successors and permitted assigns;

 

  (vii) words importing the singular include the plural and vice versa;

 

  (viii) words importing the masculine include the feminine and vice versa;

 

  (ix) the words “include”, “includes” and “including” are not limiting;

 

  (x) references to “days” shall mean calendar days, unless the term “Business
Days” shall be used;

 

  (xi) references to “months” shall mean calendar months and references to
“years” shall mean calendar years; and

 

  (xii) unless the contrary indication appears, a reference to a time of day is
a reference to the time of day in New York, New York.

 

  (b) This Agreement and the other Financing Documents are the result of
negotiations among, and have been reviewed by all parties thereto and their
respective counsel. Accordingly, this Agreement and the other Financing
Documents shall be deemed to be the product of all parties thereto, and no
ambiguity shall be construed in favor of or against any party thereto.

 

  (c) For the purposes of any Financing Document, “payment in full” or “paid in
full” or “satisfied”, in each case, as used with respect to any Obligation means
the receipt of cash equal to the full amount of such Obligation.

 

  (d) Unless a contrary intention appears, a term used in any Financing Document
or in any notice given under or in connection with any Financing Document has
the same meaning in that Financing Document or notice as in this Agreement.

 

5



--------------------------------------------------------------------------------

1.3 UCC Terms

Unless otherwise defined herein, terms used herein that are defined in the UCC
shall have the respective meanings given to those terms in the UCC.

 

1.4 Accounting and Financial Determinations

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Common Security
Trustee and each Secured Debt Holder Group Representative that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of, or calculation of compliance with, such provision (or if the
Common Security Trustee and each Secured Debt Holder Group Representative, as
the case may be, notifies the Borrower that the Required Secured Parties request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such provision has been amended in accordance herewith.

 

2. SECURED DEBT

 

2.1 Incurrence of Secured Debt

The incurrence of, and Advances under, the Secured Debt shall be made in
accordance with, and pursuant to, the terms of this Agreement and the relevant
Secured Debt Instruments.

 

2.2 Facility Commitments

On the Closing Date, subject to the terms and conditions of this Agreement and
the other Financing Documents:

 

  (a) the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee and the Commercial Bank Lenders are entering into the Term Loan A Credit
Agreement pursuant to which the Commercial Bank Lenders will make available to
the Borrower a term loan facility in an aggregate amount not exceeding the total
Commercial Banks Facility Commitment;

 

  (b) the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders are entering into the KSURE
Covered Facility Agreement pursuant to which the KSURE Covered Facility Lenders
will make available to the Borrower a term loan facility in an aggregate amount
not exceeding the total KSURE Covered Facility Commitment;

 

6



--------------------------------------------------------------------------------

  (c) the Borrower, the KEXIM Facility Agent, the Common Security Trustee and
KEXIM are entering into the KEXIM Direct Facility Agreement pursuant to which
KEXIM will make available to the Borrower a term loan facility in an aggregate
amount not exceeding the total KEXIM Direct Facility Commitment; and

 

  (d) the Borrower, the KEXIM Facility Agent, the Common Security Trustee, KEXIM
and the KEXIM Covered Facility Lenders are entering into the KEXIM Covered
Facility Agreement pursuant to which the KEXIM Covered Facility Lenders will
make available to the Borrower a term loan facility in an aggregate amount not
exceeding the total KEXIM Covered Facility Commitment.

Each Facility Agent, the Initial Senior Bonds Trustee and each Secured Hedge
Representative shall have delivered an Accession Agreement in respect of each
applicable Secured Debt Instrument or Secured Hedge Instrument.

 

2.3 Borrowing Notice Requirements

 

  (a) Subject to the terms of this Agreement and each relevant Facility
Agreement, the Borrower may request an Advance under any Facility by delivering
a Borrowing Notice (substantially in the form attached as Exhibit J to this
Agreement) appropriately completed to the Common Security Trustee and each of
the relevant Facility Agents, no later than 12:00 p.m., New York City time, on
or before the fourth Business Day prior to the proposed Borrowing Date.

 

  (b) Each Borrowing Notice delivered pursuant to this Section 2.3 shall be
irrevocable and shall refer to this Agreement and the relevant Facility
Agreement and specify:

 

  (i) the requested Borrowing Date;

 

  (ii) the amount of such requested Advance;

 

  (iii) with respect to the Commercial Bank Loans,

 

  (A) whether the requested Advance is of LIBO Loans or Base Rate Loans (each as
defined in the Term Loan A Credit Agreement); and

 

  (B) in the case of a proposed Advance of LIBO Loans, the Borrower’s election
with respect to the duration of the initial Interest Period applicable to such
LIBO Loans, which Interest Periods (as defined in the Term Loan A Credit
Agreement) shall be one (1), two (2), three (3), or six (6) months in length;
and

 

  (iv) that each of the conditions precedent to such Advance has been satisfied
or waived.

 

7



--------------------------------------------------------------------------------

  (c) The Borrower shall ensure that following each Advance, the ratio of
Facility Loans under each Facility Agreement to Facility Loans under all
Facility Agreements is equal to the ratio of the total Facility Commitments
under the relevant Facility Agreement to the aggregate Facility Commitments
under all Facility Agreements; provided that solely for the purposes of
calculating such ratio for purposes of this Section 2.3(c), any Facility Loans
prepaid pursuant to Section 3.4(a)(iv) (Mandatory Prepayment of Secured Debt)
(with respect to the prepayments required under Section 2.6(j)(ii) (Replacement
Debt)) or Section 3.4(a)(viii) (Mandatory Prepayment of Secured Debt) shall be
considered outstanding.

 

  (d) The Borrower may only request that two Advances under each of the Facility
Agreements be made during each calendar month. The Borrower may only request
Advances during the Availability Period, except that the Initial Advance may be
requested prior to (but shall only be made on or after) the commencement of the
Availability Period.

 

  (e) The currency specified in a Borrowing Notice must be Dollars.

 

  (f) The aggregate amount of the proposed Advances under the Facilities must be
an amount that is no more than the available Facility Commitments and (A) not
less than five million Dollars ($5,000,000) and an integral multiple of one
million Dollars ($1,000,000) and (B) if the available Facility Commitments are
less than five million Dollars ($5,000,000), equal to the available Facility
Commitments. The portion of any Advance comprising funds under any Facility
Agreement shall not exceed the available Facility Commitment under such Facility
Agreement. Such Advances shall be made pro rata in accordance with the committed
principal amounts under each Facility Commitment calculated in accordance with
clause (c) of this Section 2.3.

 

  (g) If the Initial Advance or the incurrence of Replacement Debt does not
occur on or prior to the first anniversary of the Closing Date (or such later
date as may be agreed in writing by all of the Facility Lenders), all Facility
Commitments shall automatically terminate and shall no longer be effective.

 

2.4 Working Capital Debt

The Borrower may incur senior secured or unsecured Indebtedness in addition to
other Senior Debt not exceeding the sum of (x) one billion five hundred million
Dollars ($1,500,000,000) and, if Train 6 Debt has been incurred, one billion
eight hundred million Dollars ($1,800,000,000) in the aggregate, the proceeds of
which shall be used solely for working capital purposes (including the issuance
of letters of credit) related to the Project of which not more than two hundred
million Dollars ($200,000,000) may be used for working capital purposes other
than the cost of purchasing or transporting (including storing) natural gas and
(y) four hundred sixty million Dollars ($460,000,000) and, if Train 6 Debt has
been incurred, five hundred fifty million Dollars ($550,000,000) in the
aggregate, the proceeds of which shall be used for purposes of issuing
Acceptable

 

8



--------------------------------------------------------------------------------

Debt Service Reserve LCs in lieu of cash deposits into the Senior Debt
Facilities Debt Service Reserve Account (the “Working Capital Debt”), only if,
prior to or on the date of incurrence thereof, the following conditions have
been satisfied or waived by the Required Secured Parties:

 

  (a) no Default or Event of Default:

 

  (i) shall have occurred and be continuing; or

 

  (ii) results from the incurrence of such Working Capital Debt;

 

  (b) the Senior Debt Instrument governing such Working Capital Debt shall
include a provision requiring the Borrower to reduce the principal amount
relating to any revolving loans to zero Dollars ($0) for a period of not less
than five (5) consecutive Business Days at least once per calendar year;
provided, however that such provision may except any such loans incurred to
repay reimbursement amounts due under drawn letters of credit so long as the
tenor of such loans is not greater than twelve (12) months;

 

  (c) the Secured Debt Holder Group Representative for any Secured Working
Capital Debt shall have entered into an Accession Agreement in accordance with
Section 2.8 (Accession Agreements); and

 

  (d) the Intercreditor Agent shall have received a certificate from an
Authorized Officer of the Borrower at least five (5) days prior to the
incurrence of such Working Capital Debt, in the form set out in Schedule 2.4,
which certificate shall:

 

  (i) identify each Secured Debt Holder Group Representative and each Holder for
any Secured Working Capital Debt; and

 

  (ii) attach a copy of each proposed Senior Debt Instrument relating to the
Working Capital Debt (that may be an amendment to an existing Senior Debt
Instrument), which copy shall disclose the material terms, permitted uses, and
the tenor and, if applicable, amortization schedule of such Working Capital Debt
and the rate, or the rate basis and margin in the case of a floating rate, at
which such Working Capital Debt shall bear interest, and (if applicable)
commitment fees or other premiums relating thereto.

Any Secured Working Capital Debt shall be treated in all respects as Secured
Debt, sharing pari passu in the Collateral and in right of payment.

 

2.5 PDE Debt

The Borrower may incur senior secured or unsecured Indebtedness in addition to
other Senior Debt not exceeding the sum of three hundred million Dollars
($300,000,000) in the aggregate, the proceeds of which shall be used solely to
finance Permitted

 

9



--------------------------------------------------------------------------------

Development Expenditures (the “PDE Debt”), only if, prior to or on the date of
incurrence thereof, the following conditions have been satisfied or waived by
the Required Secured Parties:

 

  (a) no Default or Event of Default:

 

  (i) shall have occurred and be continuing; or

 

  (ii) results from the incurrence of such PDE Debt;

 

  (b) the Secured Debt Holder Group Representative for any Secured PDE Debt
shall have entered into an Accession Agreement in accordance with Section 2.8
(Accession Agreements); and

 

  (c) the Borrower shall have demonstrated by delivery of an updated Base Case
Forecast that after the incurrence of such PDE Debt, the Projected Debt Service
Coverage Ratio commencing on the Initial Quarterly Payment Date and for each
calendar year through the terms of the FOB Sale and Purchase Agreements in
effect as of such date shall not be less than 1.50x, calculated solely with
respect to (A) Monthly Sales Charges, (B) the Fixed Price Component under each
of the KoGas FOB Sale and Purchase Agreement, the Centrica FOB Sale and Purchase
Agreement, and the Total FOB Sale and Purchase Agreement, (C) all Cash Flows
(other than Cash Flows comprising the pass-through component of the cost of
purchase and transportation of natural gas consumed for LNG production to the
extent not already deducted as an operating expense (as contemplated by the
definition of Cash Flow Available for Debt Service)) under the GAIL FOB Sale and
Purchase Agreement, and (D) if Train 6 Debt has been incurred, any Fixed Price
Component under the Train 6 FOB Sale and Purchase Agreement(s). In calculating
the Projected Debt Service Coverage Ratio only projected Cash Flows, Monthly
Sales Charges and the Fixed Price Component, as applicable, from FOB Sale and
Purchase Agreements shall be taken into account.

Any Secured PDE Debt shall be treated in all respects as Secured Debt, sharing
pari passu in the Collateral and in right of payment.

 

2.6 Replacement Debt

Subject to the provisions of this Section 2.6, the Borrower may incur
Replacement Debt, the proceeds of which shall be used to refinance the Advances
or replace commitments to provide the Advances subject to the prepayment terms
thereof. The Borrower may incur Replacement Debt at its sole discretion, only
if, prior to or on the date of incurrence thereof, the following conditions are
satisfied or waived by the Required Secured Parties:

 

  (a) no Default or Event of Default:

 

  (i) shall have occurred and be continuing; or

 

10



--------------------------------------------------------------------------------

  (ii) results from the incurrence of such Replacement Debt;

 

  (b) the maximum principal amount of the proposed Replacement Debt does not
exceed the sum of:

 

  (i) the Senior Debt Commitments being cancelled concurrently with the
incurrence of such Replacement Debt; plus

 

  (ii) the outstanding principal amount of the Secured Debt being prepaid or
redeemed concurrently with the incurrence of such Replacement Debt; plus

 

  (iii) all accrued interest on the Secured Debt being repaid or redeemed, all
premiums, discounts, fees, costs and expenses (including, without duplication,
(A) Hedge Termination Values with respect to any Interest Rate Protection
Agreements subject to the refinancing with the proposed Replacement Debt,
(B) any amounts deposited in a debt service reserve or similar reserve (or any
interest during construction) account in connection with the issuance of such
Replacement Debt and (C) any incremental carrying costs of such Replacement Debt
(including any increased interest during construction)) associated with any such
cancellation, prepayment or redemption, or incurred in connection with the
proposed Replacement Debt;

 

  (c) the weighted average life to maturity of the Replacement Debt shall not be
less than the weighted average life to maturity of the Secured Debt prior to the
incurrence of such Replacement Debt;

 

  (d) the maturity date of the Replacement Debt shall not occur prior to the
Final Maturity Date;

 

  (e) the material terms of the Replacement Debt shall not be materially more
restrictive on the Borrower than the terms of the Secured Debt being replaced;

 

  (f)

the Borrower shall have demonstrated by delivery of an updated Base Case
Forecast that after the incurrence of such Replacement Debt, the Projected Debt
Service Coverage Ratio commencing on the Initial Quarterly Payment Date and for
each calendar year through the terms of the FOB Sale and Purchase Agreements in
effect as of such date shall not be less than (i) 2.00x, calculated with respect
to all Cash Flows other than Cash Flows comprising the pass-through component of
the cost of purchase and transportation of natural gas consumed for LNG
production to the extent not already deducted as an operating expense (as
contemplated by the definition of Cash Flow Available for Debt Service), and
(ii) 1.75x, calculated solely with respect to (A) Monthly Sales Charges, (B) the
Fixed Price Component under each of the KoGas FOB Sale and Purchase Agreement,
the Centrica FOB Sale and Purchase Agreement, and the Total FOB Sale and
Purchase Agreement, (C) all Cash Flows (other than Cash Flows comprising the

 

11



--------------------------------------------------------------------------------

  pass-through component of the cost of purchase and transportation of natural
gas consumed for LNG production to the extent not already deducted as an
operating expense (as contemplated by the definition of Cash Flow Available for
Debt Service)) under the GAIL FOB Sale and Purchase Agreement, and (D) if Train
6 Debt has been incurred, any Fixed Price Component under the Train 6 FOB Sale
and Purchase Agreement(s). In calculating the Projected Debt Service Coverage
Ratio only projected Cash Flows, Monthly Sales Charges and the Fixed Price
Component, as applicable, from FOB Sale and Purchase Agreements shall be taken
into account;

 

  (g) the Borrower’s Debt to Equity Ratio shall not exceed the ratio of 75:25
taking into account the incurrence of such Replacement Debt (other than
Replacement Debt Incremental Amounts) but without regard to any outstanding
Indebtedness comprising Working Capital Debt;

 

  (h) the Secured Debt Holder Group Representative for the Secured Replacement
Debt shall have entered into an Accession Agreement in accordance with
Section 2.8 (Accession Agreements);

 

  (i) the Intercreditor Agent shall have received a certificate from an
Authorized Officer of the Borrower at least three (3) Business Days prior to the
incurrence of such Replacement Debt, and on the date of incurrence of such
Replacement Debt, in the form set out in Schedule 2.6, which certificate shall:

 

  (i) identify the Senior Debt being replaced, the Senior Debt Commitments being
cancelled, each Secured Debt Holder Group Representative and each Secured Debt
Holder for any Secured Replacement Debt; and

 

  (ii) (A) in the case of the certificate delivered at least three (3) Business
Days prior to the incurrence of such Replacement Debt attach a copy of each
proposed Senior Debt Instrument relating to the Replacement Debt (that may be an
amendment to an existing Senior Debt Instrument), which copy shall disclose the
material terms, permitted uses, and the tenor and, if applicable, amortization
schedule of such Replacement Debt and the rate, or the rate basis and margin in
the case of a floating rate, at which such Replacement Debt shall bear interest,
and, if applicable, commitment fees or other premiums relating thereto and
(B) in the case of the certificate delivered on the date of incurrence of such
Replacement Debt attach a copy of each final form of Senior Debt Instrument
relating to the Replacement Debt (that may be an amendment to an existing Senior
Debt Instrument);

 

  (j)

the Borrower (A) within thirty (30) days of the incurrence of any Replacement
Debt, shall pay any costs, fees, expenses or other amounts related thereto from
the proceeds of such Replacement Debt for such purposes, and (B) simultaneously
with the incurrence of any Replacement Debt (it being understood that any
payment pursuant to clause (i) or (ii) below with respect to Facility Debt under
the

 

12



--------------------------------------------------------------------------------

  KSURE Covered Facility, KEXIM Covered Facility or KEXIM Direct Facility, shall
be made no earlier than the third Business Day (as defined in clause (iii) of
the definition thereof) following the delivery of the certificate pursuant to
Section 2.6(i) above):

 

  (i) if required by the Senior Debt Instrument governing such Senior Debt,
shall, subject to clause (ii) below and the requirements of Section 2.6(k), use
all or a portion of the proceeds of such Replacement Debt on a pro rata basis
with respect to any such Senior Debt Instruments that require such prepayment to
prepay the scheduled principal amounts of the Senior Debt in the inverse order
of maturity and to pay any Hedge Termination Value that is due as a result of
the termination of any Interest Rate Protection Agreement in connection with any
such prepayment; provided, that any Hedge Termination Value that is not due at
such time in accordance with Section 3.5 (Termination of Interest Rate
Protection Agreement in Connection with Any Prepayment) shall be retained in the
Construction Account or the Revenue Account, as applicable, and applied at the
time required as set forth in such Section; provided further that
notwithstanding anything to the contrary in this clause (j)(i) (but taking into
account the requirements of Section 2.6(k)), the Borrower may, at its option,
apply all or a portion of the proceeds of any such prepayment to (A) the pro
rata prepayment of the Facility Debt and any other Secured Debt without applying
such proceeds to the prepayment of any Senior Bonds, or (B) the pro rata
prepayment of the Facility Debt without applying such proceeds to the prepayment
of any Senior Bonds or any other Secured Debt; provided further that payments of
principal of the Facility Debt shall be applied in the same order of maturity
across all Facilities; or

 

  (ii) if a KoGas Termination Trigger Event has occurred and the Borrower has
not entered into a replacement FOB Sale and Purchase Agreement with a Korean
Entity to replace the KoGas FOB Sale and Purchase Agreement, may use all or a
portion of the proceeds of such Replacement Debt on a pro rata basis with
respect to Facility Debt under the KSURE Covered Facility, KEXIM Covered
Facility and KEXIM Direct Facility, and to pay any Hedge Termination Value that
is due as a result of the termination of any Interest Rate Protection Agreement
in connection with any such prepayment; and

 

  (k)

simultaneously with the incurrence of any Replacement Debt (i) that occurs on or
after the date by which the Borrower is required to fund the Senior Debt
Facilities Debt Service Reserve Account in accordance with Section 6.20 (Debt
Service Reserve Amount), the Borrower shall use a portion of the proceeds of
such Replacement Debt to fund the incremental increase in (A) the Required Debt
Service Reserve Amount, if such Replacement Debt is incurred on or after the
Project Completion Date or (B) the Sponsor Case Required Debt Service Amount,

 

13



--------------------------------------------------------------------------------

  if such Replacement Debt is incurred prior to the Project Completion Date, in
each case, as a result of the incurrence of such Replacement Debt and (ii) that
is incurred at any time, the Borrower may use a portion of the proceeds of such
Replacement Debt to fund the applicable Additional Debt Service Reserve Account
(as defined in the Accounts Agreement).

Any Secured Replacement Debt shall be treated in all respects as Secured Debt,
sharing pari passu in the Collateral and in right of payment. The conditions for
incurrence of Replacement Debt shall not apply to the incurrence of facilities
to replace Working Capital Debt, which shall be governed by the provisions of
Section 2.4 (Working Capital Debt).

 

2.7 Train 6 Debt

Without limiting the provisions of Sections 2.4 (Working Capital Debt), 2.5 (PDE
Debt), and 2.6 (Replacement Debt) and subject to the provisions of this
Section 2.7, the Borrower shall have the right to incur or issue additional
senior secured or unsecured Indebtedness that is recourse solely to the Borrower
(“Train 6 Debt”) to finance the Train 6 Development and to provide Working
Capital Debt for the purchase, transportation (including storage) of natural gas
and Acceptable Debt Service Reserve LCs associated with Train 6 and to fund the
incremental increase in the Required Debt Service Reserve Amount to the extent
required by the Train 6 Debt. The Borrower may incur or issue Train 6 Debt at
its sole discretion, only if, prior to or on the date of incurrence or issuance
thereof, the following conditions are satisfied or waived by each of the
Facility Lenders, KEXIM and KSURE:

 

  (a) each of the Facility Agents shall have received:

 

  (i) certified true, correct and complete copies of (A) the Train 6 FOB Sale
and Purchase Agreements, which shall be Qualified FOB Sale and Purchase
Agreements with revenues sufficient to satisfy clause (g) below, (B) the Stage 4
EPC Contract and (C) the Stage 4 ConocoPhillips License Agreement;

 

  (ii) a written description of the Train 6 Development and the funding plan
thereof, which shall include (A) the Cash Flows, other than Cash Flows
comprising the pass-through component of the cost of purchase and transportation
of natural gas consumed for LNG production to the extent not already deducted as
an operating expense (as contemplated by the definition of Cash Flow Available
for Debt Service), during the period of construction of Train 6 to be reserved
by the Borrower for payment of Project Costs, (B) the amount of cash capital
contributions or cash subordinated shareholder loans irrevocably and
unconditionally committed to be made to the Borrower and (C) additional Senior
Debt (collectively, the “Train 6 Funding Plan”);

 

14



--------------------------------------------------------------------------------

  (iii) a duly executed certificate by an Authorized Officer of the Borrower
certifying that: (A) no Material Adverse Effect would occur as a result of the
Train 6 Development and (B) no Default or Event of Default would occur as a
result of the Train 6 Development;

 

  (iv) satisfactory evidence that all material Government Approvals that are
necessary for the Train 6 Development and the provision of the services
contemplated by Train 6 other than those normally delivered by the issuing
authorities at a later date, (x) have been duly obtained, were validly issued
and are in full force and effect, (y) other than the Trains 5 & 6 Export
Authorizations, are not subject to rehearing before the issuing agency (except
for Government Approvals that do not have limits on appeal period under
Government Rule) because either the time period for seeking rehearing of such
Government Approval has elapsed without any request for rehearing being filed,
or any request for rehearing has been denied and (z) are free from conditions or
requirements the compliance with which could reasonably be expected to have a
Material Adverse Effect or which the Borrower does not expect to be able to
satisfy on or prior to the commencement of the relevant stage of Train 6
Development unless such failure to so satisfy such condition or requirement
could not reasonably be expected to have a Material Adverse Effect;

 

  (v) a final due diligence report of the Independent Engineer favorably
reviewing (A) the technical and economic feasibility of the Train 6 Development
and the environmental compliance and environmental risks relating to the Train 6
Development, (B) the reasonableness of the costs of the Train 6 Development, the
revised Construction Schedule delivered pursuant to clause ((xi)(D)) below and
the revised Construction Budget delivered pursuant to clause ((xi)(C)) below,
including the sufficiency of any increase in the Contingency, (C) the
reasonableness of the Train 6 Funding Plan, (D) the expected impact of the Train
6 Development on the production capacity of the Project, including the
Independent Engineer’s affirmative determination that no reduction to the
annualized production capacity of the first five trains of the Project is
expected and (E) the reasonableness of the terms and conditions of the Stage 4
EPC Contract and other Additional Material Project Documents to be entered into
with respect to the Train 6 Development or determining that such Additional
Material Project Documents are on terms (other than pricing) substantially
similar or not materially less favorable to the Borrower than the equivalent
Material Project Documents;

 

  (vi)

a final due diligence report of the Market Consultant that includes an analysis
of each Train 6 FOB Sale and Purchase Agreement similar in scope to that
completed for the FOB Sale and Purchase Agreements associated with the first
five trains of the Project and favorably determining that the Gas Sourcing Plan
shall be sufficient to supply and

 

15



--------------------------------------------------------------------------------

  transport the additional quantities of natural gas necessary for the Borrower
to perform its obligations under any Train 6 FOB Sale and Purchase Agreement (or
delivery of a satisfactory amendment to the Gas Sourcing Plan);

 

  (vii) a final due diligence report of the Insurance Advisor confirming that
insurance policies are or will be in place during the construction of Train 6
covering insurable risks associated with the Project (including Train 6 and the
activities associated with construction thereof) that meet the requirements of
the Financing Documents and otherwise in accordance with good industry practice;

 

  (viii) Consents with each counterparty to an Additional Material Project
Document executed in connection with the Train 6 Development; provided that,
without limiting the Borrower’s obligation to procure such Consents, the
Borrower shall send a letter (on the Borrower’s letterhead and signed by an
Authorized Officer of the Borrower) notifying each Material Project Party not
party to a Consent (if applicable) (A) that its Material Project Document and
all associated documents and obligations have been pledged as collateral
security to the Secured Parties and are subject to the Secured Parties’ Lien on
such Property and (B) if such Material Project Party’s Material Project Document
requires any payment of Cash Flows that, in addition to the assignment specified
in clause (A) above, it shall pay all such Cash Flows directly into the Equity
Proceeds Account prior to the Project Completion Account and the Revenue Account
thereafter;

 

  (ix) all agreements, legal opinions, evidence of insurance and other documents
related to the Train 6 Debt listed on Schedule 2.7(a)(ix) (Train 6 Deliverables)
in form and substance reasonably satisfactory to the Common Security Trustee (in
consultation with the Independent Engineer);

 

  (x) satisfactory copies or evidence, as the case may be, of the following
actions in connection with the perfection of security interests and liens on
substantially all assets related to the Train 6 Development:

 

  (A) completed requests for information or copies of the Uniform Commercial
Code search reports and tax lien, judgment and litigation search reports, dated
no more than fifteen (15) Business Days prior to the incurrence of any Train 6
Debt, for the States of Delaware, Louisiana, Texas and any other jurisdiction
reasonably requested by any of the Facility Agents that name the Loan Parties as
debtors, together with copies of each UCC financing statement, fixture filing or
other filings listed therein, which shall evidence no Liens on the assets
related to the Train 6 Development, other than Permitted Liens; and

 

16



--------------------------------------------------------------------------------

  (B) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Documents that any of the Facility Agents may
deem necessary or reasonably desirable in order to perfect the first-priority
(subject to Permitted Liens) Liens created thereunder, including the filing of
UCC-l financing statements;

 

  (xi) at least five (5) Business Days prior to the incurrence of any Train 6
Debt, (A) written notice thereof, which notice shall include the principal terms
and conditions of such Train 6 Debt, (B) an updated Base Case Forecast with such
adjustments as necessary to reflect the Train 6 Funding Plan and the costs of
the Train 6 Development, (C) an updated Construction Budget, with such
adjustments as necessary to reflect the Train 6 Funding Plan and the costs of
the Train 6 Development, including any required increase in the Contingency,
(D) an updated Construction Schedule, and (E) certification from an Authorized
Officer of the Borrower that each of the conditions set forth in clauses (a) –
(g) and (i) – (k) of this Section 2.7 have been satisfied; provided that, the
Borrower shall provide drafts of each of the items in clauses (A) – (D) to each
of the Facility Agents at least fifteen (15) Business Days prior to the
incurrence of any Train 6 Debt;

 

  (xii) evidence that the support provided in respect of the Train 6 Debt by
each of the Sponsor, the Pledgor and any of their Affiliates is not more
favorable than the support provided in respect of the Facility Debt; and

 

  (xiii) (A) if any Senior Secured Debt carries a credit rating lower than
Investment Grade, a reaffirmation of the current rating of such Senior Secured
Debt from each rating agency that is then rating such Senior Secured Debt or
(B) if the Borrower shall have a long-term unsecured credit rating of (x) Baa3
by Moody’s, (y) BBB- by S&P or (z) BBB- by Fitch, a letter from each rating
agency that is issuing a rating described in clause (B)(x)-(z) to the effect
that such rating agency has considered the contemplated incurrence of the Train
6 Debt and confirmed that if incurred, it would not downgrade the Borrower’s
credit rating to below Baa3 or BBB-, as applicable.

 

  (b) the Borrower has agreed to use a portion of the proceeds of any Train 6
Debt incurred to fund the incremental increase in the Required Debt Service
Reserve Amount and an amount equal to the “debt service reserve requirements” if
and to the extent required under any Senior Debt Instrument governing Train 6
Debt;

 

  (c) the Borrower has agreed, pursuant to any Senior Debt Instrument governing
Train 6 Debt, to provide to each of the Facility Agents copies of all Lien
Waivers required to be delivered under the EPC Contracts.

 

  (d) no Default or Event of Default:

 

17



--------------------------------------------------------------------------------

  (i) shall have occurred and be continuing; or

 

  (ii) results from the incurrence of such Train 6 Debt;

 

  (e) the weighted average life to maturity of the Secured Debt after and taking
into account the incurrence of the Train 6 Debt shall not be less than the
weighted average life to maturity of the Secured Debt prior to the incurrence of
such Train 6 Debt;

 

  (f) the material terms of the Train 6 Debt (other than pricing terms) shall
not be materially more burdensome or restrictive (taken as a whole) on the
Borrower than the terms of the Facility Debt;

 

  (g) all Secured Debt (including such Train 6 Debt), excluding principal
payments with respect to Working Capital Debt, shall be capable of amortization
such that through the terms of the FOB Sale and Purchase Agreements, including
the Train 6 FOB Sale and Purchase Agreements, the Projected Debt Service
Coverage Ratio, taking into consideration such amortization, shall not be less
than 2.0x (calculated with respect to all Cash Flows other than Cash Flows
comprising the pass-through component of the cost of purchase and transportation
of natural gas consumed for LNG production to the extent not already deducted as
an operating expense (as contemplated by the definition of Cash Flow Available
for Debt Service)) and 1.75x (calculated solely with respect to (i) the Monthly
Sales Charges, (ii) the Fixed Price Component under the KoGas FOB Sale and
Purchase Agreement, the Centrica FOB Sale and Purchase Agreement and the Total
FOB Sale and Purchase Agreement, (iii) all Cash Flows (other than Cash Flows
comprising the pass-through component of the cost of purchase and transportation
of natural gas consumed for LNG production to the extent not already deducted as
an operating expense (as contemplated by the definition of Cash Flow Available
for Debt Service)) under the GAIL FOB Sale and Purchase Agreement), and (iv) any
Fixed Price Component under the Train 6 FOB Sale and Purchase Agreement(s). In
calculating the Projected Debt Service Coverage Ratio only projected Cash Flows,
Monthly Sales Charges and the Fixed Price Component, as applicable, from FOB
Sale and Purchase Agreements shall be taken into account;

 

  (h) the Secured Debt Holder Group Representative for the Train 6 Debt shall
have entered into an Accession Agreement in accordance with Section 2.8
(Accession Agreements);

 

  (i) the Borrower’s Debt to Equity Ratio shall not exceed the ratio of 75:25
taking into account the incurrence of such Train 6 Debt but without regard to
any outstanding Indebtedness comprising Working Capital Debt; and

 

  (j) the Project Completion Date has not occurred.

Any Secured Train 6 Debt shall be treated in all respects as Secured Debt,
sharing pari passu in the Collateral and in right of payment.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing but without limiting the provisions of Sections
2.4 (Working Capital Debt), 2.5 (PDE Debt), and 2.6 (Replacement Debt) or this
Section 2.7, (i) the Borrower may conduct front-end engineering, development and
design work using equity funds provided by the Pledgor, the Sponsor or any of
its Subsidiaries (other than the Borrower) which are in addition to any equity
funds provided to the Borrower on or prior to the Closing Date without
satisfying the requirements in clauses (a) – (j) above, and (ii) the provision
of additional equity for completion of the Train 6 Development or for cost
overruns in the construction thereof shall be permitted.

 

2.8 Accession Agreements

 

  (a) Each Secured Debt Holder Group Representative shall enter into an
Accession Agreement substantially in the form set out in Part A of Schedule
2.8(a).

 

  (b) Each Secured Hedge Representative shall enter into an Accession Agreement
substantially in the form set out in Part B of Schedule 2.8(a).

 

  (c) Each Secured Gas Hedge Representative shall enter into an Accession
Agreement substantially in the form set out in Part C of Schedule 2.8(a).

 

  (d) Each Accession Agreement shall specify in Appendix A thereto:

 

  (i) the identity of the relevant Secured Debt Holder Group Representative,
Secured Hedge Representative or Secured Gas Hedge Representative, as applicable;

 

  (ii) the Secured Debt, Secured Hedge Obligations or Secured Gas Hedge
Obligations, as applicable, subject thereof and the identity of the Holders
thereof; and

 

  (iii) the Secured Debt Instruments, Secured Hedge Instruments or Secured Gas
Hedge Instruments, as applicable.

 

  (e) Copies of such executed Secured Debt Instruments, Secured Hedge
Instruments or Secured Gas Hedge Instruments, as applicable, shall be attached
to the Accession Agreement as exhibits.

 

  (f) Upon receipt of the relevant Accession Agreement and compliance with the
applicable requirements of Sections 2.4 (Working Capital Debt), 2.5 (PDE Debt)
2.6 (Replacement Debt), and 2.7 (Train 6 Debt) (as the case may be), the
Intercreditor Agent (without further instruction) shall amend Schedule 2.8(f)
accordingly and shall deliver each such revised Schedule to the Borrower, the
Common Security Trustee and each such Secured Debt Holder Group Representative.

 

19



--------------------------------------------------------------------------------

2.9 Transfers and Holding of Obligations

 

  (a) The Secured Debt Instruments may be held, sold, exchanged, traded,
assigned or otherwise transferred by each Secured Debt Holder as provided in the
relevant Secured Debt Instrument. Any Person becoming a Secured Debt Holder from
time to time in accordance with such Secured Debt Instrument shall be and become
a Secured Debt Holder for the purposes of this Agreement and each Person ceasing
to be a Secured Debt Holder from time to time in accordance with such Secured
Debt Instrument shall cease to be a Secured Debt Holder for the purposes of this
Agreement.

 

  (b) The Secured Hedge Instruments may be held, sold, exchanged, traded,
assigned or otherwise transferred by each Holder of Secured Hedge Obligations as
provided in the relevant Secured Hedge Instrument. Any Person becoming a Holder
of Secured Hedge Obligations from time to time in accordance with such Secured
Hedge Instrument shall be and become a Holder of Secured Hedge Obligations for
the purposes of this Agreement and each Person ceasing to be a Holder of Secured
Hedge Obligations from time to time in accordance with such Secured Hedge
Instrument shall cease to be a Holder of Secured Hedge Obligations for the
purposes of this Agreement.

 

  (c) The Secured Gas Hedge Instruments may be held, sold, exchanged, traded,
assigned or otherwise transferred by each Gas Hedge Provider as provided in the
relevant Secured Gas Hedge Instrument. Any Person acquiring a Secured Gas Hedge
Instrument from time to time in accordance with such Secured Gas Hedge
Instrument shall be and become a Gas Hedge Provider for the purposes of this
Agreement and each Person ceasing to be a Gas Hedge Provider from time to time
in accordance with such Secured Gas Hedge Instrument shall cease to be a Gas
Hedge Provider for the purposes of this Agreement.

 

  (d) Any Secured Debt Holder Group Representative may be replaced in accordance
with the relevant Secured Debt Instrument, and the Common Security Trustee and
the Intercreditor Agent shall be notified promptly of any such replacement,
which shall become effective only upon the replacement Secured Debt Holder Group
Representative executing and delivering to the Intercreditor Agent a Transfer
Accession Agreement or other agreement in writing to be bound by the Accession
Agreement to which its predecessor was a party, and the Intercreditor Agent
(without further instruction) shall amend Schedule 2.8(f) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Debt Holder Group Representative.

 

  (e)

Any Secured Hedge Representative may be replaced in accordance with the relevant
Secured Hedge Instrument, and the Common Security Trustee and the Intercreditor
Agent shall be notified promptly of any such replacement, which shall become
effective only upon the replacement Secured Hedge Representative executing and
delivering to the Intercreditor Agent a Transfer Accession Agreement or other
agreement in writing to be bound by the Accession

 

20



--------------------------------------------------------------------------------

  Agreement to which its predecessor was a party and the Intercreditor Agent
(without further instruction) shall amend Schedule 2.8(f) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Hedge Representative.

 

  (f) Any Secured Gas Hedge Representative may be replaced in accordance with
the relevant Secured Gas Hedge Instrument, and the Common Security Trustee and
the Intercreditor Agent shall be notified promptly of any such replacement,
which shall become effective only upon the replacement Secured Gas Hedge
Representative executing and delivering to the Intercreditor Agent a Transfer
Accession Agreement or other agreement in writing to be bound by the Accession
Agreement to which its predecessor was a party and the Intercreditor Agent
(without further instruction) shall amend Schedule 2.8(f) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Gas Hedge Representative.

 

2.10 Changes to Secured Debt Obligations

The Borrower shall promptly provide to the Intercreditor Agent and to each
Secured Debt Holder Group Representative copies of all material modifications to
any Secured Debt Instrument; provided, that, such modifications shall only be
made in accordance with terms and conditions set forth in the Intercreditor
Agreement and the relevant Secured Debt Instrument.

 

2.11 Termination of Obligations

 

  (a) Upon the indefeasible payment in full of all Obligations (and expiration
or termination of all Senior Debt Commitments) arising under any Secured Debt
Instrument, Secured Hedge Instrument or Secured Gas Hedge Instrument, as
applicable, in accordance with the terms thereof (other than Obligations
thereunder that by their terms survive and with respect to which no claim has
been made by the applicable Secured Parties and, at the option of the Borrower
and to the extent permitted by the Secured Debt Instrument governing any Senior
Bonds, other than Obligations payable in respect of Senior Bonds if the amounts
payable in respect of all other Obligations have been so paid in full), the
relevant Secured Debt Holder Group Representative, Secured Hedge Representative
or Secured Gas Hedge Representative, as applicable, shall give notice thereof to
the Common Security Trustee and the Intercreditor Agent, whereupon, without
further action by any Person:

 

  (i) such Obligations shall no longer constitute Obligations secured by the
Collateral and shall no longer be entitled to the benefits of this Agreement or
any other Financing Document;

 

  (ii)

the former Holders of such Secured Debt, Secured Hedge Obligations or Secured
Gas Hedge Obligations, as applicable, shall no longer be Holders of Secured
Debt, Secured Hedge Obligations or Secured Gas Hedge

 

21



--------------------------------------------------------------------------------

  Obligations, as applicable, under this Agreement or any other Financing
Document and shall no longer have any rights or obligations under this Agreement
or any other Financing Document except for those provisions that by their terms
expressly survive termination;

 

  (iii) the related Secured Debt Instruments, Secured Hedge Instruments or
Secured Gas Hedge Instruments, as applicable, shall no longer be Secured Debt
Instruments, Secured Hedge Instruments or Secured Gas Hedge Instruments, as
applicable, under this Agreement or any other Financing Document; and

 

  (iv) such Secured Debt Holder Group Representative, Secured Hedge
Representative or Secured Gas Hedge Representative, as applicable, shall no
longer be a Party or party to any other Financing Document, in such capacity.

 

  (b) On the Discharge Date, this Agreement and the security interests and
rights created by or pursuant to this Agreement or any Security Document shall
terminate, and the Secured Parties and their respective attorneys-in-fact shall,
at the expense of the Borrower, promptly deliver UCC-3 termination statements
and such instruments of satisfaction, discharge and release of security in
respect of all Security as may be requested by the Borrower.

 

2.12 Right to Share in Security

Only the Secured Parties shall be entitled to benefit from the Security granted
in the Collateral pursuant to the Security Documents, provided, that the Secured
Debt Holder Group Representatives, Secured Hedge Representatives or Secured Gas
Hedge Representatives, as applicable, representing such Secured Parties have
signed the Accession Agreement in accordance with Section 2.8 (Accession
Agreements).

 

2.13 Certain Rights and Obligations of Secured Parties

Unless all the Secured Parties agree otherwise:

 

  (a) the obligations of a Secured Party under the Finance Documents are several
and not joint;

 

  (b) failure by a Secured Party to perform its obligations does not affect the
obligations of any other party under the Financing Documents;

 

  (c) no Secured Party is responsible for the obligations of any other Secured
Party under the Financing Documents;

 

  (d) the rights of a Secured Party under the Financing Documents are separate
and independent rights;

 

22



--------------------------------------------------------------------------------

  (e) a Secured Party may, except as otherwise stated in the Financing
Documents, separately enforce those rights; and

 

  (f) a debt arising under the Financing Documents to a Secured Party is a
separate and independent debt.

 

3. REPAYMENT AND PREPAYMENTS

 

3.1 General Terms of Repayment

 

  (a) All payments (including any payment of interest or fees) due to each
Secured Party shall be made in Dollars.

 

  (b) Except as otherwise provided therein, whenever any payment due under a
Financing Document would otherwise fall due on a day other than a Business Day,
such payment shall be due on the next succeeding Business Day. Any such
extension of time under this Section 3.1(b) shall be included in the computation
of interest or fees (as the case may be) on any such amount so due.

 

  (c) Unless expressly specified otherwise in any Secured Debt Instrument, all
undrawn Senior Debt Commitments in respect of any Secured Debt shall be
cancelled automatically at the close of business in New York, New York on the
last day of the Availability Period; provided, that if such day is not a
Business Day, the Availability Period shall terminate on the immediately
preceding Business Day.

 

3.2 Voluntary Prepayment of Secured Debt

 

  (a)

The Borrower shall have the right to prepay (including by way of legal
defeasance of Senior Bonds to the extent permitted under the Indenture governing
such Senior Bonds) the Secured Debt under the applicable Secured Debt Instrument
(i) in the case of prepayments (A) of Working Capital Debt, and (B) funded
through the use of Replacement Debt, at any time and (ii) in the case of all
other prepayments, (x) on or before the end of any Availability Period
applicable to any Secured Debt, if an Authorized Officer of the Borrower
certifies (and provided that the Independent Engineer concurs (which concurrence
shall not be unreasonably withheld, conditioned or delayed)) that such voluntary
prepayment will not have a Material Adverse Effect on the Borrower’s ability to
fund the remaining expenditures required to achieve the Project Completion Date
by the Date Certain and (y) at any time following the end of any Availability
Period applicable to any Secured Debt, in minimum amounts of ten million Dollars
($10,000,000), on not less than five (5) Business Days’ prior written notice to
the Intercreditor Agent, KEXIM, KSURE, each Secured Hedge Representative and
each Secured Debt Holder Group Representative. Each notice of voluntary
prepayment will be irrevocable, except that a notice of prepayment given by the
Borrower may state that such notice is conditioned upon either the effectiveness
of other credit facilities or the closing of the sale of other securities, in
which case such notice may be revoked by the Borrower (by notice to the
Intercreditor Agent,

 

23



--------------------------------------------------------------------------------

     each Secured Hedge Representative and each Secured Debt Holder Group
Representative on or prior to the specified effective date) if such condition is
not satisfied. The Borrower shall promptly pay any Break Costs incurred by any
Secured Party as a result of such notice and revocation.

 

  (b) Each notice of prepayment given by the Borrower under this Section 3.2
shall specify the prepayment date and the portion of the principal amount of the
Secured Debt to be prepaid.

 

  (c) With respect to each prepayment to be made pursuant to this Section 3.2,
on the date specified in the notice of prepayment delivered pursuant to
Section 3.2(a), the Borrower shall pay (on a pro rata basis) to the Secured Debt
Holder Group Representatives for the account of the relevant Secured Parties
(and in the case of outstanding Commercial Bank Loans, pro rata across all
Tranches and pro rata within each Tranche of such Commercial Bank Loans) the sum
of the following amounts:

 

  (i) the principal (including any make whole amount required to be paid under
the terms of the applicable Secured Debt Instrument) of, and accrued but unpaid
interest on, the Secured Debt to be prepaid;

 

  (ii) any additional amounts required to be paid due to funding losses as
required under each Secured Debt Instrument; and

 

  (iii) except for amounts to be paid to the Secured Hedge Representatives for
the account of the Qualified Counterparties to the Interest Rate Protection
Agreements as set forth immediately below, any other Obligations due in
connection with any prepayment under the Financing Documents.

Payments of principal of the Secured Debt will be applied pro rata against
subsequent scheduled payments or in inverse order of maturity, at the Borrower’s
option (except as otherwise provided in Section 2.6(j) (Replacement Debt));
provided, that notwithstanding anything to the contrary in this Section 3.2, the
Borrower may, at its option, apply all or a portion of the proceeds of any
voluntary prepayment to (A) the pro rata prepayment of the Facility Debt and any
other Secured Debt without applying such proceeds to the prepayment of any
Senior Bonds, or (B) the pro rata prepayment of the Facility Debt without
applying such proceeds to the prepayment of any Senior Bonds or any other
Secured Debt; provided further that payments of principal of the Facility Debt
shall be applied in the same order of maturity across all Facilities.

Additionally, the Borrower shall pay, on a pro rata basis with the payments
required under clause (c)(i), (ii) and (iii) above, to the Secured Hedge
Representatives for the account of the Qualified Counterparties to the Interest
Rate Protection Agreements the Hedge Termination Values payable in respect of
any Interest Rate Protection Agreement to be terminated in connection with such
prepayment in accordance with Section 3.5 (Termination of Interest Rate

 

24



--------------------------------------------------------------------------------

Protection Agreement in Connection with Any Prepayment), which terminated
Interest Rate Protection Agreement shall be specified by the Borrower in the
notice of prepayment.

 

3.3 Voluntary Cancellation of Secured Debt

The Borrower shall have the right to cancel any outstanding commitments of the
Secured Debt Holders under the Secured Debt Instruments upon at least five
(5) Business Days’ prior written notice to the Intercreditor Agent, KEXIM,
KSURE, and each Secured Debt Holder Group Representative (a) following
(i) Substantial Completion of all trains of the Project and (ii) the Date of
First Commercial Delivery under and as defined in the GN FOB Sale and Purchase
Agreement, the KoGas FOB Sale and Purchase Agreement, the GAIL FOB Sale and
Purchase Agreement, the Centrica FOB Sale and Purchase Agreement, and the Total
FOB Sale and Purchase Agreement and, if the Train 6 Debt has been incurred, each
Train 6 FOB Sale and Purchase Agreement, and the Train 1 DFCD under and as
defined in the BG FOB Sale and Purchase Agreement or (b) with the consent of the
Common Security Trustee in consultation with the Independent Engineer that the
funds under the cancelled commitments are not necessary to achieve the Project
Completion Date by the Date Certain.

 

3.4 Mandatory Prepayment of Secured Debt

 

  (a) In addition to scheduled principal repayments, the Borrower shall make the
following mandatory payments (as prepayments to be effected in each case in the
manner specified in Section 3.4(b) below):

 

  (i) to the extent of any Net Available Amount not otherwise applied in
accordance with Section 5.08 (Insurance/Condemnation Proceeds Account) of the
Accounts Agreement;

 

  (ii) to the extent of any Net Cash Proceeds received from sales of assets
(other than asset disposals in the ordinary course of business, including sales
of LNG, natural gas and other commercial products) that are in excess of (A) in
the case of any Senior Debt other than Senior Bonds, fifty million Dollars
($50,000,000) individually or two hundred million Dollars ($200,000,000) in the
aggregate over the term of this Agreement and (B) in the case of one or more
series of Senior Bonds, any amounts, individually or in the aggregate, equal to
or in excess of the amounts set forth in clause (A) as set forth in the Senior
Debt Instrument governing such Senior Bonds and, in each case, that are not used
to purchase replacement assets within one hundred eighty (180) days following
receipt thereof (or two hundred seventy (270) days if a commitment to purchase
replacement assets is entered into within one hundred eighty (180) days
following the receipt of such proceeds);

 

25



--------------------------------------------------------------------------------

  (iii) to the extent required under Section 2.6(j) (Replacement Debt);

 

  (iv) to the extent of the amount of all Performance Liquidated Damages that
are in excess of (A) in the case of any Senior Debt other than Senior Bonds, ten
million Dollars ($10,000,000) in the aggregate and (B) in the case of one or
more series of Senior Bonds, any amounts, individually or in the aggregate,
equal to or in excess of the amounts set forth in clause (A) as set forth in the
Senior Debt Instrument governing such Senior Bonds and, in each case, that are
not used to address any deficiency pursuant to Section 5.08
(Insurance/Condemnation Proceeds Account) of the Accounts Agreement;

 

  (v) to the extent of the amount of all proceeds received from any Escrowed
Amounts (under and as defined in each of the EPC Contracts) after the Project
Completion Date, unless the Borrower is permitted to make a Restricted Payment
pursuant to Section 5.10(d) (Distribution Account) of the Accounts Agreement on
the next succeeding Payment Date;

 

  (vi) other than with respect to any series of Senior Bonds, unless the Senior
Debt Instrument governing such Senior Bonds specifically so requires, any
amounts on deposit in the Distribution Account for four (4) consecutive
scheduled Quarterly Payment Dates; and

 

  (vii) on the Project Completion Date, an amount equal to the Facility Debt
Reduction Amount; and

 

  (viii) to the extent required under Section 5.01(e) (Mandatory Prepayments
from Equity Proceeds Account) of the Accounts Agreement and Section 5.10(e)
(Mandatory Prepayments from Distribution Account) of the Accounts Agreement.

 

  (b) The Borrower shall pay:

 

  (A) with respect to each prepayment to be made pursuant to this Section 3.4
(other than clause (a)(iii) (with respect to the prepayments required under
Section 2.6(j)(ii) (Replacement Debt)) and clauses (a)(vii) and (a)(viii)
above), on a pro rata basis to the relevant Secured Debt Holder Group
Representatives;

 

  (B) with respect to each prepayment to be made pursuant to clause (a)(vii)
above, on a pro rata basis across the Facilities to the relevant Secured Debt
Holder Group Representatives under the Facility Agreements; and

 

26



--------------------------------------------------------------------------------

  (C) with respect to each prepayment to be made pursuant to clause (a)(iii)
above (with respect to the prepayments required under Section 2.6(j)(ii)
(Replacement Debt)) and clause (a)(viii) above, on a pro rata basis across the
KEXIM Covered Facility, KEXIM Direct Facility and KSURE Covered Facility to the
relevant Secured Debt Holder Group Representatives under the relevant Facility
Agreements,

in each case, for the account of the relevant Secured Parties (and in the case
of outstanding Commercial Bank Loans, pro rata across all Tranches and pro rata
within each Tranche of such Commercial Bank Loans) the sum of the following
amounts:

 

  (i) the principal (including any make whole amount required to be paid under
the terms of the applicable Secured Debt Instrument) of, and accrued but unpaid
interest on, the Secured Debt to be prepaid;

 

  (ii) any additional amounts required to be paid due to funding losses as
required under each Secured Debt Instrument;

 

  (iii) except for amounts to be paid to the Secured Hedge Representatives for
the account of the Qualified Counterparties to the Interest Rate Protection
Agreements as set forth immediately below, any other Obligations due in
connection with any prepayment under the Financing Documents; and

 

  (iv) if applicable, on a pro rata basis with the payments required under
clause (b)(i), (ii) and (iii) above, to the Secured Hedge Representatives for
the account of the Qualified Counterparties to the Interest Rate Protection
Agreements the Hedge Termination Values payable in respect of any Interest Rate
Protection Agreement to be terminated in connection with such prepayment in
accordance with Section 3.5 (Termination of Interest Rate Protection Agreement
in Connection with Any Prepayment), which terminated Interest Rate Protection
Agreement shall be specified by the Borrower in the notice of prepayment;
provided, that any Hedge Termination Value that is not due at such time in
accordance with Section 3.5 (Termination of Interest Rate Protection Agreement
in Connection with Any Prepayment) shall be retained in the Construction Account
or the Revenue Account, as applicable, and applied at the time required as set
forth in such Section.

Payments of principal of the Secured Debt pursuant to this Section 3.4 will be
applied in inverse order of maturity, if applicable, or such other order as may
be specified in the applicable Senior Debt Instrument (except that mandatory

 

27



--------------------------------------------------------------------------------

repayments under clause (a)(iv) above shall be applied pro rata against
subsequent scheduled payments); provided that payments of principal of the
Facility Debt shall be applied in the same order of maturity across all
Facilities.

 

3.5 Termination of Interest Rate Protection Agreement in Connection with Any
Prepayment

If a voluntary or mandatory prepayment of the Secured Debt made by the Borrower
pursuant to the provisions of Sections 3.2 (Voluntary Prepayment of Secured
Debt) or 3.4 (Mandatory Prepayment of Secured Debt), including any reduction in
Facility Commitments in connection with incurrence of Replacement Debt, and the
provisions of the relevant Secured Debt Instrument would result in the aggregate
notional amount of the Interest Rate Protection Agreements exceeding one hundred
percent (100%) (calculated on a weighted average basis) of the projected
aggregate outstanding balance of the Secured Debt (and, for purposes of
calculating such percentage, any such Secured Debt which bears a fixed interest
rate shall be deemed subject to an Interest Rate Protection Agreement), the
Borrower shall, terminate or, to the extent permitted by the applicable Interest
Rate Protection Agreement, transfer or novate, a portion of the Interest Rate
Protection Agreements such that the aggregate notional amount of the Interest
Rate Protection Agreements satisfies the requirements of the Borrower pursuant
to Section 6.11 (Interest Rate Protection Agreements), but in any case is not
more than (a) prior to forty-five (45) days following any such prepayment, one
hundred ten percent (110%) (calculated on a weighted average basis) of the
projected aggregate outstanding balance of the Secured Debt and (b) thereafter,
one hundred percent (100%) (calculated on a weighted average basis) of the
projected aggregate outstanding balance of the Secured Debt (provided, however,
for purposes of calculating such percentage, any such Secured Debt which bears a
fixed interest rate shall be deemed subject to an Interest Rate Protection
Agreement); provided, that any such reduction shall be made, (x) in the case of
any voluntary prepayment of Secured Debt under Section 3.2 (Voluntary Prepayment
of Secured Debt) or mandatory prepayment of Secured Debt under
Section 3.4(a)(iv) (Mandatory Prepayment of Secured Debt), at the Borrower’s
option, pro rata against subsequent scheduled repayments or in inverse order of
maturity of such Interest Rate Protection Agreements and pro rata to all
counterparties to such Interest Rate Protection Agreements with the same
maturity, or (y) in the case of any mandatory prepayment of Secured Debt under
Section 3.4(a)(i)-(iii) or (v)-(viii) (Mandatory Prepayment of Secured Debt), in
inverse order of maturity of such Interest Rate Protection Agreements and, in
all cases under Section 3.4(a) (Mandatory Prepayment of Secured Debt), pro rata
to all counterparties to such Interest Rate Protection Agreements with the same
maturity. The amount of any Hedge Termination Value due in respect of the
Interest Rate Protection Agreements terminated in accordance with this
Section 3.5 shall be made by the Borrower from amounts available with which to
make such prepayment.

 

3.6 Prepayment – Miscellaneous

 

  (a) No prepayment of any Secured Debt is permitted except in accordance with
the express terms of this Agreement and the applicable Secured Debt Instruments.

 

28



--------------------------------------------------------------------------------

  (b) Except for revolving loans (and to the extent of any reinstatement of an
available amount to be drawn under a letter of credit) made under any Secured
Debt Instrument, no amount pre-paid under a Secured Debt Instrument may be
subsequently re-borrowed.

 

  (c) Each prepayment of Secured Debt (including any prepayment in accordance
with Section 2.6(b)(ii) (Replacement Debt)) shall be made:

 

  (i) together with accrued interest on the amount pre-paid and any applicable
Break Costs; and

 

  (ii) without any penalty or premium (other than any premium required under any
Indenture, any Senior Debt Instrument relating to Senior Bonds or any Senior
Debt Instrument relating to any Indebtedness that contemplates any such premium
or penalty).

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1 General

 

  (a) The Borrower makes each representation and warranty set forth in this
Section 4 on the Closing Date to, and in favor of, each Secured Debt Holder
(other than the Holders of Senior Bonds) whose Secured Debt Holder Group
Representative is a party hereto on such date.

 

  (b) Notwithstanding paragraph (a) above, all of the representations and
warranties set forth in this Section 4 shall survive the Closing Date, and
except as provided below, shall be deemed to be repeated by the Borrower on the
date of each Advance, the date of first withdrawal under Section 5.01(c)(ii)
(withdrawals from Equity Proceeds Account) of the Accounts Agreement, and the
Project Completion Date, in each case, to and in favor of each Secured Debt
Holder whose Secured Debt Holder Group Representative is a party hereto on such
dates, except for the representations and warranties set forth in
(i) Section 4.3(b) (Financial Condition), Section 4.5(b) (No Breach),
Section 4.7 (Proceedings), Section 4.8 (Environmental Matters), Section 4.9
(Taxes), Section 4.10 (Tax Status), Section 4.12 (Nature of Business),
Section 4.16 (Energy Regulatory Status), Section 4.17 (Material Project
Documents; Other Documents), Section 4.21 (Disclosure), Section 4.23
(Indebtedness), Section 4.27 (Solvency), Section 4.30 (Ranking), Section 4.32(a)
(OFAC), Section 4.33 (Accounts), and Section 4.35 (No Condemnation), which shall
only be deemed made by the Borrower on the Closing Date and (ii) Section 4.6
(Government Approvals; Government Rules), Section 4.24 (Material Adverse
Effect), Section 4.28 (Legal Name and Place of Business) and Section 4.29(b) (No
Force Majeure), which shall only be deemed repeated by the Borrower as of the
date of the Initial Advance; provided, that the representations and warranties
set forth in this Section 4 on the date of each Advance shall, when repeated, be
deemed to be true and correct in all material respects except for those
representations and warranties that are qualified by materiality which shall,
when repeated, be deemed to be true and correct in all respects.

 

29



--------------------------------------------------------------------------------

  (c) On the initial date on which the Borrower makes any representations or
warranties in any Secured Debt Instrument, any purchase agreement with respect
to Secured Debt governed by such Secured Debt Instrument or hereunder to the
Holders of any Secured Working Capital Debt, Secured PDE Debt, Secured
Replacement Debt, or Train 6 Debt incurred pursuant to Sections 2.4 (Working
Capital Debt), 2.5 (PDE Debt), 2.6 (Replacement Debt) or 2.7 (Train 6 Debt), as
applicable, the Borrower shall, on such initial date, be deemed to have repeated
all of the representations and warranties in such Secured Debt Instrument,
purchase agreement or hereunder, as the case may be, to and in favor of each
Secured Debt Holder whose Secured Debt Holder Group Representative is a party
hereto on such date.

 

4.2 Existence

The Borrower is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign limited liability company in the State of Louisiana and
in all other places where necessary in light of the business it conducts and
intends to conduct and the Property it owns or leases and intends to own or
lease and in light of the transactions contemplated by the Transaction
Documents, except where the failure to so be qualified does not have and could
not reasonably be expected to have a Material Adverse Effect. No filing,
recording, publishing or other act by the Borrower that has not been made or
done is necessary in connection with the existence or good standing of the
Borrower.

 

4.3 Financial Condition

 

  (a) The financial statements of the Borrower furnished to the Common Security
Trustee pursuant to Section 8.1 (Financial Statements) (or pursuant to clause
(g) in Schedule 5.1(Conditions to Closing Date) or otherwise), fairly present in
all material respects the financial condition of the Borrower as of the date
thereof, all in accordance with GAAP (subject to normal year-end adjustments).

 

  (b) As of the Closing Date, there has been no material adverse change in the
financial condition, operations or business of the Borrower from that set forth
in such financial statements as of the date thereof.

 

4.4 Action

The Borrower has full limited liability company power, authority and legal right
to execute and deliver, and to perform its obligations under, the Transaction
Documents to which the Borrower is a party. The execution, delivery and
performance by the Borrower of each of the Transaction Documents to which it is
a party have been duly authorized by all necessary limited liability company
action on the part of the Borrower. Each of the Transaction Documents to which
the Borrower is a party has been duly executed and

 

30



--------------------------------------------------------------------------------

delivered by the Borrower and (assuming the due execution and delivery by the
counterparties thereto) each of the Financing Documents and, to the Knowledge of
the Borrower, each of the Material Project Documents, is in full force and
effect and constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as limited
by general principles of equity and bankruptcy, insolvency and similar laws.

 

4.5 No Breach

The execution, delivery and performance by the Borrower and, to the Borrower’s
Knowledge, each Material Project Party, of each of the Transaction Documents to
which it is or will become a party do not and will not:

 

  (a) require any consent or approval of any Person that has not been obtained
(or is not reasonably expected to be received at the time required), and all
such consents and approvals that have been obtained remain in full force and
effect;

 

  (b) violate any material provision of any Government Rule or Government
Approval applicable to any such Person, the Project, or the Development;

 

  (c) violate, result in a breach of or constitute a default under any
Transaction Document to which any such Person is a party or by which it or its
Property may be bound or affected; or

 

  (d) result in, or create any Lien (other than a Permitted Lien) upon or with
respect to any of the Properties now owned or hereafter acquired by the
Borrower.

 

4.6 Government Approvals; Government Rules

 

  (a) No material Government Approvals are required for the Development except
for those set forth on Schedules 4.6(a) and (b), and except for those that may
be required as a result of the exercise of remedies under the Financing
Documents.

 

  (b) All material Government Approvals for the Development set forth on
Schedule 4.6(a) have been duly obtained, were validly issued, are in full force
and effect, and are not the subject of any pending rehearing or appeal to the
issuing agency and all applicable fixed time periods for rehearing or appeal to
the issuing agency have expired (except as noted on Schedule 4.6(a) or
Government Approvals which do not have limits on appeal periods under Government
Rule), are held in the name of the Borrower or such third party as allowed
pursuant to Government Rule indicated on Schedule 4.6(a), and are free from
conditions or requirements (i) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (ii) which the Borrower or such
third party (as applicable) does not expect to be able to satisfy on or prior to
the commencement of the relevant stage of Development except to the extent that
a failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

  (c) All material Government Approvals not obtained as of the date hereof but
necessary for the Development (including the sale of Services) to be obtained by
the Borrower or for the benefit of the Project by third parties as allowed
pursuant to Government Rule after the Closing Date are set forth on Schedule
4.6(b).

 

  (d) The Borrower reasonably believes that any material Government Approvals
which have not been obtained by the Borrower or the relevant third party as of
the date of the making of this representation, but which shall be required to be
obtained in the future by the Borrower or such third party for the Development,
shall be obtained in due course on or prior to the commencement of the
appropriate stage of Development for which such Government Approval would be
required and shall not contain any condition or requirements, the compliance
with which could reasonably be expected to result in a Material Adverse Effect
or which the Borrower or the relevant third party (as the case may be) does not
expect to satisfy on or prior to the commencement of the appropriate stage of
Development, except to the extent that a failure to so satisfy such condition or
requirement could not reasonably be expected to have a Material Adverse Effect.

 

  (e) The Project, if constructed in accordance with the Construction Budget and
the Construction Schedule and otherwise Developed as contemplated by the
Material Project Documents, shall conform to and comply in all material respects
with all material covenants, conditions, restrictions and reservations in the
applicable Government Approvals and all applicable Government Rules as in effect
as of the date this representation is made and deemed repeated.

 

  (f) The Borrower is in compliance in all material respects with all Government
Rules and Government Approvals applicable to the Borrower and the Development
and, to the Borrower’s Knowledge, all third parties are in compliance in all
material respects with all Government Rules and Government Approvals applicable
to the Development.

 

  (g) To the Borrower’s Knowledge, there is no action, suit, or proceeding
pending that would reasonably be expected to result in the materially adverse
modification, rescission, termination, or suspension of any Government Approval.

 

4.7 Proceedings

 

  (a) Except as set forth in Schedule 4.7, there is (i) no material
Environmental Claim now pending or, to the Borrower’s Knowledge, threatened
against any Loan Party or the Project, or material Government Approval
applicable to the Borrower or the Development and (ii) no existing material
default by the Borrower under any material applicable order, writ, injunction or
decree of any Government Authority or arbitral tribunal.

 

  (b) The Borrower has not received any written notice from any Government
Authority asserting that any information set forth in any application submitted
by or on behalf of the Borrower in connection with any material Government

 

32



--------------------------------------------------------------------------------

Approval that has been obtained as of the date this representation is made or
deemed repeated was inaccurate or incomplete at the time of submission, unless
the existence of such inaccuracy or incompleteness could not reasonably be
expected to result in an Impairment of any material Government Approval
applicable to the Borrower or the Development.

 

4.8 Environmental Matters

Except as set forth in Schedule 4.8:

 

  (a) There are no facts, circumstances, conditions or occurrences, including
past Releases of Hazardous Materials, regarding the Borrower or the Development
that could reasonably be expected to give rise to any Environmental Claims that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or cause the Project to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could materially hinder or restrict the Borrower or any other Person from
operating the Project as intended under the Material Project Documents
(excluding restrictions on the transferability of Government Approvals upon the
transfer of ownership of assets subject to such Government Approval).

 

  (b) Hazardous Materials have not at any time been Released at, on, under or
from the Project other than in compliance at all times with all applicable
Environmental Laws or in such manner as otherwise could not reasonably be
expected to result in a Material Adverse Effect.

 

  (c) There have been no material environmental investigations, studies, audits,
reviews or other analyses relating to environmental site conditions that have
been conducted by, or which are in the possession or control of the Borrower in
relation to the Project which have not been provided to the Common Security
Trustee and the Secured Debt Holders.

 

  (d) The Borrower has not received any letter or request for information under
Section 104 of CERCLA, or comparable state laws, and to the Knowledge of the
Borrower, none of the operations of the Borrower or SPLNG is the subject of any
investigation by a Government Authority evaluating whether any remedial action
is needed to respond to a Release or threatened Release of any Hazardous
Materials relating to the Project or at any other location, including any
location to which the Borrower has transported, or arranged for the
transportation of, any Hazardous Materials with respect to the Development.

 

4.9 Taxes

The Borrower (or, for purposes of this Section 4.9, if it is a disregarded
entity for U.S. income tax purposes, its direct owner) has timely filed or
caused to be filed all tax returns that are required to be filed, and has paid
(i) all taxes shown to be due and payable on such returns or on any material
assessments made against the Borrower or any of its

 

33



--------------------------------------------------------------------------------

Property and (ii) all other material Taxes imposed on the Borrower or its
Property by any Government Authority (other than Taxes the payment of which are
not yet due or which are being Contested), and no tax Liens (other than
Permitted Liens) have been filed and no claims are being asserted with respect
to any such Taxes (other than claims which are being Contested).

 

4.10 Tax Status

The Borrower is a limited liability company that is treated as a partnership or
an entity disregarded for U.S. federal, state and local income tax purposes as
separate from its owner and not an association taxable as a corporation, and
neither the execution or delivery of any Transaction Document nor the
consummation of any of the transactions contemplated thereby shall affect such
status. All persons holding a direct interest in the Borrower treated as equity
for U.S. tax purposes are U.S. persons within the meaning of Code section
7701(a)(30).

 

4.11 ERISA; ERISA Event.

 

  (a) As of the Closing Date, the Borrower does not employ any employees. The
Borrower does not sponsor, maintain, administer, contribute to, participate in,
or have any obligation to contribute to, or any liability under, any Plan or
Multiemployer Plan nor has the Borrower established, sponsored, maintained,
administered, contributed to, participated in, or had any obligation to
contribute to or liability under any Plan or Multiemployer Plan or plan that
provides for post-retirement benefits.

 

  (b) No ERISA Event has occurred or is reasonably expected to occur. The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent annual financial statements
reflecting such amounts, exceed 10% of the net worth of the Pledgor.

 

4.12 Nature of Business

The Borrower has not and is not engaged in any business other than (i) the
Development as contemplated by the Transaction Documents, (ii) activities
related to the development, construction, operation and maintenance of equipment
and infrastructure providing for the loading and transportation by commercial
trucking vehicles of LNG produced at the Site in excess of (or in the case of
(B) and (C), subsumed by) amounts required to serve (A) the Foundation Customers
(pursuant to and as defined in the FOB Sale and Purchase Agreements),
(B) Cheniere Marketing LLC under the CMI LNG Sale and Purchase Agreements and
(C) Cheniere Marketing International LLP under the Cheniere Marketing LNG Sale
and Purchase Agreement, provided that such amounts are permitted to be sold
under such agreements, and (iii) the Train 6 Development using equity funds
provided by the Pledgor, the Sponsor or any of its Subsidiaries (other than the
Borrower) which are in addition to any equity funds provided to the Borrower on
or prior to the Closing Date and, to the extent incurred, Train 6 Debt.

 

34



--------------------------------------------------------------------------------

4.13 Security Documents

The Borrower owns good and valid title to all of its property, free and clear of
all Liens other than Permitted Liens. The provisions of the Security Documents
are effective to create, in favor of the Common Security Trustee for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on and security
interest in all of the Collateral purported to be covered thereby, including the
EPC Letters of Credit, and all necessary recordings and filings have been made
in all necessary public offices, and all other necessary action and action
reasonably requested by the Common Security Trustee has been taken, so that each
such Security Document creates a valid and perfected Lien on and security
interest in all right, title and interest of the Borrower in the Collateral
covered thereby, prior and superior to all other Liens other than Permitted
Liens and all necessary consents to the creation of such Liens have been
obtained from each of the parties to the Material Project Documents.

 

4.14 Subsidiaries

The Borrower has no Subsidiaries.

 

4.15 Investment Company Act of 1940

The Borrower is not, and after giving effect to the issuance of the Secured Debt
and the application of proceeds of the Secured Debt in accordance with the
provisions of the Financing Documents will not be, an “investment company” or a
company “Controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment advisor” within
the meaning of the Investment Company Act of 1940, as amended.

 

4.16 Energy Regulatory Status

 

  (a) The Borrower is subject to the provisions of Section 3 of the NGA and the
regulations of FERC and DOE thereunder, (1) for the siting, construction,
expansion, and the operation of the Borrower’s liquefaction facilities and
(2) with respect to the import and export of LNG from the Project.

 

  (b) The Borrower is not subject to regulation:

 

  (i) as a “natural-gas company” as such term is defined in the NGA;

 

  (ii) under PUHCA; or

 

  (iii) as a “public utility,” an “electric public utility,” a “gas utility” or
a “natural gas company” pursuant to Article 4, Section 21 of the Louisiana
Constitution, or Title 30 or Title 45 of the Louisiana Revised Statutes, or the
orders, rules and regulations promulgated thereunder;

provided that the Borrower will become subject to provisions of the NGA and
FERC’s regulations thereunder as a “natural-gas company” at such time as the

 

35



--------------------------------------------------------------------------------

Borrower engages in the sale in interstate commerce of “natural gas” as such
term is defined in the NGA only to the extent provided in Part 284, Subpart L of
FERC’s regulations.

 

  (c) None of the Common Security Trustee nor the Secured Debt Holders, solely
by virtue of the execution and delivery of the Financing Documents, the
consummation of the transactions contemplated by the Financing Documents, or the
performance of obligations under the Financing Documents, shall be or become
subject to the provisions of:

 

  (i) Section 3 of the NGA;

 

  (ii) the NGA as a “natural-gas company” as such term is defined in the NGA;

 

  (iii) PUHCA; or

 

  (iv) as a “public utility,” an “electric public utility,” a “gas utility” or a
“natural gas company” pursuant to Article 4, Section 21 of the Louisiana
Constitution, or Title 30 or Title 45 of the Louisiana Revised Statutes, or the
orders, rules and regulations promulgated thereunder.

 

4.17 Material Project Documents; Other Documents

 

  (a) Set forth in Schedule 4.17 is a list of each (i) Material Project Document
existing as of the Closing Date and (ii) contract or other written agreement to
which the Borrower is a party or by which it or any of its properties is bound
as of the Closing Date, which contains obligations or liabilities that are in
excess of two million Dollars ($2,000,000) per year or ten million Dollars
($10,000,000) over its term, including all amendments, amendments and
restatements, supplements, waivers and interpretations modifying or clarifying
any of the above, true, correct and complete copies of which have been delivered
to the Common Security Trustee and each Secured Debt Holder Group Representative
and certified by an Authorized Officer of the Borrower.

 

  (b) Each of the Material Project Documents to which the Borrower is a party
is, to the Borrower’s Knowledge, in full force and effect, and none of such
Material Project Documents have been terminated or otherwise amended, modified,
supplemented, transferred, Impaired or, to the Borrower’s Knowledge, assigned,
except as indicated on Schedule 4.17 or as permitted by the terms of the
Financing Documents.

 

  (c) To the Borrower’s Knowledge, no material default exists under any Material
Project Document.

 

  (d) There are no material contracts, services, materials or rights (other than
Government Approvals) required for the current stage of the Development other
than those granted by, or to be provided to the Borrower pursuant to, the
Material Project Documents, the other Project Documents and the Financing
Documents.

 

36



--------------------------------------------------------------------------------

  (e) All conditions precedent to the obligations of the respective parties
under the Material Project Documents that have been executed have been satisfied
or waived except for such conditions precedent that need not be satisfied until
a later stage of Development. The Borrower reasonably believes that any such
condition precedent can be satisfied or waived on or prior to the commencement
of the appropriate stage of Development.

 

  (f) Except as otherwise permitted pursuant to Section 7.11 (Transactions with
Affiliates), the Borrower has not entered into any agreements with the Pledgor
or any of its Affiliates other than the applicable Transaction Documents and
other transactions on terms no less favorable to the Borrower (taken as a whole)
than the Borrower would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate of the Borrower or the Pledgor or, if there is
no comparable arm’s length transaction, then on terms reasonably determined by
the Board of Directors of the Borrower to be fair and reasonable.

 

4.18 Margin Stock

No part of the proceeds of any Advance will be used for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock or to
extend credit to others for such purpose.

 

4.19 Regulations T, U and X

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Secured Debt will
be used for any purpose that violates, or would be inconsistent with,
Regulations T, U or X of the Board, or any regulations, interpretations or
rulings thereunder. Terms for which meanings are provided in Regulations T, U or
X of the Board, or any regulations, interpretations or rulings thereunder, or
any regulations substituted therefore, as from time to time in effect, are used
in this Section 4.19 with such meanings.

 

4.20 Patents, Trademarks, Etc.

The Borrower has obtained and holds in full force and effect (and free from
unduly burdensome restrictions that would reasonably be expected to materially
impair the Development) all material patents, trademarks, copyrights or adequate
licenses therein that are necessary for the Development except for such items
which are not required in light of the applicable stage of Development. The
Borrower reasonably believes that it will be able to obtain such items that have
not been obtained as of the date on which this representation and warranty is
made or deemed repeated on or prior to the relevant stage of Development or any
such items will contain any condition or requirements which the Borrower does
not expect to be able to satisfy, without cost to the Borrower that could
reasonably be expected to have a Material Adverse Effect. All such items held by
the Borrower as of the Closing Date are described in Schedule 4.20.

 

37



--------------------------------------------------------------------------------

4.21 Disclosure

Except as otherwise disclosed by the Borrower in writing as of the Closing Date,
neither this Agreement nor any Financing Document nor any reports, financial
statements, certificates or other written information furnished to the Secured
Debt Holders by or on behalf of the Borrower in connection with the negotiation
of, and the extension of credit under the Financing Documents and the
transactions contemplated by the Material Project Documents or delivered to the
Common Security Trustee, any Consultant or the Secured Debt Holders (or their
counsel) hereunder or thereunder, when taken as a whole, contains, as of the
Closing Date, any untrue statement of a material fact pertaining to the Borrower
or the Project or omits to state a material fact pertaining to the Borrower or
the Project necessary to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading, in any
material respect; provided, that with respect to any projected financial
information, forecasts, estimates, or forward-looking information, including
that contained in the Construction Budget, the Construction Schedule, and the
Base Case Forecast, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and the Borrower makes no representation as to the actual attainability of
any projections set forth in the Base Case Forecast, the Construction Budget,
the Construction Schedule, or any such other items listed in this sentence.
Without limiting the generality of the foregoing, no representation or warranty
is made by the Borrower as to any information or material provided by the
Independent Engineer, the Market Consultant or the Insurance Advisor (except to
the extent such information or material originated with the Borrower).

 

4.22 Insurance

All insurance required to be obtained by the Borrower pursuant to Section 6.6
(Insurance; Events of Loss) and Schedule 6.6 has been obtained and is in full
force and effect, and all premiums then due and payable on all such insurance
have been paid.

 

4.23 Indebtedness

The Borrower has not incurred any Indebtedness other than Permitted
Indebtedness.

 

4.24 Material Adverse Effect

As of the Closing Date and the date of the Initial Advance, to the Borrower’s
Knowledge, there are no facts or circumstances which, individually or in the
aggregate, have resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

4.25 Absence of Default

No Default or Event of Default has occurred and is continuing.

 

38



--------------------------------------------------------------------------------

4.26 Real Property

 

  (a) The Borrower has good, legal and valid leasehold, sub-leasehold and other
real property interests in the Site pursuant to the Real Property Documents, in
each case as is necessary for the Development at the time this representation
and warranty is made or deemed repeated. The Borrower has the right to acquire
all other leasehold and other real property interests, in each case, as will
become necessary for the Development on or prior to the relevant date or stage
of the Development. The Borrower does not have any leasehold or other real
property interests in any real property other than with respect to the Site.

 

  (b) The Borrower has a good and valid ownership interest, leasehold interest,
sub-leasehold interest, license interest or other right of use in all other
material property and material assets (tangible and intangible) included in the
Collateral under each Security Document that has been executed as of the date
this representation is made or deemed repeated. Such ownership interest,
leasehold interest, sub-leasehold interest, license interest or other rights of
use are and will be, together with any other assets or interests contemplated to
be acquired pursuant to the Construction Budget and the Construction Schedule,
sufficient to permit the Development in accordance with the Material Project
Documents.

 

4.27 Solvency

The Borrower is and, upon the incurrence of any Obligations, and after giving
effect to the transactions and the incurrence of Indebtedness in connection
therewith, will be, Solvent.

 

4.28 Legal Name and Place of Business

 

  (a) The full and correct legal name, type of organization and jurisdiction of
organization of the Borrower is: Sabine Pass Liquefaction, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware.

 

  (b) The Borrower has never changed its name.

 

  (c) On the Closing Date, the chief executive office of the Borrower is 700
Milam Street, Suite 1900, Houston, Texas 77002.

 

4.29 No Force Majeure

To the Knowledge of the Borrower, no event of force majeure or other event or
condition exists which (a) provides any Material Project Party the right to
cancel or terminate any Material Project Document to which it is a party in
accordance with the terms thereof, which cancellation or termination could
reasonably be expected to have a Material Adverse Effect, or (b) provides any
Material Project Party the right to suspend its performance (or be excused of
any liability) under any Material Project Document to which it is a party in
accordance with the terms thereof, which suspension (or excuse)

 

39



--------------------------------------------------------------------------------

could reasonably be expected to (x) result in the Project failing to achieve
(A) the Train 1 DFCD under and as defined in the BG FOB Sale and Purchase
Agreement on or before the BG DFCD Deadline, (B) the Date of First Commercial
Delivery under and as defined in the GN FOB Sale and Purchase Agreement on or
before the GN DFCD Deadline, (C) the Date of First Commercial Delivery under and
as defined in the KoGas FOB Sale and Purchase Agreement on or before the KoGas
DFCD Deadline, (D) the Date of First Commercial Delivery under and as defined in
the GAIL FOB Sale and Purchase Agreement on or before the GAIL DFCD Deadline,
(E) the Date of First Commercial Delivery under and as defined in the Centrica
FOB Sale and Purchase Agreement on or before the Centrica DFCD Deadline, or
(F) the Date of First Commercial Delivery under and as defined in the Total FOB
Sale and Purchase Agreement on or before the Total DFCD Deadline, or
(y) materially impair the expected revenues of the Borrower under the FOB Sale
and Purchase Agreements.

 

4.30 Ranking

The Financing Documents and the obligations evidenced thereby are and will at
all times be direct and unconditional general obligations of the Borrower, and,
subject to Section 3.4(b) (Mandatory Prepayment of Secured Debt), rank and will
at all times rank in right of payment and otherwise at least pari passu with all
Senior Debt, and senior in right of payment to all other Indebtedness of the
Borrower whether now existing or hereafter outstanding.

 

4.31 Labor Matters

No labor problems or disturbances in connection with the Borrower or the Project
exist or, to the Knowledge of the Borrower, are threatened which could
reasonably be expected to have a Material Adverse Effect.

 

4.32 OFAC

 

  (a) The use of the proceeds of the Facility Loans does not violate any
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws or OFAC Laws (to
the extent applicable), and none of the Loan Parties, the Sponsor or any of
their respective Affiliates, nor, to the knowledge of the Loan Parties, any of
their respective directors, officers or employees, is:

 

  (i) the target of sanctions under OFAC or by the US Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable;

 

  (ii) an organization owned or controlled by a Person, entity or country that
is the target of sanctions under OFAC or by the US Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable; or

 

  (iii) a Person located, organized or resident in a country or territory that
is, or whose government is, the target of sanctions under OFAC or by the US
Department of State, the European Union or Her Majesty’s Treasury, to the extent
applicable.

 

40



--------------------------------------------------------------------------------

  (b) None of the Borrower, or any of its Affiliates, nor, to the Knowledge of
the Borrower, the Sponsor or any of its Affiliates, any of their respective
directors, officers, agents, employees or other persons acting on behalf of
them, is aware of or has taken any action, directly or indirectly, that would
result in a violation by such entity of the Anti-Corruption Laws, Anti-Terrorism
and Money Laundering Laws or OFAC Laws applicable to such Person.

 

  (c) The Borrower has instituted and maintains policies and procedures designed
to ensure continued compliance therewith in all material respects.

 

4.33 Accounts

Other than Permitted Investments held in accordance with the Accounts Agreement
for which the Borrower is a beneficiary, the Borrower does not have, and is not
the beneficiary of, any bank account other than the Accounts and an account
holding Escrowed Amounts (as defined in each of the EPC Contracts).

 

4.34 Operating Arrangements

The management, administration and operating-related responsibilities delegated
to the Manager and the Operator pursuant to the Management Services Agreement
and the O&M Agreement, collectively, constitute all of the management,
administration and operating-related obligations, respectively, of the Borrower
pursuant to the Transaction Documents.

 

4.35 No Condemnation

(a) On or before the Closing Date, no material casualty or material condemnation
of the Project has occurred or (in the case of material condemnation) is, to the
Borrower’s Knowledge, threatened or pending, and (b) following the Closing Date,
no material casualty or material condemnation of the Project has occurred or (in
the case of material condemnation) is, to the Borrower’s Knowledge, threatened
or pending, in respect of which the Borrower does not have the right to repair,
replace, rebuild or refurbish the property or assets subject to such material
casualty or material condemnation in accordance with Sections 5.08(c) and
(d) (Insurance/Condemnation Proceeds Account) of the Accounts Agreement.

 

5. CONDITIONS PRECEDENT TO CLOSING DATE, DRAWDOWNS OF SECURED DEBT AND PROJECT
COMPLETION DATE

 

5.1 Conditions to Closing Date

The occurrence of the Closing Date and the effectiveness of the Facility
Commitments are subject to the satisfaction of each of:

 

41



--------------------------------------------------------------------------------

  (a) the conditions precedent set forth in Schedule 5.1 (Conditions to Closing
Date), in each case to the satisfaction of each of the Facility Lenders, unless,
in each case, waived by each of the Facility Lenders; and

 

  (b) with respect to each Facility Agreement, any additional conditions
precedent to closing set forth in such Facility Agreement, in each case to the
satisfaction of each of the applicable Facility Lenders, unless, in each case,
waived by each of the applicable Facility Lenders.

 

5.2 Conditions to Initial Advance

In addition to the conditions set forth in Section 5.4 (Conditions to Each
Advance), the obligation of each Facility Lender to make available its Initial
Advance is subject to the satisfaction of each of:

 

  (a) the conditions precedent set forth in Schedule 5.2 (Conditions to Initial
Advance), in each case to the satisfaction of each of the Facility Lenders,
unless, in each case, waived by each of the Facility Lenders; and

 

  (b) with respect to the relevant Facility Agreement, any additional conditions
to the Initial Advance set forth in such Facility Agreement, in each case to the
satisfaction of each of the applicable Facility Lenders, unless, in each case,
waived by each of the applicable Facility Lenders.

 

5.3 Conditions to Train 6 Initial Advance

In addition to the conditions set forth in Section 5.4 (Conditions to Each
Advance), the obligation of each Facility Lender to make available its Train 6
Initial Advance is subject to the satisfaction of each of:

 

  (a) the conditions precedent set forth in Schedule 5.3 (Conditions to Train 6
Initial Advance), in each case to the satisfaction of each of the Facility
Lenders, unless, in each case, waived by each of the Facility Lenders; and

 

  (b) any additional conditions to the Initial Advance set forth in the Train 6
Facility Agreement, to the satisfaction of each of the Train 6 Lenders, unless,
in each case, waived by each of the Train 6 Lenders.

 

5.4 Conditions to Each Advance

The obligation of each Facility Lender to make available any Advance of Facility
Debt is subject to the satisfaction of:

 

  (a) each of the conditions precedent set forth in Schedule 5.4 (Conditions to
Each Advance), in each case to the satisfaction of:

 

  (i) in the case of the Initial Advance, each of the Facility Lenders, unless,
in each case, waived by each of the Facility Lenders; and

 

42



--------------------------------------------------------------------------------

  (ii) in the case of all Advances made after the Initial Advance, the Majority
Aggregate Secured Credit Facilities Debt Participants, unless waived by the
Majority Aggregate Secured Credit Facilities Debt Participants; and

 

  (b) with respect to the relevant Facility Agreement, any additional conditions
to each Advance set forth in such Facility Agreement have been satisfied or
waived pursuant to the terms of such Facility Agreement.

 

5.5 Conditions to Project Completion Date

The occurrence of the Project Completion Date is subject to the satisfaction of
each of the conditions precedent set forth in Schedule 5.5 (Conditions to
Project Completion Date), in each case to the satisfaction of the Majority
Aggregate Secured Credit Facilities Debt Participants, unless, in each case,
waived by the Majority Aggregate Secured Credit Facilities Debt Participants.

 

6. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that until the Discharge Date, it shall
perform or observe (as applicable) the obligations set forth in this Section 6
in favor and for the benefit of the Secured Debt Holders other than (i) the
Holders of Senior Bonds and (ii) each other Holder of Senior Debt if and to the
extent provided in the Senior Debt Instrument governing such Senior Debt.

 

6.1 Separateness

The Borrower shall comply at all times with the separateness provisions set
forth on Schedule 6.1.

 

6.2 Project Documents, Etc.

 

  (a) The Borrower shall (i) perform and observe in all material respects all of
its covenants and obligations contained in each of the Material Project
Documents, (ii) take all reasonable and necessary action to prevent the
termination or cancellation of any Material Project Document in accordance with
the terms of such Material Project Documents or otherwise (except for the
expiration of any such agreement in accordance with its terms and not as a
result of a breach or default thereunder), (iii) exercise any renewal options
contained in the Subleases, and (iv) enforce against the relevant Material
Project Party each material covenant or material obligation of each Material
Project Document to which such Person is a party in accordance with its terms.

 

  (b)

The Borrower shall cause all Cash Flows received from any Project Party or any
other Person to be deposited in the applicable accounts specified in Sections
5.01 (Equity Proceeds Account), 5.02 (Construction Account) and 5.03 (Revenue
Account) of the Accounts Agreement, as applicable. Without limiting the
Borrower’s obligation to procure all Consents, the Borrower shall send a letter
(on

 

43



--------------------------------------------------------------------------------

  the Borrower’s letterhead and signed by an Authorized Officer of the Borrower)
notifying each Material Project Party not party to a Consent (if applicable)
(i) that its Material Project Document and all associated documents and
obligations have been pledged as collateral security to the Secured Parties and
are subject to the Secured Parties’ Lien on such Property and (ii) if such
Material Project Party’s Material Project Document requires any payment of Cash
Flows that, in addition to the assignment specified in clause (i) above, it
shall pay all such “Cash Flows” directly into the Revenue Account.

 

  (c) Following the execution and delivery of any (i) Guaranty under and as
defined in the KoGas FOB Sale and Purchase Agreement, (ii) Guaranty under and as
defined in the GAIL FOB Sale and Purchase Agreement, (iii) Guaranty under and as
defined in the Centrica FOB Sale and Purchase Agreement or (iv) Guaranty under
and as defined in the Train 6 FOB Sale and Purchase Agreements if Train 6 Debt
has been incurred, the Borrower shall deliver to each of the Facility Agents
true and complete copies of (A) such Guaranty no later than (5) Business Days
following the execution and delivery thereof, and (B) Consents of counterparties
to such Guaranty, within a commercially reasonable time, but in no event later
than thirty (30) days following the execution and delivery of such Guaranty, in
each case, each of which shall have been duly authorized, executed and delivered
by the parties thereto.

 

6.3 Maintenance of Existence, Etc.

 

  (a) The Borrower shall preserve and maintain (i) its legal existence as a
Delaware limited liability company and (ii) all of its material licenses,
rights, privileges and franchises necessary for the Development.

 

  (b) The Borrower shall at all times maintain its status as a partnership or an
entity disregarded for U.S. federal, state and local income tax purposes. All of
the owners of interests in the Borrower that are treated as equity for U.S.
federal income tax purposes will be United States persons within the meaning of
Code Section 7701(a)(30).

 

6.4 Books and Records; Inspection Rights

The Borrower shall keep proper books of record in accordance with GAAP and
permit representatives and advisors of the Common Security Trustee, each Secured
Debt Holder Group Representative or any Consultant, upon reasonable notice but
no more than twice per calendar year (unless a Default or Event of Default has
occurred and is continuing), and at the cost and expense of, the Borrower, to
visit and inspect its properties, to examine, copy or make excerpts from its
books, records and documents and to make copies thereof or abstracts therefrom
(at the expense of the Borrower) and to discuss its affairs, finances and
accounts with its principal officers, engineers and independent accountants, all
at such times during normal business hours as such representatives may
reasonably request.

 

44



--------------------------------------------------------------------------------

6.5 Compliance with Government Rules, Etc.

 

  (a) The Borrower shall comply or cause compliance, in all material respects,
with, and ensure that the Project is constructed, operated and maintained in
compliance, in all material respects, with, all material Government Approvals
and Government Rules applicable to the Development, including Environmental
Laws.

 

  (b) The Borrower and its Affiliates shall comply in all respects with
Anti-Terrorism and Money Laundering Laws and OFAC Laws.

 

  (c) The Borrower shall at all times obtain and maintain and use commercially
reasonable efforts to cause third parties, as allowed pursuant to Government
Rule, to obtain or maintain in full force and effect all material permits,
licenses, trademarks, patents, agreements or Government Approvals necessary for
the Development.

 

  (d) The Borrower will not, and will procure that its Affiliates, directors and
officers do not, directly or, to the Borrower’s Knowledge, indirectly, use the
proceeds of the Facility Loans, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person:

 

  (i) in furtherance of an offer, payment, promise to pay or authorization of
the payment or giving of money or anything else of value, to any Person in
violation of any Anti-Terrorism and Money Laundering Laws, Anti-Corruption Laws
or OFAC Laws, to the extent applicable;

 

  (ii) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the target of sanctions under OFAC or by the US Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable; or

 

  (iii) in any other manner that would result in a violation of any
Anti-Terrorism and Money Laundering Laws, Anti-Corruption Laws or sanctions
under OFAC or by the US Department of State, the European Union or Her Majesty’s
Treasury, to the extent applicable, by any Person (including any Person
participating in the Facility Loans, whether as Facility Lender, Common Security
Trustee or otherwise).

 

  (e)

The Borrower agrees that if it obtains Knowledge or receives any written notice
that the Borrower, any Affiliate or any Person holding any legal or beneficial
interest whatsoever therein (whether directly or indirectly) is named on the
OFAC SDN List or is otherwise subject to OFAC, US Department of State, European
Union or Her Majesty’s Treasury sanctions (such occurrence, a “Sanctions
Violation”), the Borrower shall immediately (A) give written notice to the
Common Security Trustee and each Secured Debt Holder Group Representative of
such Sanctions Violation, and (B) comply with all applicable laws with respect
to such Sanction Violation (regardless of whether the party included on the OFAC

 

45



--------------------------------------------------------------------------------

  SDN List is located within the jurisdiction of the United States of America),
and the Borrower hereby authorizes and consents to the Common Security Trustee
and each Secured Debt Holder Group Representative (as the case may be) taking
any and all steps the Common Security Trustee and each Secured Debt Holder Group
Representative (as the case may be) deem necessary, in its sole discretion, to
comply with all applicable laws governing such sanctions with respect to any
such Sanction Violation, including the “freezing” or “blocking” of assets and
reporting such action to OFAC.

 

6.6 Insurance; Events of Loss.

 

  (a) Insurance Maintained by the Borrower, the EPC Contractor and the Operator.
The Borrower shall (i) procure at its own expense and maintain in full force and
effect and (ii) cause the EPC Contractor, the Operator and each other Material
Project Party, as applicable, to procure at such Person’s own expense and
maintain in full force and effect, the insurance set forth on, and subject to
the provisions of, Schedule 6.6 and any insurance required to be maintained by
such Person pursuant to its applicable Project Document. Upon request, the
Borrower shall provide to the Common Security Trustee and each Secured Debt
Holder Group Representative (with a copy to the Insurance Advisor) evidence of
the maintenance of such insurance. Prior to the expiration of any such insurance
policy, the Borrower shall have delivered to the Common Security Trustee and
each Secured Debt Holder Group Representative binders evidencing the commitment
of insurers to provide a replacement or renewal for such insurance policy
together with evidence of the payment of all premiums then payable in respect of
such insurance policies. Without limiting the obligations under Section 6.6(b),
upon the issuance, renewal or replacement of any insurance policy, and in any
event not less than once per annum, the Borrower shall deliver to the Common
Security Trustee and each Secured Debt Holder Group Representative a certificate
of an Authorized Officer of the Borrower, certifying that all such insurance
policies are in full force and effect and in compliance with the requirements of
this Section and Schedule 6.6 confirmed by the Insurance Consultant.

 

  (b) Insurance Certificates. Within ten (10) Business Days following the date
that Notice to Proceed has been issued under the Stage 3 EPC Contract and, if
applicable, the Stage 4 EPC Contract, the Borrower shall deliver certificates of
insurance evidencing the existence of all insurance then required to be
maintained by the Borrower as set forth on Schedule 6.6 and any insurance
required to be maintained by such Person pursuant to its applicable Project
Document and a certificate of an Authorized Officer of the Borrower setting
forth the insurance obtained and stating that such insurance and, to his or her
knowledge, all insurance required to be obtained by a Material Project Party
pursuant to a Material Project Document (A) has been obtained and in each case
is in full force and effect, (B) that such insurance materially complies with
the Financing Documents and (C) that all premiums then due and payable on all
insurance required to be obtained by the Borrower have been paid.

 

46



--------------------------------------------------------------------------------

  (c) Certain Remedies. In the event the Borrower fails to obtain or maintain,
or cause to be obtained and maintained, the full insurance coverage required by
this Section 6.6, the Common Security Trustee may (but shall not be obligated
to) take out the required policies of insurance and pay the premiums on the
same. All amounts so advanced by the Common Security Trustee shall become an
Obligation and the Borrower shall forthwith pay such amounts to the Common
Security Trustee, together with interest from the date of payment by the Common
Security Trustee at the Default Rate.

 

  (d) DSU Insurance. The Borrower shall, at the request of the Common Security
Trustee in consultation with the Independent Engineer, exercise its option to
file a claim under the Delayed Startup Insurance under any EPC Contract (as
described on Exhibit A to each Umbrella Insurance Agreement) in accordance with
Section 9.3(A) (DSU Insurance) of the applicable the EPC Contract.

 

  (e) Flood Insurance. With respect to all Mortgaged Property located in a
Special Flood Hazard Area, the Borrower will obtain and maintain at all times
flood insurance for all Collateral located on such property as may be required
under the Flood Program and will provide to each Facility Lender evidence of
compliance with such requirements as may be reasonably requested by such
Facility Lender. The timing and process for delivery of such evidence will be as
set forth on Schedule 6.6.

 

6.7 Project Construction; Maintenance of Properties

 

  (a)

The Borrower shall construct and complete, operate and maintain the Project, and
cause the Project to be constructed, operated and maintained, as applicable,
(A) consistent with Prudent Industry Practices and consistent in all material
respects with applicable Government Rules, the EPC Contracts, the Construction
Budget and the Construction Schedule, the Operating Manual, the other Project
Documents, and in accordance with the requirements for maintaining the
effectiveness of the material warranties of the EPC Contractor and each
subcontractor thereof (including equipment manufacturers), and (B) within,
subject to the following proviso, the then effective Operating Budget; provided,
that the Borrower may (x) exceed in the aggregate for all Operating Budget
Categories in any Operating Budget by twenty percent (20%) or less per line item
of the amount therefor and ten percent (10%) or less of the aggregate budgeted
amount therefor, in each case, on an annual basis, but excluding, for purposes
of calculating the foregoing allowable increases, amounts in the then effective
Operating Budget for Gas purchases, and (y) notwithstanding the foregoing,
further exceed the Operating Budget and any Operating Budget Category thereof
(I) with respect to payments under Gas purchase contracts for the Project, (II)
as required by Government Rule or for compliance with any Government Approval
applicable to the Borrower or the Development (or to cure or remove the effect
of

 

47



--------------------------------------------------------------------------------

  any termination, suspension, or Impairment of any Government Approval), as
described by the Borrower to the reasonable satisfaction of the Common Security
Trustee and each Secured Debt Holder Group Representative, or (III) to the
extent required to respond to an emergency or accident, the failure to respond
to which could reasonably be expected to create a significant risk of personal
injury or physical damage to the Project or material threat to the environment,
in which case:

 

  (i) if the Borrower reasonably determines that there is sufficient time to do
so prior to responding to any such emergency or accident, the Borrower shall
substantiate the expenses expected to be incurred by the Borrower in connection
with such emergency or accident to the reasonable satisfaction of the Common
Security Trustee and each Secured Debt Holder Group Representative; or

 

  (ii) if the Borrower reasonably determines that there is not sufficient time
to take the actions described in clause (i) above prior to responding to any
such emergency or accident, promptly following such emergency or accident, the
Borrower shall describe in writing to the Common Security Trustee and each
Secured Debt Holder Group Representative the steps that were taken by the
Borrower in respect of such emergency or accident and the expenses incurred by
the Borrower in connection therewith, all in reasonable detail.

 

  (b) The Borrower shall take such action as contemplated under
Section 6.2(A)(12) (Change Orders Requested by Contractor) of each EPC Contract
to avoid any delay with respect to the Guaranteed Substantial Completion Dates
for any train of the Project or a delay that would result in the date specified
for Ready for Start Up in Attachment E to such EPC Contract for such train of
the Project to occur less than four (4) months prior to the Guaranteed
Substantial Completion Date for such train.

 

  (c) In the event that any train of the Project fails to achieve the
Performance Guarantee by the applicable Guaranteed Substantial Completion Date
(each as defined in the applicable EPC Contract), the Borrower shall not,
without the consent of the Required Secured Parties (in consultation with the
Independent Engineer), elect the option available to it under Section 11.4(A)
(Minimum Acceptance Criteria and Performance Liquidated Damages) of such EPC
Contract.

 

  (d) In the event that any train of the Project fails to achieve the Minimum
Acceptance Criteria (as defined in the applicable EPC Contract) and Substantial
Completion upon the termination of the Minimum Acceptance Criteria Correction
Period (as defined in the applicable EPC Contract), the Borrower shall not,
without the consent of the Required Secured Parties (in consultation with the
Independent Engineer) elect the option available to it under Section 11.4(B)
(Minimum Acceptance Criteria and Performance Liquidated Damages) of such EPC
Contract.

 

48



--------------------------------------------------------------------------------

  (e) Unless the applicable Defect Correction Period (and any extension thereof)
with respect to each Subproject (as such terms are defined in the applicable EPC
Contract) has expired and the EPC Contractor has completed and paid any warranty
claims submitted by the Borrower with respect to such Subproject, the Borrower
shall draw on the applicable EPC Letter of Credit at the time of any reduction
thereof pursuant to Section 9.2.B (Irrevocable Standby Letter of Credit) of the
applicable EPC Contract in the amount of such reduction.

 

6.8 Taxes

The Borrower (or, for purposes of this Section 6.8, if it is a disregarded
entity for U.S. income tax purposes, its direct owner) shall pay and discharge
all Taxes imposed on the Borrower or on its income or profits or on any of its
Property prior to the date on which any penalties may attach; provided, that the
Borrower shall have the right to Contest the validity or amount of any such Tax.
The Borrower (or, for purposes of this Section 6.8, if it is a disregarded
entity for U.S. tax purposes, its owner) shall promptly pay any valid, final
judgment rendered upon the conclusion of the relevant Contest, if any, enforcing
any such Tax and cause it to be satisfied of record.

 

6.9 Maintenance of Liens

 

  (a) The Borrower shall grant a security interest in the Borrower’s interest in
all Project assets and Project Documents acquired or entered into, as
applicable, from time to time (except to the extent expressly permitted to be
excluded from the Liens created by the Security Documents pursuant to the terms
thereof) and shall take, or cause to be taken, all action reasonably required to
maintain and preserve the Liens created by the Security Documents to which it is
a party and the priority of such Liens.

 

  (b) The Borrower shall from time to time execute or cause to be executed any
and all further instruments (including financing statements, continuation
statements and similar statements with respect to any Security Document)
reasonably requested by the Common Security Trustee for such purposes.

 

  (c) The Borrower shall preserve and maintain good, legal and valid title to,
or rights in, the Collateral free and clear of Liens other than Permitted Liens.

 

  (d) The Borrower shall promptly discharge at the Borrower’s cost and expense,
any Lien (other than Permitted Liens) on the Collateral.

 

6.10 Use of Proceeds

The Borrower shall use the proceeds of the Secured Debt solely for purposes
permitted in the applicable Secured Debt Instruments.

 

49



--------------------------------------------------------------------------------

6.11 Interest Rate Protection Agreements

The Borrower shall:

 

  (a) enter into and thereafter maintain in full force and effect, from time to
time, one or more Interest Rate Protection Agreements on terms reasonably
satisfactory to the Borrower and the Required Secured Parties (A) with respect
to no less than 45% (calculated on a weighted average basis) of the projected
aggregate outstanding balance of the Facility Debt and Additional Secured Debt,
no later than forty-five (45) days following each of (i) the Closing Date and
(ii) the incurrence of Train 6 Debt, and (B) with respect to no less than 65%
(calculated on a weighted average basis) of the projected aggregate outstanding
balance of the Facility Debt and Additional Secured Debt, no later than ninety
(90) days following each of (i) the Closing Date and (ii) the incurrence of
Train 6 Debt, in each case, for a term of no less than five (5) years (provided,
however, for purposes of calculating such percentage in the foregoing Clauses
(A) and (B), any such Secured Debt which bears a fixed interest rate shall be
deemed subject to an Interest Rate Protection Agreement);

 

  (b) ensure that each Interest Rate Protection Agreement entered into pursuant
to clause (a) above is in compliance with the terms of the Hedging Program; and

 

  (c) enter into additional Interest Rate Protection Agreements as and when
required in accordance with the terms of the Hedging Program and otherwise
comply in all material respects with the Hedging Program.

 

6.12 Operating Budget

 

  (a)

No less than forty-five (45) days prior to the Substantial Completion of each
train of the Project, and no less than forty-five (45) days prior to the
beginning of each calendar year thereafter, the Borrower shall prepare a
proposed operating plan and a budget setting forth in reasonable detail the
projected requirements for Operation and Maintenance Expenses for the Borrower
and the Project for the ensuing calendar year (or, in the case of the initial
Operating Budget, the remaining portion thereof) and provide the Independent
Engineer, the Common Security Trustee, and each Secured Debt Holder Group
Representative with a copy of such operating plan and budget (the “Operating
Budget”). Each Operating Budget shall be prepared in accordance with a form
approved by the Independent Engineer, shall set forth all material assumptions
used in the preparation of such Operating Budget, and shall become effective
upon approval of the Common Security Trustee, acting reasonably and in
consultation with the Independent Engineer; provided, that if the Common
Security Trustee shall not have approved or disapproved the Operating Budget
within thirty (30) days after receipt thereof, such Operating Budget shall be
deemed to have been approved; and provided further that the Common Security
Trustee shall have neither the right nor the obligation to approve costs for Gas
purchase contracts for the Project contained in the Operating Budget. If the
Borrower does not have an effective

 

50



--------------------------------------------------------------------------------

  annual Operating Budget before the beginning of any calendar year, until such
proposed Operating Budget is approved, the Operating Budget most recently in
effect shall continue to apply; provided, that (A) any items of the proposed
Operating Budget that have been approved shall be given effect in substitution
of the corresponding items in the Operating Budget most recently in effect,
(B) costs for Gas purchase contracts for the Project shall be as provided by the
Borrower and (C) all other items shall be increased by the lesser of (x) two and
one-half percent (2.5%) and (y) the increase proposed by the Borrower for such
item in such proposed Operating Budget.

 

  (b) Each Operating Budget delivered pursuant to this Section 6.12 shall
contain Operating Budget Categories, and shall specify for each Fiscal Quarter
and for each such Operating Budget Category the amount budgeted for such
category for such Fiscal Quarter.

 

  (c) Each Operating Budget may only be amended with the prior written consent
of the Common Security Trustee (in consultation with the Independent Engineer),
which consent shall not be unreasonably withheld, conditioned, or delayed.

 

6.13 Other Documents and Information

The Borrower shall furnish the Common Security Trustee (with sufficient copies
for each Secured Debt Holder Group Representative):

 

  (a) promptly after the filing thereof, a copy of each filing made by (i) the
Borrower with FERC with respect to the Project; or (ii) the Borrower with DOE/FE
with respect to the export of LNG from, or the import of LNG to, the Project,
except in the case of (i) or (ii) such as are routine or ministerial in nature;

 

  (b) promptly after obtaining Knowledge thereof, a copy of each filing with
respect to (i) the Project made with FERC by any Person other than the Borrower
in any proceeding before FERC in which the Borrower is the captioned party or
respondent, except for such filings as are routine or ministerial in nature, or
(ii) the import of LNG to, or the export of LNG from, the Project made with
DOE/FE by any Person other than the Borrower in any proceeding before DOE/FE in
which the Borrower is the captioned party or respondent, except for such filings
as are routine or ministerial in nature;

 

  (c) promptly after the filing thereof, a copy of each filing, certification,
waiver, exemption, claim, declaration, or registration made with respect to
Government Approvals to be obtained or filed by the Borrower with any Government
Authority, except such filings, certifications, waivers, exemptions, claims,
declarations, or registrations that are routine or ministerial in nature and in
respect of which a failure to file could not reasonably be expected to have a
Material Adverse Effect;

 

51



--------------------------------------------------------------------------------

  (d) promptly after receipt or publication thereof, a copy of each Government
Approval obtained by the Borrower; and

 

  (e) promptly upon obtaining Knowledge thereof, a description of each change in
the status of any Government Approval identified on Schedule 4.6(a) and Schedule
4.6(b) (including notice of any judicial appeal having been filed) other than
routine or ministerial changes.

 

6.14 Train 6 Debt; Independent Engineer

In the event Train 6 Debt is incurred, the Borrower shall provide to the Common
Security Trustee and each Secured Debt Holder Group Representative a copy of any
report from the Independent Engineer and any other consultant that the Holders
of such Train 6 Debt are entitled to receive.

 

6.15 Debt Service Coverage Ratio

 

  (a) The Borrower shall not permit the Debt Service Coverage Ratio as of the
end of any Fiscal Quarter from and following the Initial Quarterly Payment Date
to be less than 1.15 to 1.00. Not later than ten (10) Business Days following
the last day of each Fiscal Quarter following the Initial Quarterly Payment
Date, the Borrower shall calculate and deliver to the Common Security Trustee
its calculation of the Debt Service Coverage Ratio. The Common Security Trustee
shall notify the Borrower in writing of any reasonable corrections which should
be made to such Debt Service Coverage Ratio calculations, within
ten (10) Business Days of receipt. Borrower shall incorporate all such
reasonable corrections, changes or adjustments consistent with the terms of this
Agreement.

 

  (b) Notwithstanding anything in Section 6.15(a) to the contrary, in the event
that the Debt Service Coverage Ratio as of the end of any Fiscal Quarter
following the Initial Quarterly Payment Date is less than 1.15 to 1.00 but
greater than 1.00 to 1.00, any direct or indirect owner of the Borrower shall
have the right to provide cash to the Borrower, not later than ten (10) Business
Days following the date of delivery of the calculation of the Debt Service
Coverage Ratio as required pursuant to Section 6.15(a) in the form of equity
contributions or subordinated shareholder loans (in each case as otherwise
permitted pursuant to the terms of the Financing Documents), in order to
increase the Debt Service Coverage Ratio to 1.15 to 1.00; provided, that such
right shall not be exercised more than two (2) consecutive Fiscal Quarters nor,
with respect to each Secured Debt Instrument, more than four (4) times over the
term of such Secured Debt Instrument.

 

6.16 Further Assurances; Cooperation

 

  (a) The Borrower shall promptly perform or cause to be performed any and all
acts and execute or cause to be executed any and all documents (including UCC
financing statements and UCC continuation statements):

 

52



--------------------------------------------------------------------------------

  (i) as are reasonably requested by the Common Security Trustee for filing
under the provisions of the UCC or any other Government Rule that are necessary
or reasonably advisable to maintain in favor of the Common Security Trustee, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with all applicable Government Rules for the purposes of
perfecting the first priority Lien (subject to Permitted Liens) created, or
purported to be created, in favor of the Common Security Trustee or the Secured
Parties under this Agreement or any other Financing Documents;

 

  (ii) as are reasonably requested by the Common Security Trustee for the
purposes of ensuring the validity, enforceability and legality of this Agreement
or any other Financing Document and the rights of the Secured Parties and the
Common Security Trustee hereunder or thereunder;

 

  (iii) as are reasonably requested by the Common Security Trustee for the
purposes of enabling or facilitating the proper exercise of the rights and
powers granted to the Secured Parties and the Common Security Trustee under this
Agreement or any other Financing Document; or

 

  (iv) as are reasonably requested by the Common Security Trustee to carry out
the intent of, and transactions contemplated by, this Agreement and the other
Financing Documents.

 

  (b) The Borrower will cooperate with and provide all necessary information
available to it on a timely basis to the Consultants so that the Consultants may
complete and deliver the reports as required herein.

 

6.17 Auditors

The Borrower shall engage KPMG LLP (or such other independent certified public
accountants of recognized national standing) as auditors to audit financial
statements.

 

6.18 Surveys and Title Policies

 

  (a) Survey. The Borrower shall, no later than sixty (60) days following Final
Completion, deliver to the Common Security Trustee the “as built” Survey.

 

  (b) Title Policy. The Borrower shall cause the Title Company to deliver to the
Common Security Trustee a Disbursement Endorsement dated no later than sixty
(60) days following Substantial Completion of each train of the Project.

 

6.19 Working Capital Debt

If the Borrower incurs any Working Capital Debt pursuant to Section 2.4 (Working
Capital Debt), it shall use commercially reasonable efforts to ensure that the
maturity

 

53



--------------------------------------------------------------------------------

date of such Working Capital Debt (but excluding for purposes thereof, any LC
Loans (as defined in the Working Capital Facility Agreement) issued thereunder
with maturity dates of 365 days or less) shall not occur prior to the Final
Maturity Date.

 

6.20 Debt Service Reserve Amount

 

  (a) Prior to the making of each Restricted Payment (other than any Sponsor
Case Restricted Payments and Additional Equity Distributions) and, in any event,
no later than six (6) months following the Project Completion Date, the Borrower
shall have deposited in the Senior Debt Facilities Debt Service Reserve Account
an amount equal to the Required Debt Service Reserve Amount.

 

  (b) Prior to the making of each Sponsor Case Restricted Payment and Additional
Equity Distribution prior to the Project Completion Date, the Borrower shall
have deposited in the Senior Debt Facilities Debt Service Reserve Account an
amount equal to the Sponsor Case Required Debt Service Amount (as defined in the
Accounts Agreement).

 

6.21 Certain Agreements

Within ninety (90) days after the Closing Date, the Borrower shall deliver to
the Common Security Trustee (i) amendments to each of the O&M Agreement and the
Management Services Agreement to incorporate provisions necessary to allow
Operator and Manager, respectively, to perform their duties thereunder with
respect to the fifth liquefaction train (and at the Borrower’s, Operator’s and
Manager’s discretion, a sixth liquefaction train) of the Project, which
amendments shall be in form and substance reasonably satisfactory to the Common
Security Trustee and (ii) documents specified in (a)-(e) of the definition of
“Ancillary Documents” with respect to such amendments.

 

7. NEGATIVE COVENANTS

The Borrower covenants and agrees that until the Discharge Date, it shall
perform or observe (as applicable) the obligations set forth in this Section 7
in favor and for the benefit of the Secured Debt Holders other than (i) the
Holders of Senior Bonds and (ii) each other Holder of Senior Debt if and to the
extent provided in the Senior Debt Instrument governing such Senior Debt.

 

7.1 [Reserved]

 

7.2 Prohibition of Fundamental Changes

 

  (a) The Borrower shall not change its legal form, amend its Amended and
Restated Limited Liability Company Agreement (except any amendments in
connection with permitted sales or transfers of ownership interests in the
Borrower or other immaterial amendments, provided, that the Borrower shall have
delivered to the Common Security Trustee a copy of such amendment together with
a certificate of an Authorized Officer of the Borrower certifying that no
changes have been

 

54



--------------------------------------------------------------------------------

made to the Amended and Restated Limited Liability Company Agreement other than
such changes as are necessary solely to reflect the change in ownership or that
any other change is immaterial) or any other Organic Document, merge into or
consolidate with, or acquire (in one transaction or series of related
transactions) all or any business, any class of stock of (or other equity
interest in) or any material part of the assets or property of any other Person
and shall not liquidate, wind up, reorganize, terminate or dissolve.

 

  (b) The Borrower shall not convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any assets in excess of
sixty-five million Dollars ($65,000,000) per year except: (i) sales or other
dispositions of assets no longer used or useful in the Borrower’s business in
the ordinary course of the Borrower’s business and that could not reasonably be
expected to result in a Material Adverse Effect, (ii) sales or other
dispositions of LNG (or other commercial products) in accordance with the
Project Documents or as permitted in accordance with Section 7.20 (Gas Purchase
Contracts and LNG Sales Contracts), (iii) sales, transfers or other dispositions
of Permitted Investments, (iv) Restricted Payments made in accordance with the
Financing Documents, (v) sales of Services in the ordinary course of business,
(vi) transfers or novations of Interest Rate Protection Agreements in accordance
with Section 3.5 (Termination of Interest Rate Protection Agreement in
Connection with Any Prepayment), (vii) sales or other dispositions of the
Improved Facilities (as defined in the Cooperation Agreement), and
(viii) conveyance to gas transmission companies of gas interconnection or
metering facilities built using Development Expenditures permitted by
Section 7.6 (Development Expenditures).

 

  (c) The Borrower shall not permit the Project or any material portion thereof
to be removed, demolished or materially altered, unless (A) such material
portion that has been removed, demolished or materially altered has been
replaced or repaired as permitted under the Financing Documents, or (B) such
removal or alteration is (x) in accordance with Prudent Industry Practices (as
certified by the Independent Engineer, acting reasonably) and could not
reasonably be expected to result in a Material Adverse Effect or (y) required by
applicable Government Rule.

 

7.3 Nature of Business

 

  (a) The Borrower shall not engage in any business or activities other than the
Development and activities related to the development, construction, operation
and maintenance of equipment and infrastructure providing for the loading and
transportation by commercial trucking vehicles of LNG produced at the Site in
excess of (or in the case of (ii) and (iii), subsumed by) amounts required to
serve (i) the Foundation Customers (pursuant to and as defined in the FOB Sale
and Purchase Agreements), (ii) Cheniere Marketing LLC under the CMI LNG Sale and
Purchase Agreements and (iii) Cheniere Marketing International LLP under the
Cheniere Marketing LNG Sale and Purchase Agreement, provided that such amounts
are permitted to be sold under such agreements, and, and any activities
incidental thereto using equity funds provided by the Pledgor which are in

 

55



--------------------------------------------------------------------------------

addition to any equity funds provided to the Borrower on or prior to the Closing
Date. Notwithstanding anything to the contrary contained in this Agreement,
prior to the date of the incurrence of any Train 6 Debt, the Borrower shall not
enter into any construction contracts with respect to the Train 6 Development,
that contain obligations and liabilities which, in the aggregate, are in excess
of twenty million Dollars ($20,000,000).

 

  (b) The Borrower shall not permit to exist any Subsidiary of the Borrower.

 

  (c) The Borrower shall not sponsor, maintain, administer, or have any
obligation to contribute to, or any liability under, any Plan or Multiemployer
Plan or plan that provides for post-retirement welfare benefits.

 

7.4 Performance Tests and Liquidated Damages

The Common Security Trustee, each Secured Debt Holder Group Representative and
the Independent Engineer shall have the right to witness and verify each
Performance Test. The Borrower shall not:

 

  (a) permit any Performance Test to be performed without giving the Common
Security Trustee, each Secured Debt Holder Group Representative and the
Independent Engineer at least five (5) Business Days prior written notice of
such Performance Test (or such shorter period as agreed by the Independent
Engineer); or

 

  (b) agree to the amount of any Performance Liquidated Damages and Delay
Liquidated Damages that are in excess of fifteen million Dollars ($15,000,000)
without the prior written approval of the Common Security Trustee, acting
reasonably and in consultation with the Independent Engineer.

 

7.5 Restrictions on Indebtedness

The Borrower shall not directly or indirectly create, incur, assume, permit,
suffer to exist or otherwise be or become liable with respect to any
Indebtedness except for the Permitted Indebtedness.

 

7.6 Development Expenditures

The Borrower shall not make any Development Expenditures except Permitted
Development Expenditures. All assets or property built or acquired with
Development Expenditures shall constitute Collateral except as provided in the
Cooperation Agreement, the Water Agreement or the Security Documents or for
contributions in aid of construction in connection with gas interconnection or
metering facilities under gas interconnection or metering agreements.

 

56



--------------------------------------------------------------------------------

7.7 Restricted Payments

The Borrower shall not make or agree to make, directly or indirectly, (a) any
Restricted Payments (other than any Sponsor Case Restricted Payments and
Additional Equity Distributions) except as permitted under Section 5.10
(Distribution Account) of the Accounts Agreement, (b) any Sponsor Case
Restricted Payments except as permitted under Section 5.01(c)(iv) (Withdrawals
from the Equity Proceeds Account) of the Accounts Agreement or (c) any
Additional Equity Distributions except as permitted under Section 5.01(c)(v)
(Withdrawals from the Equity Proceeds Account) of the Accounts Agreement.

 

7.8 Limitation on Liens

The Borrower shall not create, assume, incur, permit or suffer to exist any Lien
upon the Collateral, whether now owned or hereafter acquired, except for the
Permitted Liens.

 

7.9 Project Documents, Etc.

 

  (a) The Borrower shall not, without the prior written consent of the Required
Secured Parties in consultation with the Independent Engineer, (i) suspend,
cancel or terminate any Material Project Document or Government Approval
applicable to the Borrower or the Development or consent to or accept any
cancellation or termination thereof, (ii) sell, transfer, assign (other than
pursuant to the Security Documents and other than any assignment by Cheniere LNG
O&M Services, LLC of its rights and obligations under the O&M Agreement by the
Manager of its rights and obligations under the Management Services Agreement,
in each case to an Affiliate of Borrower that has access to sufficient
experienced personnel to perform their respective obligations thereunder) or
otherwise dispose of (by operation of law or otherwise) or consent to any such
sale, transfer, assignment or disposition of any part of its interest in or
rights or obligations under or any Material Project Party’s interest in or
rights or obligations under any Material Project Document or Government Approval
(other than the sub-license of any EPC Contract-related intellectual property
rights to an Affiliate of the Borrower and other than the collateral assignment
pursuant to the CCTPL Consent Agreement), (iii) waive any material default
under, or material breach of, any Material Project Document or waive, forgive,
compromise, settle or release any material right, interest or entitlement,
howsoever arising, under, or in respect of, any Material Project Document,
(iv) initiate or settle a material arbitration proceeding under any Material
Project Document or Government Approval, (v) agree to or petition, request or
take any other material legal or administrative action that seeks, or could
reasonably be expected, to Impair any Material Project Document or Government
Approval, (vi) amend, supplement or modify or in any way vary, or agree to the
variation of, any material provision of the FOB Sale and Purchase Agreements,
the EPC Contracts or the Sabine Pass TUA or any material Government Approval
(provided that the Borrower may (x) amend or modify any conditions of such
Government Approvals so long as such amendment or modification is not materially
more restrictive or onerous on the Borrower and

 

57



--------------------------------------------------------------------------------

could not otherwise reasonably be expected to have a Material Adverse Effect, or
(y) seek the satisfaction or waiver of such conditions without the prior written
consent of the Required Secured Parties) or of the performance of any material
covenant or obligation by any other Person under any such agreement (other than
Change Orders, which Change Order protocol is addressed in Section 7.13 (EPC and
Construction Contracts)) or (vii) materially amend, supplement or modify or in
any material way vary, or agree to the material variation of, any material
provision of a Material Project Document (other than the FOB Sale and Purchase
Agreements, the EPC Contracts and the Sabine Pass TUA) or of the performance of
any material covenant or obligation by any other Person under any such Material
Project Document.

 

  (b) Except for (i) any documents relating to Working Capital Debt entered into
upon satisfaction of the conditions set forth in Section 2.4 (Working Capital
Debt), (ii) any documents relating to PDE Debt entered into upon satisfaction of
the conditions set forth in Section 2.5 (PDE Debt), and (iii) any documents
relating to Replacement Debt entered into upon satisfaction of the conditions
set forth in Section 2.6 (Replacement Debt), the Borrower shall not enter into
any Additional Material Project Document without the prior written consent of
the Required Secured Parties, provided, that (A) the Borrower shall, in
connection with its request for the written consent of the Required Secured
Parties, deliver to the Common Security Trustee and each Secured Debt Holder
Group Representative copies of all such proposed Additional Material Project
Documents not less than five (5) Business Days prior to the proposed execution
thereof and (B) all Ancillary Documents relating to any such Additional Material
Project Document have been agreed upon in form and substance satisfactory to the
Common Security Trustee prior to the Borrower entering into any such proposed
Additional Material Project Document.

 

  (c) Without prejudice to Section 7.9(a) (Project Documents, Etc.), the
Borrower shall not, without the prior written consent of the Required Secured
Parties: (i) prior to the incurrence of the Train 6 Debt, amend, supplement or
modify or in any way vary, or agree to the variation of, any provision of any of
the Train 6 FOB Sale and Purchase Agreements or of the performance of any
covenant or obligation by any other Person under any of the Train 6 FOB Sale and
Purchase Agreements, in each case to the extent that any such amendment,
supplement, modification, or variation could have a materially negative impact
on the ability of the Borrower to perform its material obligations or satisfy
any material condition under any Transaction Document, or could otherwise
reasonably be expected to have a Material Adverse Effect, (ii) prior to the
incurrence of the Train 6 Debt, waive any Condition Precedent (under and as
defined in the applicable Train 6 FOB Sale and Purchase Agreement), or
(iii) agree to any early termination or amendment, modification, or variation of
any provision of the Total TUA or of the performance of any covenant or
obligation by any other Person under the Total TUA, which, amendment,
modification or variation could reasonably be expected to have a Material
Adverse Effect.

 

58



--------------------------------------------------------------------------------

  (d) Without derogating from any of the obligations of the Borrower hereunder
and under the other Financing Documents, the Borrower shall furnish the Common
Security Trustee, the Independent Engineer and each Secured Debt Holder Group
Representative with (i) all Project Documents which contain obligations or
liabilities that are in excess of two million Dollars ($2,000,000) per year or
ten million Dollars ($10,000,000) over its term promptly after execution thereof
and (ii) promptly after the execution thereof, certified copies of all
amendments, supplements or modifications of any Material Project Documents and
any material amendments, supplements or modifications of any Project Document
that contains obligations or liabilities that are in excess of two million
Dollars ($2,000,000) per year or ten million Dollars ($10,000,000) over its
term.

 

  (e) The Borrower shall take all actions required and all other steps
reasonably requested by the Common Security Trustee to cause each Material
Project Document and Additional Material Project Document entered into after the
Closing Date to be or become subject to the Lien of the Security Documents
(whether by amendment to any Security Document or otherwise) and deliver or
cause to be delivered to the Common Security Trustee all Ancillary Documents
related thereto, in each case, within a commercially reasonable time, but in no
event later than thirty (30) days following the execution of such Material
Project Documents or Additional Material Project Document.

 

  (f) The Borrower shall not permit any counterparty to a Material Project
Document to substitute, diminish or otherwise replace any performance security,
letter of credit or guarantee supporting such counterparty’s obligations
thereunder.

 

7.10 Terminal Use Agreements

The Borrower shall not issue to Cheniere Energy Investments, LLC any notice
pursuant to the Terminal Use Rights Assignment and Agreement specifying the
Liquefaction Start Date (as defined therein) unless on or prior to such
specified Liquefaction Start Date, the Borrower shall be entitled to begin to
receive payment of Monthly Sales Charges.

 

7.11 Transactions with Affiliates

The Borrower shall not directly or indirectly enter into any transaction that is
otherwise permitted hereunder with or for the benefit of an Affiliate (including
guarantees and assumptions of obligations of an Affiliate) except (a) Project
Documents executed on or prior to the Closing Date, (b) agreements required or
contemplated by the Material Project Documents, (c) Permitted Indebtedness that
is Subordinated Indebtedness, (d) to the extent required by applicable
Government Rule, and (e) agreements entered into on terms no less favorable to
the Borrower than the Borrower would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate of a Loan Party or if there
is no comparable arm’s length transaction, then on terms reasonably determined
by the Board of Managers of the Borrower to be fair and reasonable.

 

59



--------------------------------------------------------------------------------

7.12 Accounts

 

  (a) Other than Permitted Investments held in accordance with the Accounts
Agreement for which the Borrower is a beneficiary, the Borrower shall not open
or maintain, or permit or instruct any other Person to open or maintain on its
behalf, or use or be the beneficiary of any account other than the Accounts and
an account holding Escrowed Amounts (as defined in each EPC Contract).

 

  (b) The Borrower shall not change the name or account number of any of the
Accounts without the prior written consent of the Common Security Trustee.

 

7.13 EPC and Construction Contracts

 

  The Borrower shall not:

 

  (a) except for Change Orders specified in Schedule 7.13, initiate or consent
to (without the consent of the Required Secured Parties in consultation with the
Independent Engineer) any Change Order that:

 

  (i) increases the contract price of any of the EPC Contracts as of the Closing
Date; provided, that:

 

  (A) the Borrower may, without the consent of the Required Secured Parties and
subject to clauses (ii) through (xi) of this Section 7.13(a), enter into any
Change Order or make payment of any claim under any of the EPC Contracts, if
(aa) the amount of any such Change Order or payment is less than twenty-five
million Dollars ($25,000,000) and the aggregate of all such Change Orders or
payments with respect to such EPC Contract (together with any Change Orders
under the EPC Contracts entered into after the Closing Date) is less than one
hundred million Dollars ($100,000,000) and (bb) the Common Security Trustee and
each Secured Debt Holder Group Representative has received an IE Confirming
Certificate;

 

  (B) if an event of Force Majeure or Change in Law (as each such term is
described in the respective EPC Contract) prompts the EPC Contractor to request
a Change Order to which it is entitled under the terms of the applicable EPC
Contract, the Borrower shall be entitled to authorize such change without first
obtaining the consent of the Required Secured Parties if the amount of such
change is within the remaining Contingency set forth in the Construction Budget,
or to the extent that such amount exceeds the remaining Contingency, the
Borrower has an additional source of funds for such excess amount in addition to
any equity funds received on or prior to the Closing Date on terms reasonably
satisfactory to the Common Security Trustee, provided, further, that any such
change shall be subject to clauses (ii) through (xi) of this Section 7.13(a);
and

 

60



--------------------------------------------------------------------------------

  (C) the Borrower may enter into any Change Order under any of the EPC
Contracts for amounts in excess of the amounts specified in clause (a)(i)(A)
above but subject to clauses (ii) through (xi) of this Section 7.13(a);
provided, that with respect to this clause (C):

 

  (1) the Borrower or any other Person on behalf of the Borrower shall have
transferred to the Common Security Trustee for deposit into the Construction
Account equity funds provided by the Pledgor or the Sponsor in an amount that is
in addition to any equity funds provided to the Borrower on or prior to the
Closing Date and otherwise sufficient to pay the maximum amount that may become
due and payable pursuant to such Change Order, provided further, that no such
deposit shall be required in connection with any such Change Order, the amount
and subject matter of which is included as an unallocated Contingency line item
or which constitutes a utilization of any portion of the unallocated Contingency
reflected in the Construction Budget; and

 

  (2) the Common Security Trustee shall have received an IE Confirming
Certificate;

 

  (ii) extends the Guaranteed Substantial Completion Date for any train of the
Project (except as permitted by clause (b) of the definition of the Guaranteed
Substantial Completion Date) or could reasonably be expected to materially
adversely affect the likelihood of achieving Substantial Completion for any
train of the Project by such date;

 

  (iii) except as a result of a buydown of the Performance Guarantees pursuant
to Section 11.4 (Minimum Acceptance Criteria and Performance Liquidated Damages)
of the relevant EPC Contract which is otherwise permitted pursuant to the terms
hereof or as a result of a Change Order to which the EPC Contractor is entitled
under such EPC Contract for a Change in Law (as defined in such EPC Contract)
(and provided that the Independent Engineer consents (which consent shall not be
unreasonably withheld, conditioned or delayed) to the Borrower’s consent to such
Change Order pursuant to Section 6.2.C of such EPC Contract), modifies the
Performance Guarantees, any other performance guarantee of the EPC Contractor or
the criteria or procedures for the conduct or measuring the results of the
Performance Tests (as each capitalized term used in this clause and not
otherwise defined in this Agreement is defined in such EPC Contract);

 

61



--------------------------------------------------------------------------------

  (iv) adjusts the Payment Schedules (other than as a result of a Change Order
permitted by Section 7.13(a)(i) above or as otherwise permitted by this
Agreement), adjusts the amount of or timing (including, without limitation, any
adjustment of the Schedule Bonus Date for SP1, the Schedule Bonus Date for SP2,
the Schedule Bonus Date for SP3 or the Schedule Bonus Date for SP4, but, unless
and until Train 6 Debt has been incurred, excluding the Schedule Bonus Date for
SP5 and, after the incurrence of Train 6 Debt, excluding the Schedule Bonus Date
for SP6 under Section 13.2 (Schedule Bonus) of the applicable EPC Contract) for
payment of the Schedule Bonus (as each such term is defined in the applicable
EPC Contract), or otherwise agree to any additional bonus to be paid to the EPC
Contractor (but, unless and until Train 6 Debt has been incurred, excluding the
Schedule Bonus Date for SP5 under Section 13.2.B (Schedule Bonus) of the Stage 3
EPC Contract, and after the incurrence of Train 6 Debt, excluding the Schedule
Bonus Date for SP6 under Section 13.2 (Schedule Bonus) of the Stage 4 EPC
Contract); provided, that any adjustment of the Schedule Bonus Date for, prior
to the incurrence of Train 6 Debt, SP4 and, from and after the incurrence of
Train 6 Debt, SP5 shall be permitted without the consent of the Required Secured
Parties if the revenues received by the Borrower from the operation of the first
four trains or five trains, respectively, of the Project prior to Substantial
Completion of the fifth train or sixth train, respectively, of the Project are
equal to or greater than the revenues projected to be received during such
period under the Construction Budget (in each case, after giving effect to the
payment of such additional bonus which shall be paid solely from such revenues);

 

  (v) causes any material component or material design feature or aspect of the
Project to materially deviate in any fundamental manner from the description
thereof set forth in the schedules, exhibits, appendices or annexes to the
relevant EPC Contract (other than as the result of a Change Order which is
permitted by Section 7.13(a)(i) above or otherwise permitted by this Agreement);

 

  (vi) except as a result of a Change Order to which the EPC Contractor is
entitled under the relevant EPC Contract for a Change in Law (as defined in such
EPC Contract) or force majeure (and provided that the Independent Engineer
consents (which consent shall not be unreasonably withheld, conditioned or
delayed) to the Borrower’s consent to such force majeure Change Order pursuant
to Section 6.2.C of such EPC Contract), diminishes or otherwise alters in any
material respect the EPC Contractor’s liquidated damages obligations under the
EPC Contract;

 

  (vii) except as a result of a Change Order to which the EPC Contractor is
entitled under the relevant EPC Contract for a Change in Law (as defined in such
EPC Contract) or force majeure (and provided that the

 

62



--------------------------------------------------------------------------------

Independent Engineer consents (which consent shall not be unreasonably withheld,
conditioned or delayed) to the Borrower’s consent to such force majeure Change
Order pursuant to Section 6.2.C of such EPC Contract), waives or alters the
provisions under the relevant EPC Contract relating to default, termination or
suspension or the waiver by the Borrower of any event that, with the giving of
notice or the lapse of time or both, would entitle the Borrower to terminate
such EPC Contract, provided that the Independent Engineer’s consent shall not be
required for any waiver by the EPC Contractor of any termination right arising
from such force majeure;

 

  (viii) except as a result of a Change Order to which the EPC Contractor is
entitled under the relevant EPC Contract for a Change in Law (as defined in such
EPC Contract), adversely modifies or impairs the enforceability of any warranty
under such EPC Contract; provided, that this clause shall not preclude the
Borrower from waiving warranties with respect to immaterial items comprising the
Work under such EPC Contract;

 

  (ix) except as a result of a Change Order to which the EPC Contractor is
entitled under the relevant EPC Contract for a Change in Law (as defined in such
EPC Contract) (and provided that the Independent Engineer consents (which
consent shall not be unreasonably withheld, conditioned or delayed) to the
Borrower’s consent to such Change Order pursuant to Section 6.2.C of such EPC
Contract), impairs the ability of the Project to satisfy the Performance Tests;

 

  (x) results in the revocation or adverse modification of any material
Government Approval; or

 

  (xi) causes the Project not to comply in all material respects with applicable
Government Rule or the Borrower’s Contractual Obligations;

 

  (b) approve any plan under Article 11 (Completion) of any of the EPC Contracts
without the consent of the Common Security Trustee (in consultation with the
Independent Engineer); provided, however, that the Common Security Trustee shall
use reasonable efforts to promptly review all relevant documentation provided to
it by the Borrower (and shall request the Independent Engineer to do the same);

 

  (c) certify to, consent to or otherwise request or permit through a Change
Order or otherwise without the consent of the Common Security Trustee (in
consultation with the Independent Engineer) the occurrence of Substantial
Completion or Ready for Start Up with respect to each train of the Project, or
make any election to take care, custody and control of the Project (or any
portion thereof) pursuant to Section 11.4.B (Minimum Acceptance Criteria and
Performance Liquidated Damages) (or any other provision thereof) of any of the
EPC Contracts; provided, however, that the Common Security Trustee shall use
reasonable efforts to promptly review all relevant documentation provided to it
(directly or indirectly) by the Borrower (and shall request the Independent
Engineer to do the same);

 

63



--------------------------------------------------------------------------------

  (d) collect on an EPC Letter of Credit under Section 7.8 (Procedure for
Withholding, Offset and Collection on the Letter of Credit) of any of the EPC
Contracts unless there are no future payments owed to the EPC Contractor against
which the Borrower may offset the amounts due to the Borrower under such
Section 7.8; or

 

  (e) without consent of the Common Security Trustee (in consultation with the
Independent Engineer not to be unreasonably withheld, conditioned or delayed):

 

  (i) initiate or consent to any (A) Change Order that directly or indirectly
specifies the capital spare parts to be delivered to the Site by the EPC
Contractor pursuant to Section 3.4.B (Capital Spare Parts) of the Stage 1 EPC
Contract, taking into account any other capital spare parts that the Borrower
intends to acquire directly, or (B) material change to a two (2) year inventory
of such capital spare parts; or

 

  (ii) consent to any initial integration plan proposed by the EPC Contractor
under Section 3.25.B (Scheduled Activities) of any of the EPC Contracts.

 

7.14 GAAP

The Borrower shall not change (i) its accounting or financial reporting policies
other than as permitted in accordance with GAAP, or (ii) its Fiscal Year without
the prior written consent of the Required Secured Parties.

 

7.15 Use of Proceeds; Margin Regulations

The Borrower shall not use any part of the proceeds of any Secured Debt to
purchase or carry any Margin Stock (as defined in Regulation U of the Board) or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock. The Borrower shall not use the proceeds of any Secured Debt in a manner
that could violate or be inconsistent with the provisions of Regulations T, U or
X of the Board, or any regulations, interpretations or rulings thereunder.

 

7.16 Permitted Investments

The Borrower shall not make, and shall not instruct the Common Security Trustee
to make, any Investments except Permitted Investments.

 

7.17 Hedging Arrangements

The Borrower shall not enter into any Hedging Agreements other than Permitted
Hedging Agreements, and in the case of the Interest Rate Protection Agreements,
with a Qualified Counterparty.

 

64



--------------------------------------------------------------------------------

7.18 Environmental Matters

The Borrower shall not Release, or permit the Release of Hazardous Materials at
the Project in violation of applicable material Government Rules or material
Government Approvals or which could reasonably be expected to have a Material
Adverse Effect.

 

7.19 Guarantees

The Borrower shall not directly or indirectly create, incur or assume or
otherwise be or become liable with respect to any Guarantee which could result
in a liability to the Borrower in excess of two million Dollars ($2,000,000).

 

7.20 Gas Purchase Contracts and LNG Sales Contracts

 

  (a) The Borrower shall not enter into gas purchase contracts with firm receipt
obligations for a volume of gas in excess of that which is required for the
Borrower to be able to meet its obligations under the FOB Sale and Purchase
Agreements, the CMI LNG Sale and Purchase Agreement and any other LNG sales
agreements entered into as permitted hereunder.

 

  (b) The Borrower shall not enter into any LNG sales contracts except for
(i) the FOB Sale and Purchase Agreements, (ii) the Train 6 FOB Sale and Purchase
Agreements, (iii) the CMI LNG Sale and Purchase Agreement, (iv) LNG sales
contracts with a term of less than two (2) years with counterparties who at the
time of execution of the contract were rated at least BBB- by S&P, BBB- by
Fitch, or Baa3 by Moody’s, or who provide a guaranty from an affiliate with such
a rating, (v) LNG sales contracts with a term of less than two (2) years with
counterparties who are not at the time of execution of the contract rated at
least BBB- by S&P, BBB- by Fitch, or Baa3 by Moody’s to the extent the
counterparty provides a letter of credit from a financial institution rated at
least A- by S&P or A3 by Moody’s with respect to its estimated obligations under
the contract for a period of sixty (60) days, (vi) LNG sales contracts with a
term of two (2) or more years, provided, that (I) the counterparties are at the
time of execution of the contract rated at least BBB- by S&P, BBB- by Fitch, or
Baa3 by Moody’s, or provide a guaranty from an affiliate with such a rating, and
(II) entry into the contract is approved by the Required Secured Parties, which
consent shall not be unreasonably withheld, or (vii) LNG sales contracts with
counterparties who prepay (in cash) for their LNG purchase obligations under
such contracts; provided, that in the case of clauses (iv), (v), (vi) and (vii),
performance under such contracts shall not adversely affect the ability of the
Borrower to meet its obligations under the FOB Sale and Purchase Agreements and,
if Train 6 Debt has been incurred, the Train 6 FOB Sale and Purchase Agreements.

 

7.21 Sale of Natural Gas in Interstate Commerce

The Borrower shall not sell natural gas other than in interstate commerce.

 

65



--------------------------------------------------------------------------------

8. REPORTING REQUIREMENTS

The Borrower shall furnish the following to the Common Security Trustee and each
Secured Debt Holder Group Representative:

 

8.1 Financial Statements

 

  (a) As soon as available and in any event within sixty (60) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower:

 

  (i) unaudited statements of income and cash flows of the Borrower for such
period and for the period from the beginning of the respective Fiscal Year to
the end of such period; and

 

  (ii) the related balance sheet as at the end of such period, setting forth in
each case in comparative form the corresponding figures for the corresponding
period in the preceding Fiscal Year;

 

  (b) As soon as available and in any event within one hundred twenty (120) days
after the end of each Fiscal Year of the Borrower, audited statements of income,
member’s equity and cash flows of the Borrower for such year and the related
balance sheets as at the end of such Fiscal Year, setting forth in each case, in
comparative form the corresponding figures for the preceding Fiscal Year, and
accompanied by an opinion of KMPG LLP or such other independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower as at the end of, and for,
such Fiscal Year in accordance with GAAP and shall state whether any knowledge
of any Default or Event of Default was obtained during the course of their
examination of such financial statements; and

 

  (c) concurrently with the delivery of the financial statements pursuant to
clause (a) or (b) above:

 

  (i) a certificate executed by an Authorized Officer of the Borrower certifying
that such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower on the dates and
for the periods indicated in accordance with GAAP, subject, in the case of
quarterly financial statement to the absence of notes and normal year-end audit
adjustments;

 

  (ii) a certificate executed by an Authorized Officer of the Borrower
certifying that no Default or Event of Default exists as of the date of such
certificate or, if any Default or Event of Default exists, specifying the nature
and extent thereof; and

 

66



--------------------------------------------------------------------------------

  (iii) a written summary of commodity hedges entered into by the Borrower,
detailing aggregate outstanding contract volumes, price ranges of such commodity
hedges, and the associated value at risk with respect to such commodity hedges
as of the end of each quarter.

 

8.2 Notice of Default, Event of Default and Other Events

As soon as practicable and in any event, unless otherwise specified, within five
(5) Business Days after the Borrower obtains Knowledge of any of the following,
written notice or delivery to the Common Security Trustee (and, in the case of
clause (l), each Secured Debt Holder Group Representative) of:

 

  (a) the occurrence of any Default or Event of Default and describing any
action being taken or proposed to be taken with respect thereto;

 

  (b) the occurrence of any Event of Loss or Event of Taking in excess of thirty
million Dollars ($30,000,000) in value or any series of such events or
circumstances during any 12-month period in excess of one hundred million
Dollars ($100,000,000) in value in the aggregate, or the initiation of any
insurance claim proceedings with respect to any such Event of Loss or Event of
Taking;

 

  (c) any claim, Environmental Claim, suit, arbitration, litigation or similar
proceeding pending or threatened in writing (A) with respect to or against the
Project or the Loan Parties (x) in which the amount involved is in excess of one
hundred million Dollars ($100,000,000) in the aggregate, (y) or that could
reasonably be expected to have a Material Adverse Effect, or (z) involving
injunctive or declaratory relief, or (B) involving any other party to any of the
Material Project Documents or Additional Material Project Documents, which could
reasonably be expected to have a Material Adverse Effect or result in an Event
of Default, and, in each case, describing any action being taken or proposed to
be taken with respect thereto;

 

  (d) any dispute, litigation, investigation or proceeding which may exist at
any time between any Government Authority and the Borrower to the extent such
dispute, litigation, investigation or proceeding involves the Project and could
reasonably be expected to result in a Material Adverse Effect or otherwise
involves an amount in excess of one hundred million Dollars ($100,000,000) in
the aggregate;

 

  (e) any written notice of the occurrence of any event giving rise (or that
could reasonably be expected to give rise) to a claim under any insurance policy
maintained with respect to the Project in excess of thirty million Dollars
($30,000,000) with copies of any material document relating thereto that are in
the possession of the Borrower;

 

  (f) notice of the occurrence of any force majeure event reasonably expected to
exceed ten (10) consecutive days (together with a description of its expected
duration and any action being taken or proposed to be taken with respect
thereto);

 

67



--------------------------------------------------------------------------------

  (g) notice of any cessation of activities related to the development,
construction, operation and/or maintenance of the Project that could reasonably
be expected to exceed sixty (60) consecutive days;

 

  (h) any cancellation or material change in the terms, coverages or amounts of
any insurance described in Section 6.6 (Insurance; Events of Loss);

 

  (i) any acquisition or transfer of any direct or indirect ownership interests
in the Borrower by the Sponsor;

 

  (j) any event, occurrence or circumstance that could reasonably be expected to
cause (A) an increase of more than one hundred million Dollars ($100,000,000)
individually or in the aggregate in the sum of the Project Costs above the sum
of such costs set forth in the Construction Budget or (B) Operation and
Maintenance Expenses to exceed with respect to all Operation and Maintenance
Expenses, the amount budgeted therefor by ten percent (10%) or more in the
aggregate per annum or twenty percent (20%) per line item per annum, calculated
as set forth in Section 6.7 (Project Construction; Maintenance of Properties);

 

  (k) any event or circumstance that could reasonably be expected to result in a
material liability of the Borrower under ERISA or under the Code with respect to
any Plan and any ERISA Event;

 

  (l) each material Government Approval obtained by the Borrower not previously
delivered as required in connection with the current stage of Development,
certified as true, complete and correct by an Authorized Officer of the
Borrower; or

 

  (m) other circumstance, act or condition (including the adoption, amendment or
repeal of any Government Rule or the Impairment of any Government Approval
applicable to the Borrower or the Development or written notice of the failure
to comply with the terms and conditions of any such Government Approval) which
could reasonably be expected to result in a Material Adverse Effect, and
describing any action being taken or proposed to be taken with respect thereto.

 

8.3 Notices under Material Project Documents

 

  (a) Promptly upon:

 

  (i) delivery to another Material Project Party pursuant to a Material Project
Document, the Borrower shall deliver to the Common Security Trustee and each
Secured Debt Holder Group Representative copies of all material written notices
or other material documents delivered to such Material Project Party by the
Borrower other than written notices or other documents delivered in the ordinary
course of the administration of such Agreements; and

 

68



--------------------------------------------------------------------------------

  (ii) such documents becoming available, the Borrower shall deliver to the
Common Security Trustee and each Secured Debt Holder Group Representative copies
of all material written notices or other material documents received by the
Borrower pursuant to any Material Project Document (including any notice or
other document relating to a failure by the Borrower to perform any of its
covenants or obligations under such Material Project Document, termination of a
Material Project Document or a force majeure event under a Material Project
Document) other than written notices or other documents delivered in the
ordinary course of administration of such Agreements;

 

8.4 Operating Statements and Reports

 

  (a) Not more than forty-five (45) days after the end of the last month of each
Fiscal Quarter, commencing with the close of the first full Fiscal Quarter after
the first train of the Project achieves Substantial Completion, an operating
statement of the Project for such quarterly period and for the portion of the
Borrower’s Fiscal Year then ended.

 

  (b) Not more than sixty (60) days after the end of each Fiscal Year,
commencing with the close of the first Fiscal Year after the first train of the
Project achieves Substantial Completion, an operating report of the Project for
such Fiscal Year then ended.

 

  (c) In each case with respect to clauses (a) and (b) above, such operating
statements shall correspond to the Operating Budget Categories and monthly
periods of the current annual Operating Budget and shall show all Cash Flows and
all expenditures for Operation and Maintenance Expenses. The quarterly operating
statement shall include (i) updated estimates of Operation and Maintenance
Expenses for the balance of such Fiscal Year to which the operating statement
relates, (ii) any material developments during such Fiscal Quarter which could
reasonably be expected to have a Material Adverse Effect, (iii) summary of
statistical data and quality control reports relating to the operation of the
Project during such Fiscal Quarter and any capacity test results performed
during such Fiscal Quarter, (iv) records on efficiency, performance and
availability of the Project during such Fiscal Quarter, (v) discussion of any
deviation from the requirements set forth in Section 6.7(a) (Project
Construction; Maintenance of Properties) stating in reasonable detail the
necessary qualifications to such requirements, and (vi) the cause, duration and
projected loss of Cash Flows attributable to each scheduled and unscheduled
interruption in the Services by the Project during such Fiscal Quarter and, with
respect to any interruptions caused by a material defect or failure, the cause
of and cost to repair such defect or failure. Both the quarterly and annual
operating statements shall be certified as materially complete and correct by an
Authorized Officer of the Borrower. Each operating statement will be accompanied
by a statement of sources and uses of funds for the periods covered by it and a
discussion of the reason for any material (i) variance from the amount budgeted
therefor in the relevant Operating Budget and (ii) variance in the actual costs
for the then-current period from the costs incurred during the prior period.

 

69



--------------------------------------------------------------------------------

  (d) Promptly after receipt of each material written statement or report
received by the Borrower from the Operator pursuant to the O&M Agreement, the
Borrower shall deliver a copy thereof to the Common Security Trustee and each
Secured Debt Holder Group Representative.

 

8.5 Construction Reports

 

  (a) Prior to Substantial Completion with respect to each train of the Project,
as soon as available and in any event (i) on the 20th day of each month (or the
next succeeding Business Day if such 20th day is not a Business Day), a short
form version of the monthly Construction Report from the EPC Contractor together
with the then-current version of the Summary Milestone Schedule, substantially
in a form acceptable to the Independent Engineer (provided, however, that the
Borrower shall, on the 20th day of each month (or the next succeeding Business
Day if such 20th day is not a Business Day), also deliver a full version of the
monthly Construction Report from the EPC Contractor and the then-current version
of the Summary Milestone Schedule to the Independent Engineer), and (ii) on the
last day of each month (or the next succeeding Business Day if the last day of a
given month is not a Business Day), monthly Construction Reports as to the
Project from the Independent Engineer; provided that the failure to provide the
Construction Report from the Independent Engineer pursuant to clause (a)(ii)
above within thirty (30) days of the end of each month that is not the last
month of a Fiscal Quarter (other than as a result of an act or omission by the
Borrower or its Affiliates) shall not constitute a Default or an Event of
Default.

 

  (b) With respect to clause (a) above, such Construction Report shall set forth
in reasonable detail:

 

  (i) estimated dates on which Ready for Start Up, Ready for Performance Testing
and Substantial Completion shall be achieved;

 

  (ii) the Borrower’s then-current estimate of anticipated Project Costs through
Ready for Start Up, Ready for Performance Testing and Substantial Completion as
compared to the Construction Budget and the Construction Schedule and reasons
for material variances, and in the event of a material variance, the reasons
therefor, and such other information reasonably requested by the Common Security
Trustee;

 

  (iii) any occurrence of which the Borrower is aware that could reasonably be
expected to (A) increase the total aggregate Project Costs above those set forth
in the Construction Budget, (B) delay Substantial Completion beyond the
Guaranteed Substantial Completion Date or (C) have a Material Adverse Effect;

 

70



--------------------------------------------------------------------------------

  (iv) if Substantial Completion is not anticipated to occur on or before the
Guaranteed Substantial Completion Date, the reasons therefor (and a schedule
recovery plan);

 

  (v) the status of construction of the Project, including progress under each
of the EPC Contracts (and a description of any material defects or deficiencies
with respect thereto) and the proposed construction schedule for the following
ninety (90) days, including a description, as compared with the Construction
Schedule of engineering, procurement, construction, commissioning, and testing
status (including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished and planned and a summary
of milestones planned and actually completed);

 

  (vi) the status of the Government Approvals necessary for the Development,
including the dates of applications submitted or to be submitted and the
anticipated dates of actions by Government Authorities with respect to such
Government Approvals; and

 

  (vii) a listing of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents or issues that occurred
during the report period and the compliance with Environmental Laws.

 

8.6 Commodity Positions

Promptly upon the initial and any subsequent approval by the Sponsor, a written
summary of (i) authorized aggregate open position and value at risk limits with
respect to any commodity hedges and (ii) approved financial and physical
commodity instruments.

 

8.7 Other Information

Other information reasonably requested by the Common Security Trustee or any
Secured Debt Holder Group Representative.

 

8.8 Insurance Information

Information required to be provided pursuant to Schedule 6.6.

 

9. EVENTS OF DEFAULT FOR SECURED DEBT

Each of the following events or occurrences set forth in this Section 9 shall be
an Event of Default in respect of all Secured Debt other than (i) Senior Bonds
and (ii) other Senior Debt if and to the extent provided in the Senior Debt
Instrument governing such Senior Debt.

 

71



--------------------------------------------------------------------------------

9.1 Non-Payment of Scheduled Payments

The Borrower shall (i) default in the payment when due of any principal of any
Secured Debt; unless (x) such default is caused by an administrative or
technical error and (y) payment is made within three (3) Business Days of its
due date, or (ii) default in the payment when due of any interest on any Secured
Debt or any fee or any other amount or Obligation payable by it under this
Agreement, any Secured Debt Instrument, any Secured Hedge Instrument or any
other Financing Document and such default continues unremedied for a period of
three (3) Business Days after the occurrence of such default.

 

9.2 Non-Payment of Other Obligations

A default shall have occurred with respect to (A) Additional Secured Debt or
(B) any Indebtedness of SPLNG or the Borrower that is in excess of one hundred
million Dollars ($100,000,000) in the aggregate (other than any amount due in
respect of Additional Secured Debt or Facility Debt) and continued beyond any
applicable grace period, the effect of which has been to cause the entire amount
of such Indebtedness under this clause (B) to become due (whether by redemption,
purchase, offer to purchase or otherwise) and such Indebtedness under this
clause (B) remains unpaid or the acceleration of its stated maturity
unrescinded.

 

9.3 Non-Performance of Covenants and Obligations

 

  (a) The Borrower or any other Loan Party, as applicable, defaults in the due
performance and observance of any of its obligations under any of
Section 6.3(a)(i) or (b) (Maintenance of Existence, Etc.), Section 6.5(b) or
(e) (Compliance with Government Rules, Etc.) (except to the extent that any
Default is caused by administrative or technical error), Section 6.9(a) or
(c) (Maintenance of Liens), Section 6.10 (Use of Proceeds), Section 6.15 (Debt
Service Coverage Ratio), Section 7.2(a) (Prohibition of Fundamental Changes),
Section 7.3(a) or (c) (Nature of Business), Section 7.5 (Restrictions on
Indebtedness), Section 7.7 (Restricted Payments), Section 7.8 (Limitation on
Liens), Section 7.15 (Use of Proceeds; Margin Regulations), Section 7.17
(Hedging Arrangements), Section 7.19 (Guarantees), Section 7.21 (Sale of Natural
Gas in Interstate Commerce), or Section 8.2(a) or (c) (with respect to
Environmental Claims) (Notice of Default, Event of Default and Other Events).

 

  (b) The Borrower or any other Loan Party, as applicable, defaults in the due
performance and observance of any of its obligations under any of Section 6.5(a)
(Compliance with Government Rules, Etc.) (with respect to any Environmental
Laws), Section 6.5 (b) or (e) (Compliance with Government Rules, Etc.) (to the
extent that any Default is caused by administrative or technical error),
Section 6.8 (Taxes), Section 6.9(b) (Maintenance of Liens), Section 7.2(b)
(Prohibition of Fundamental Changes), Section 7.3(b) (Nature of Business),
Section 7.9(b) or (d) (Project Documents, Etc.), Section 7.11 (Transactions with
Affiliates), Section 7.12 (Accounts), Section 7.13(a) (EPC and Construction
Contracts), Section 7.14 (GAAP), Section 7.16 (Permitted Investments),
Section 8.2 (h) (Notice of Default,

 

72



--------------------------------------------------------------------------------

Events of Default and Other Events), or Section 8.3(a)(ii) (Notices under
Material Project Documents) and such Default continues unremedied for a period
of fifteen (15) days after the Borrower receives written notice of such Default
from the Common Security Trustee or any Secured Debt Holder Group
Representative, Secured Hedge Representative or Secured Gas Hedge Representative
or fifteen (15) days (except, with respect to a Default under Section 6.5 (b) or
(e) (Compliance with Government Rules, Etc.) (to the extent that any Default is
caused by administrative or technical error) five (5) days) after the Borrower
obtains Knowledge of such Default, whichever is earlier.

 

  (c) Except as otherwise addressed in this Section 9, the Borrower or any other
Loan Party, as applicable, defaults in the due performance and observance of any
of its obligations contained in any other covenant or agreement to be performed
or observed by it under the Financing Documents; provided, that if such Default
is capable of remedy, no Event of Default shall have occurred pursuant to this
Section 9.3(c) if such Default has been remedied within thirty (30) days after
written notice of such Default is given by the Common Security Trustee or any
Secured Debt Holder Group Representative, Secured Hedge Representative or
Secured Gas Hedge Representative to the Borrower, provided, that if such failure
is not capable of remedy within such 30-day period, such 30-day period shall be
extended to a total period of ninety (90) days so long as (A) such Default is
subject to cure, (B) the Borrower or such Loan Party, as applicable, is
diligently pursuing a cure and (C) such additional cure period could not
reasonably be expected to result in a Material Adverse Effect or materially and
adversely affect the Borrower’s rights, duties, obligations or liabilities under
the FOB Sale and Purchase Agreements.

 

9.4 Breach of Representation or Warranty

(a) Any representation or warranty made or deemed made by the Borrower or any
other Loan Party in this Agreement, or any other Financing Document, as
applicable, or (b) any representation, warranty or statement in any certificate,
financial statement or other document furnished to the Common Security Trustee
or any Secured Debt Holder by or on behalf of the Borrower, shall prove to have
been false or misleading as of the time made or deemed made, confirmed or
furnished; provided, that such misrepresentation or such false statement shall
not constitute an Event of Default if the adverse effects of such incorrect
representation or warranty (i) would not reasonably be expected to result in a
Material Adverse Effect or (ii) are capable of being cured and are cured within
sixty (60) days after the earlier of (I) written notice of such Default from the
Common Security Trustee or any Secured Debt Holder Group Representative, Secured
Hedge Representative or Secured Gas Hedge Representative or (II) the Borrower’s
Knowledge of such Default.

 

9.5 Project Document Defaults

(i) Any Material Project Document shall at any time for any reason cease to be
valid and binding or in full force and effect or shall be materially Impaired
(in each case, except in

 

73



--------------------------------------------------------------------------------

connection with its expiration in accordance with its terms in the ordinary
course (and not related to any default or early termination right thereunder))
or the enforceability thereof is contested or disaffirmed in writing by or on
behalf of any party thereto, (ii) the Borrower or any Material Project Party
shall be in material breach or default, or a termination event shall occur,
under any FOB Sale and Purchase Agreement, the EPC Contracts or the Sabine Pass
TUA, or (iii) the Borrower or any other Project Party shall be in breach or
default, or a termination event shall occur, under any other Project Document or
the Consent and any such event under this clause (iii) could reasonably be
expected to result in a Material Adverse Effect; provided, however, that no
Event of Default shall have occurred pursuant to this Section 9.5 if (A) in the
case of the occurrence of an event under clause (i), (ii) or (iii) above, such
breach, default, termination event, or other event is cured within the lesser of
sixty (60) days of such breach, default, termination event, or other event and
the cure period permitted under the applicable Project Document with respect to
such breach, default, termination event, or other event or (B) in the case of
the occurrence of any of the events set forth in clause (i), (ii) or (iii) above
with respect to any Project Document, the Borrower notifies the Common Security
Trustee that it intends to replace such Project Document and diligently pursues
such replacement and the applicable Project Document is replaced within ninety
(90) days with a Project Document or Additional Material Project Document, as
applicable, that is on terms and conditions that are and with a Project Party
that is reasonably acceptable to the Required Secured Parties; provided further
that in the case of the replacement of an FOB Sale and Purchase Agreement, the
Borrower shall also have provided evidence to the Common Security Trustee that
any Export Authorization specifically referencing the replaced FOB Sale and
Purchase Agreement has been amended or replaced with an Export Authorization on
substantially the same terms as the original Export Authorization and that
enables the Borrower to comply with its obligations under the new FOB Sale and
Purchase Agreement.

 

9.6 Government Approvals

Any Government Approval related to the Borrower or the Development shall be
Impaired and such Impairment could reasonably be expected to have a Material
Adverse Effect, unless (i) the Borrower provides a reasonable remediation plan
(which sets forth in reasonable detail the proposed steps to be taken to cure
such Impairment) no later than ten (10) Business Days following the date that
the Borrower has Knowledge of the occurrence of such Impairment, (ii) the
Borrower diligently pursues the implementation of such remediation plan, and
(iii) such Impairment is cured no later than ninety (90) days following the
occurrence thereof.

 

9.7 Bankruptcy; Insolvency

A Bankruptcy shall occur with respect to (i) any Loan Party, (ii) SPLNG, or
(iii) prior to Final Completion, the EPC Contractor or Bechtel Global Energy,
Inc.

 

74



--------------------------------------------------------------------------------

9.8 Judgments

(a) Prior to the Project Completion Date, a judgment or order, or series of
judgments or orders, for the payment of money in excess of two hundred million
Dollars ($200,000,000) in the aggregate or a final judgment or order, or series
of final judgments or orders, for the payment of money in excess of one hundred
twenty million Dollars ($120,000,000) in the aggregate, or (b) following the
Project Completion Date, a final judgment or order, or series of judgments or
orders, for the payment of money in excess of one hundred twenty million Dollars
($120,000,000) in the aggregate (net of insurance proceeds which are reasonably
expected to be paid), in either case shall be rendered against any Loan Party,
in each case, by one or more Government Authorities, arbitral tribunals or other
bodies having jurisdiction over any such entity and the same shall not be
discharged (or provision shall not be made for such discharge), dismissed or
stayed, within forty-five (45) days from the date of entry of such judgment or
order or judgments or orders.

 

9.9 Unenforceability of Documentation

This Agreement or any other Financing Document or any material provision of any
Financing Document, (i) is declared by a court of competent jurisdiction to be
illegal or unenforceable, (ii) should otherwise cease to be valid and binding or
in full force and effect or shall be materially Impaired (in each case, except
in connection with its expiration in accordance with its terms in the ordinary
course (and not related to any default hereunder)) or (iii) is (including the
enforceability thereof) expressly terminated, contested or repudiated by any
Loan Party, the Sponsor, or any Affiliate of any of them.

 

9.10 Event of Loss

An Event of Loss occurs (unless, in the case of an Event of Loss of all or
substantially all of the pipelines necessary to supply gas to the Project, such
Event of Loss constitutes Force Majeure).

 

9.11 Change of Control

The Sponsor fails to (i) hold directly or indirectly more than 50% of the
ownership interests in the Borrower or (ii) control, directly or indirectly
(without granting to any other Person any negative controls over its right to
exercise such control), voting rights with more than 50% of the votes of all
classes in the Borrower.

 

9.12 ERISA Events

 

  (a) An ERISA Event shall have occurred that, in the reasonable opinion of the
Required Secured Parties, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect.

 

75



--------------------------------------------------------------------------------

  (b) The aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA could reasonably be expected to result in a Material Adverse
Effect.

 

9.13 Insurance

The Borrower shall fail to obtain and maintain in full force and effect the
insurance required under Section 6.6 (Insurance; Events of Loss) and such
insurance is not replaced with insurance complying with the requirements of such
Section within thirty (30) days after such failure.

 

9.14 Liens

The Liens in favor of the Secured Parties under the Security Documents shall at
any time cease to constitute valid and perfected Liens granting a first priority
security interest in the Collateral (subject to Permitted Liens).

 

9.15 Abandonment

An Event of Abandonment occurs or is deemed to have occurred.

 

9.16 Certain Regulations

Except as may result from the exercise of remedies under the Transaction
Documents, any Secured Party, solely by virtue of (i) the ownership or the
operation of the Project, or (ii) the execution, delivery or performance of the
Transaction Documents, shall become (A) subject to regulation as a “natural-gas
company,” as such term is defined in the NGA, (B) subject to regulation pursuant
to Section 3 of the NGA, (C) subject to regulation under PUHCA, (D) subject to
regulation under the laws of the State of Louisiana with respect to rates, or
subject to material financial and organizational regulation under such law or
(E) subject to regulation as a “public utility,” an “electric public utility,” a
“gas utility” or a “natural gas company” pursuant to Article 4, Section 21 of
the Louisiana Constitution, or Title 30 or Title 45 of the Louisiana Revised
Statutes, or the orders, rules and regulations promulgated thereunder.

 

9.17 Commercial Delivery

The failure of (a) the Train 1 DFCD under and as defined in the BG FOB Sale and
Purchase Agreement to occur on or before the BG DFCD Deadline, (b) the Date of
First Commercial Delivery under and as defined in the GN FOB Sale and Purchase
Agreement to occur on or before the GN DFCD Deadline, (c) the Date of First
Commercial Delivery under and as defined in the KoGas FOB Sale and Purchase
Agreement to occur on or before the KoGas DFCD Deadline, (d) the Date of First
Commercial Delivery under and as defined in the GAIL FOB Sale and Purchase
Agreement to occur on or before the GAIL DFCD Deadline, (e) the Date of First
Commercial Delivery under and as defined in the Centrica FOB Sale and Purchase
Agreement to occur on or before the Centrica

 

76



--------------------------------------------------------------------------------

DFCD Deadline, (f) the Date of First Commercial Delivery under and as defined in
the Total FOB Sale and Purchase Agreement to occur on or before the Total DFCD
Deadline or (g) if Train 6 Debt has been incurred, the Date of First Commercial
Delivery under and as defined in each Train 6 FOB Sale and Purchase Agreement to
occur on or before the applicable Train 6 DFCD Deadline, unless in any such
case, (x) the Common Security Trustee shall have received a certificate of the
Independent Engineer on or before such deadline, certifying that in its opinion,
Train 1 DFCD under and as defined in the BG FOB Sale and Purchase Agreement or
the Date of First Commercial Delivery under the other FOB Sale and Purchase
Agreements, as applicable, could reasonably be expected to occur (which shall
include consideration of the Borrower’s available cash) thirty (30) days prior
to the date that the Buyer under the applicable FOB Sale and Purchase Agreement
would have the right to terminate thereunder for failure to achieve Train 1 DFCD
or Date of First Commercial Delivery, as applicable, in each case without giving
effect to any extended cure period for the benefit of the Facility Lenders in
any Consent between the Common Security Trustee and such Buyer and (y) the Train
1 DFCD or the Date of First Commercial Delivery, as applicable, is in fact
achieved by no later than such thirty (30) days prior to such date.

 

9.18 Project Completion

The failure to achieve the Project Completion Date by the Date Certain.

 

9.19 Certain Force Majeure Events

 

  (a) With respect to the BG FOB Sale and Purchase Agreement or the GN FOB Sale
and Purchase Agreement, if (x) the Borrower has declared Force Majeure with
respect to a period that is either projected by the Borrower (having acted
reasonably) to extend for twenty-four (24) months or has in fact continued
uninterrupted for twenty (20) months, and (y) such Force Majeure could
reasonably be expected to result in a reduction in the annualized ACQ during a
twenty-four (24) month period, or has in fact resulted in a reduction in the
annualized ACQ during a twenty (20) month period, that is otherwise available to
the Buyer equal to or greater than fifty percent (50%).

 

  (b) If (x) the Borrower has declared Force Majeure one or more times and the
interruptions resulting from such Force Majeure event total in aggregate twenty
(20) or more months during any thirty-six (36) month period and (y) such Force
Majeure events have in fact resulted in a reduction of the annualized ACQ during
a twenty (20) month period, or could reasonably be expected to result in a
reduction of the annualized ACQ during a twenty-four (24) month period, that is
otherwise available to Buyer equal to or greater than fifty percent (50%).

 

  (c)

With respect to the BG FOB Sale and Purchase Agreement or the GN FOB Sale and
Purchase Agreement, if (x) a Buyer under either FOB Sale and Purchase Agreement
has declared Force Majeure with respect to (i) the withdrawal or expiration or
failure to obtain any Approval of any Governmental Authority under the relevant
FOB Sale and Purchase Agreement, as such terms are defined therein,

 

77



--------------------------------------------------------------------------------

  or (ii) events of Force Majeure pursuant to Section 14.1.1(e)(ii) (Force
Majeure) of the relevant FOB Sale and Purchase Agreement; and (y) such Force
Majeure (i) has continued for twenty (20) months and has resulted in a reduction
in the quantity of LNG that such Buyer is able to take equal to or greater than
fifty (50%) in the annualized ACQ during such (20) month period or (ii) could
reasonably be expected to continue for twenty-four (24) months and result in a
reduction in the quantity of LNG that such Buyer is able to take equal to or
greater than fifty (50%) in the annualized ACQ during such twenty-four
(24) month period.

 

10. MISCELLANEOUS PROVISIONS

 

10.1 Amendments

This Agreement may not be amended or waived unless such amendment or waiver is
in writing signed by the Borrower, the Intercreditor Agent, the Common Security
Trustee and each requisite Secured Debt Holder Group Representative, Secured
Hedge Representative and Secured Gas Hedge Representative whose vote is required
with respect to such amendment or waiver pursuant to the terms of the
Intercreditor Agreement.

 

10.2 Entire Agreement

This Agreement and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings in
respect to the subject matter hereof. In the event of any conflict between the
terms, conditions and provisions of this Agreement and the terms of any Secured
Debt Instruments, Secured Hedge Instruments or Secured Gas Hedge Instruments,
the terms of the Secured Debt Instruments, Secured Hedge Instruments or Secured
Gas Hedge Instruments, as applicable, shall prevail.

 

10.3 Applicable Law; Jurisdiction

 

  (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

  (b) SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY

 

78



--------------------------------------------------------------------------------

  ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT
PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS
SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

 

  (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.3(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

  (d) Service of Process. The Borrower irrevocably consents to the service of
any and all process in any such action or proceeding by the air mailing of
copies of such process to such Person at its then effective notice addresses
pursuant to Section 10.11 (Notices and Other Communications).

 

  (e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 10.3(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

 

79



--------------------------------------------------------------------------------

  (f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3(f).

 

10.4 Assignments

Assignments of Secured Debt, Secured Hedge Obligations or Secured Gas Hedge
Obligations shall be in accordance with and subject to the provisions of the
applicable Secured Debt Instrument, Secured Hedge Instrument or Secured Gas
Hedge Instrument.

 

10.5 Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of each Party, and its respective successors and permitted assigns. Except as
expressly permitted by any Financing Document, no Party may assign or otherwise
transfer any of its rights or obligations under this Agreement or any other
Financing Document.

 

10.6 Consultants

The Borrower shall pay (against direct invoices) each Consultant appointed by
the Common Security Trustee or any Secured Debt Holder Group Representative or
Secured Hedge Representative, as applicable, the reasonable and documented fees
and expenses of such Consultant retained on behalf of the Secured Debt Holders.

 

10.7 Costs and Expenses

The Borrower shall pay (a) all reasonable and documented out of pocket expenses
incurred by each Secured Debt Holder Group Representative, each Secured Hedge
Representative, the Intercreditor Agent and the Common Security Trustee and
their Affiliates (including all reasonable fees, costs and expenses of one
counsel plus one local

 

80



--------------------------------------------------------------------------------

counsel for the Secured Debt Holders in each relevant jurisdiction (provided,
that in the case of the continuation of an Event of Default, any Secured Party
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number as necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with the
preparation, negotiation, syndication, execution and delivery of this Agreement
and the other Financing Documents; (b) all reasonable and documented out of
pocket expenses incurred by each Secured Debt Holder Group Representative, each
Secured Hedge Representative, the Intercreditor Agent and the Common Security
Trustee (including all reasonable fees, costs and expenses of one counsel plus
one local counsel for the Secured Debt Holders in each relevant jurisdiction
(provided, that in the case of the continuation of an Event of Default, any
Secured Party may retain separate counsel in the event of an actual conflict of
interest (which may be multiple counsel, but only the least number as necessary
to resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with any
amendments, modifications or waivers of the provisions of this Agreement and the
other Financing Documents (whether or not the transactions contemplated hereby
or thereby are consummated); (c) all reasonable and documented out-of-pocket
expenses incurred by each Secured Debt Holder Group Representative, each Secured
Hedge Representative, the Intercreditor Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the Secured Debt Holders in each relevant jurisdiction (provided,
that in the case of the continuation of an Event of Default, any Secured Party
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number as necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with the
administration of this Agreement and the other Financing Documents (whether or
not the transactions contemplated hereby or thereby are consummated); and
(d) all reasonable and documented out-of-pocket expenses incurred by the Secured
Parties (including all reasonable fees, costs and expenses of one counsel plus
one local counsel for the Secured Debt Holders in each relevant jurisdiction
(provided, that in the case of the continuation of an Event of Default, any
Secured Party may retain separate counsel in the event of an actual conflict of
interest (which may be multiple counsel, but only the least number as necessary
to resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Financing Documents, including their rights under this Section 10.7,
including in connection with any workout, restructuring or negotiations in
respect of the Obligations; provided, that the provisions of this Section 10.7
shall not supersede Sections 4.03 (Increased Costs) and 4.06 (Taxes) of the Term
Loan A Credit Agreement, 4.03 (Increased Costs) and 4.06 (Taxes) of the KSURE
Covered Facility Agreement, 4.03 (Illegality) and 4.06 (Taxes) of the KEXIM
Direct Facility Agreement, 4.03 (Increased Costs) and 4.06 (Taxes) of the KEXIM
Covered Facility Agreement and similar provisions of any other Secured Debt
Instrument. Notwithstanding the foregoing, in the event that the Common Security
Trustee reasonably believes that a conflict exists in using one counsel, it may
engage its own counsel.

 

81



--------------------------------------------------------------------------------

10.8 Counterparts; Effectiveness

This Agreement may be executed in counterparts (and by different Parties in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it has been executed by the each of the Parties and
when the Common Security Trustee has received counterparts hereof that, when
taken together, bear the signatures of each of the other Parties. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.9 No Waiver; Cumulative Remedies.

No failure by any Secured Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Financing Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Financing Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.10 Indemnification by Borrower

 

  (a) The Borrower hereby agrees to indemnify each Secured Party and each
Related Party (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including all fees, costs and expenses of counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:

 

  (i) the execution or delivery of this Agreement, any other Transaction
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or the administration (other than expenses that do not
constitute out-of-pocket expenses) or enforcement thereof;

 

  (ii) any Senior Debt or the use or proposed use of the proceeds therefrom
(including any refusal by any Holder of Senior Debt to honor any demand for
payment under any Senior Debt Instrument, as applicable, if the documents
presented in connection with such demand do not strictly comply with the terms
the applicable Senior Debt Instrument);

 

82



--------------------------------------------------------------------------------

  (iii) any actual or alleged presence, Release or threatened Release of
Hazardous Materials in violation of Environmental Laws or that can reasonably
result in an Environmental Claim on or from the Project or any property owned or
operated by the Borrower, or any Environmental Affiliate or any liability
pursuant to an Environmental Law related in any way to the Project or the
Borrower, except for Releases of Hazardous Materials that are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of any Indemnitee;

 

  (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of the
Borrower’s members, managers or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
or

 

  (v) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any Holder of Senior Debt or
Affiliates or Related Parties thereof;

provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee, or (y) shall have arisen from a dispute
between or among the Indemnitees or from a claim of an Indemnitee against
another Indemnitee (in each case, other than any dispute involving claims
against the Intercreditor Agent or against an Indemnitee in its capacity as a
Joint Lead Arranger, Joint Lead Bookrunner, agent or similar role hereunder,
unless such claims arise from the bad faith, gross negligence or willful
misconduct of such Indemnitee (in each case, to the extent determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee)),
which in either case is not the result of an act or omission of the Borrower or
any of its Affiliates.

 

  (b)

To the extent that the Borrower for any reason fails to pay in full any amount
required under Section 10.7 (Costs and Expenses) or Section 10.10(a) above to be
paid by it to the Intercreditor Agent or any Related Party thereof or the Common
Security Trustee or any Related Party thereof, each Secured Debt Holder
severally agrees to pay to the Intercreditor Agent, the Common Security Trustee,
or such Related Party, as the case may be, such Secured Debt Holder’s ratable
share (determined as of the time that the applicable unreimbursed expense or
indemnity

 

83



--------------------------------------------------------------------------------

  payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Intercreditor Agent, the
Common Security Trustee or the applicable Related Party, in its capacity as
such. The obligations of the Secured Debt Holders to make payments pursuant to
this Section 10.10(b) are several and not joint and shall survive the payment in
full of the Obligations and the termination of this Agreement. The failure of
any Secured Debt Holder to make payments on any date required hereunder shall
not relieve any other Secured Debt Holder of its corresponding obligation to do
so on such date, and no Secured Debt Holder shall be responsible for the failure
of any other Secured Debt Holder to do so.

 

  (c) All amounts due under this Section 10.10 shall be payable not later than
thirty (30) days after demand therefor.

 

  (d) The provisions of this Section 10.10 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes) of the Term Loan A Credit Agreement, 4.03
(Increased Costs) and 4.06 (Taxes) of the KSURE Covered Facility Agreement, 4.03
(Illegality) and 4.06 (Taxes) of the KEXIM Direct Facility Agreement, or 4.03
(Increased Costs) and 4.06 (Taxes) of the KEXIM Covered Facility Agreement and
similar provisions of any other Secured Debt Instrument.

 

10.11 Notices and Other Communication

 

  (a) Any notice, claim, request, demand, consent, designation, direction,
instruction, certificate, report or other communication to be given under or in
connection with this Agreement shall be given in writing and will be deemed duly
given when:

 

  (i) personally delivered;

 

  (ii) sent by facsimile transmission (with transmittal confirmation or
acknowledgment of receipt, whether written or oral);

 

  (iii) except with respect to any notice of Default or Event of Default, sent
by electronic mail (with electronic confirmation of receipt); or

 

  (iv) five (5) days have elapsed after mailing by certified or registered mail,
postage pre-paid, return receipt requested,

in each case addressed to a Person at its address, e-mail address, or facsimile
transmission number as indicated in Schedule 10.11 or to such other address,
e-mail address, or facsimile transmission number of which such Person has given
notice (including, with respect to any Person acceding to this Agreement under
an Accession Agreement those set out for such Person therein). Each of the
Borrower, the Common Security Trustee, the Intercreditor Agent, any Secured Debt
Holder Group Representative, any Secured Gas Hedge Representative and any
Secured Hedge Representative may change its address, facsimile or telephone

 

84



--------------------------------------------------------------------------------

number for notices and other communications hereunder by notice to the other
parties hereto. Each other Secured Debt Holder may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Common Security Trustee, the Intercreditor Agent, each Secured
Debt Holder Group Representative, each Secured Gas Hedge Representative and each
Secured Hedge Representative.

 

  (b) Any notice to be given by or on behalf of the Borrower to any Secured Debt
Holder may be sent to the Secured Debt Holder Group Representative that
represents such Secured Debt Holder. Any notice to be given by or on behalf of
the Borrower to any Holder of Secured Hedge Obligations may be sent to the
Secured Hedge Representative that represents such Holder of Secured Hedge
Obligations. Any notice to be given by or on behalf of the Borrower to any Gas
Hedge Provider may be sent to the Secured Gas Hedge Representative that
represents such Gas Hedge Provider.

 

  (c) The Common Security Trustee and the Intercreditor Agent shall promptly
forward to each Secured Debt Holder Group Representative and the Common Security
Trustee and Intercreditor Agent (other than itself or any Person from whom it
received, or which it is aware has received, any such notice, claim,
certificate, report, instrument, demand, request, direction, instruction,
designation, waiver, receipt, consent or other communication or document) copies
of any notice, claim, certificate, report, instrument, demand, request,
direction, instruction, designation, waiver, receipt, consent or other
communication or document that it receives from any other Person under or in
connection with this Agreement or any other Financing Document.

 

  (d) Each Secured Debt Holder Group Representative shall send a copy of any
notice given under this Agreement to each other Secured Debt Holder Group
Representative.

 

  (e) The Borrower hereby agrees that it will provide to the Common Security
Trustee all information, documents and other materials that it is obligated to
furnish to the Common Security Trustee pursuant to the Financing Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to the Secured Gas Hedge Instruments,
(ii) relates to the incurrence of Indebtedness, (iii) relates to the payment of
any principal or other amount due under any Secured Debt Instrument or Secured
Hedge Instrument prior to the scheduled date therefor or (iv) provides notice of
any Default or Event of Default (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the Common
Security Trustee at the email addresses specified in Schedule 10.11.

 

85



--------------------------------------------------------------------------------

10.12 Severability

If any provision of this Agreement or any other Financing Document is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Financing Documents
shall not be affected or impaired thereby and (b) the Parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.13 Survival

Notwithstanding anything in this Agreement to the contrary, Section 10.7 (Costs
and Expenses), and Section 10.10 (Indemnification by Borrower) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder and in any other Financing Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties shall be considered to have been relied upon by each of the Secured
Parties, regardless of any investigation made by any Secured Party or on their
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or Event of Default at the time of the borrowing made
pursuant to the Senior Debt Instruments, and shall continue in full force and
effect as of the date made or any date referred to herein as long as any Senior
Debt or any other Obligation hereunder or under any other Financing Document
shall remain unpaid or unsatisfied.

 

10.14 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Government Rule, no Party shall
assert, and each Party hereby waives, any claim against any other Party or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Party or its Related Parties shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

 

10.15 Reinstatement

This Agreement and the obligations of the Borrower hereunder shall automatically
be reinstated if and to the extent that for any reason any payment made pursuant
to this Agreement is rescinded or must otherwise be restored or returned,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise with respect to the

 

86



--------------------------------------------------------------------------------

Borrower or any other Person or as a result of any settlement or compromise with
any Person (including the Borrower) in respect of such payment, and the Borrower
shall pay the Secured Parties on demand all of its reasonable costs and expenses
(including reasonable fees, expenses and disbursements of counsel) incurred by
such Party in connection with such rescission or restoration.

 

10.16 Treatment of Certain Information; Confidentiality

The Common Security Trustee, each Secured Debt Holder Group Representative, each
Secured Hedge Representative and each Secured Gas Hedge Representative agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (provided
that the Persons to whom such disclosure is made will be informed prior to
disclosure of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it; (c) to the extent
required by applicable Government Rule or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any other Financing
Document or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder (including any actual or prospective purchaser
of Collateral); (f) to Persons permitted under the terms of the Secured Debt
Instruments, Secured Hedge Instruments or Secured Gas Hedge Instruments, as
applicable, in accordance with the terms thereof; (g) with the consent of the
Borrower (not to be unreasonably withheld, conditioned or delayed); (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 10.16 or (y) becomes available to the Common Security
Trustee, any Secured Debt Holder Group Representative, any Secured Hedge
Representative, any Secured Gas Hedge Representative or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower;
(i) to any state, federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating the Common Security Trustee, any Secured Debt Holder
Group Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative; (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Borrower received by it from the Common Security Trustee, any Secured Debt
Holder Group Representative, any Secured Hedge Representative or any Secured Gas
Hedge Representative); or (k) to any party providing a Secured Party insurance
or reinsurance (including credit default swaps) with respect to its Secured
Debt. In addition, the Common Security Trustee, each Secured Debt Holder Group
Representative, each Secured Hedge Representative and each Secured Gas Hedge
Representative may disclose the existence of this Agreement and information
contained in this Agreement to market data collectors, similar service providers
to the lending industry, and service providers to the Common Security Trustee,
any Secured Debt Holder Group Representative, any Secured Hedge Representative
or any Secured Gas Hedge Representative in connection with the administration
and management of this Agreement, the other Financing

 

87



--------------------------------------------------------------------------------

Documents, the Senior Debt Commitments of the Secured Debt Holders, and the
borrowings under the Financing Documents. For the purposes of this
Section 10.16, “Information” means written information that is furnished by or
on behalf of the Borrower, the Sponsor or any of their Affiliates to the Common
Security Trustee, any Secured Debt Holder Group Representative, any Secured
Hedge Representative or any Secured Gas Hedge Representative pursuant to or in
connection with any Financing Document, relating to the assets and business of
the Borrower, the Sponsor or any of their Affiliates but does not include any
such information that (i) is or becomes generally available to the public other
than as a result of a breach by the Common Security Trustee, any Secured Debt
Holder Group Representative, any Secured Hedge Representative or any Secured Gas
Hedge Representative of its obligations hereunder, (ii) is or becomes available
to the Common Security Trustee, any Secured Debt Holder Group Representative,
any Secured Hedge Representative or any Secured Gas Hedge Representative from a
source other than the Borrower, the Sponsor or any of their Affiliates that is
not, to the knowledge of the Common Security Trustee, any Secured Debt Holder
Group Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative, acting in violation of a confidentiality obligation with the
Borrower, the Sponsor or any of their Affiliates or (iii) is independently
compiled by the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative, as evidenced by their records, without the use of the
Information. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, to the extent
the Borrower has a registration statement with respect to any Senior Debt
declared effective, the foregoing provision shall not be applicable to the
Secured Debt Holder Group Representative for any holder of Senior Debt subject
to such registration statement.

 

10.17 No Recourse

 

  (a) Each Secured Party that is a party hereto acknowledges and agrees that the
obligations of the Loan Parties under this Agreement and the other Financing
Documents, including with respect to the payment of the principal of or premium
or penalty, if any, or interest on any Obligations, or any part thereof, or for
any claim based thereon or otherwise in respect thereof or related thereto, are
obligations solely of the Loan Parties and shall be satisfied solely from the
Security and the assets of the Loan Parties and shall not constitute a debt or
obligation of the Sponsor or its respective Affiliates (other than the Loan
Parties) or Blackstone or any of its respective Affiliates (other than the Loan
Parties), nor of any past, present or future officers, directors, employees,
shareholders, agents, attorneys or representatives of the Loan Parties, the
Sponsor, Blackstone and their respective Affiliates (collectively (but excluding
the Loan Parties), the “Non-Recourse Parties”).

 

88



--------------------------------------------------------------------------------

  (b) Each Secured Party that is a party hereto acknowledges and agrees that the
Non-Recourse Parties shall not be liable for any amount payable under this
Agreement or any Financing Document, and no Secured Party shall seek a money
judgment or deficiency or personal judgment against any Non-Recourse Party for
payment or performance of any obligation of the Loan Parties under this
Agreement or the other Financing Documents.

 

  (c) The acknowledgments, agreements and waivers set out in this Section 10.17
shall be enforceable by any Non-Recourse Party and are a material inducement for
the execution of this Agreement and the other Financing Documents by the Loan
Parties;

provided, however, that:

 

  (i) the foregoing provisions of this Section 10.17 shall not constitute a
waiver, release or discharge of the Borrower for any of the Indebtedness or
Obligations of the Borrower under, or any terms, covenants, conditions or
provisions of, this Agreement or any other Financing Document, and the same
shall continue until fully and indefeasibly paid, discharged, observed or
performed;

 

  (ii) the foregoing provisions of this Section 10.17 shall not limit or
restrict the right of any Secured Party to name the Borrower or any other Person
as defendant in any action or suit for a judicial foreclosure or for the
exercise of any other remedy under or with respect to this Agreement, any of the
Security Documents or any other Financing Document to which such Person is a
party, or for injunction or specific performance, so long as no judgment in the
nature of a deficiency judgment shall be enforced against any Non-Recourse Party
out of any Property other than the Property of the Borrower or the Collateral;

 

  (iii) the foregoing provisions of this Section 10.17 shall not in any way
limit, reduce, restrict or otherwise affect any right, power, privilege or
remedy of the Secured Parties (or any assignee or beneficiary thereof or
successor thereto) with respect to, and each and every Person (including each
and every Non-Recourse Party) shall remain fully liable to the extent that such
Person would otherwise be liable for its own actions with respect to, any fraud,
gross negligence or willful misrepresentation, or willful misappropriation of
Cash Flows or any other earnings, revenues, rents, issues, profits or proceeds
from or of the Borrower, the Project or the Collateral that should or would have
been paid as provided in the Financing Documents or paid or delivered to the
Common Security Trustee (or any assignee or beneficiary thereof or successor
thereto) for any payment required under this Agreement or any other Financing
Document; and

 

89



--------------------------------------------------------------------------------

  (iv) nothing contained herein shall limit the liability of: (x) any Person who
is a party to any Transaction Document or (y) any Person rendering a legal
opinion pursuant to clause (d) in Schedule 5.1 (Conditions to Closing Date) or
otherwise, in each case under this clause (iv) relating solely to such liability
of such Person as may arise under such referenced agreement, instrument or
opinion.

The limitations on recourse set forth in this Section 10.17 shall survive the
Discharge Date.

 

10.18 Second Amendment and Restatement.

This Agreement amends, restates and supersedes the Amended and Restated Common
Terms Agreement in its entirety.

[Remainder of page intentionally blank. Next page is signature page.]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:

/s/ Lisa C. Cohen

Name:

Lisa C. Cohen

Title:

Treasurer

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as Common Security Trustee, Secured Debt Holder Group Representative for the
Commercial Banks Facility and Intercreditor Agent

By:

/s/ Roberto S Simon

Name:

Roberto S Simon

Title:

Managing Director

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

SHINHAN BANK NEW YORK BRANCH,

as the Secured Debt Holder Group Representative for the KEXIM Direct Facility
and as the Secured Debt Holder Group Representative for the KEXIM Covered
Facility

By:

/s/ Jin Soo Bae

Name:

Jin Soo Bae

Title:

General Manager

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH,

as the Secured Debt Holder Group Representative for the KSURE Covered Facility

By:

/s/ Nakjoo Seong

Name:

Nakjoo Seong

Title:

General Manager

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA,

as Secured Debt Holder Group Representative for the Working Capital Debt

By:

/s/ Mark Sparrow

Name:

Mark Sparrow

Title:

Director

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

THE BANK OF NEW YORK MELLON,

as trustee, as the Secured Debt Holder Group Representative for the Initial
Senior Bonds

By:

/s/ Latoya S. Elvin

Name:

Latoya S. Elvin

Title:

Vice President

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA,

as a Secured Hedge Representative

By:

/s/ Michael P Jones

Name:

Michael P Jones

Title:

Associate Director

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Secured Hedge Representative

By:

/s/ Y. Matsuhara

Name:

Y. Matsuhara

Title:

Managing Director

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

COMPASS BANK, D.B.A., BBVA COMPASS,

as a Secured Hedge Representative

By:

/s/ Publio H. Vallejo

Name:

Publio H. Vallejo

Title:

Executive Director

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Secured Hedge Representative

By:

/s/ Rachel Tresser

Name:

Rachel Tresser

Title:

Managing Director

 

By:

/s/ Robert Catalanello

Name:

Robert Catalanello

Title:

Managing Director

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

CREDIT SUISSE INTERNATIONAL,

as a Secured Hedge Representative

By:

/s/ Louis J. Impellizeri

Name:

Louis J. Impellizeri

Title:

Authorized Signatory

 

By:

/s/ Carole Villoresi

Name:

Carole Villoresi

Title:

Authorized Signatory

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Secured Hedge Representative

By:

/s/ Duncan Caird

Name:

Duncan Caird

Title:

Managing Director

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

ING CAPITAL MARKETS LLC,

as a Secured Hedge Representative

By:

/s/ Gary E. Kalbaugh

Name:

Gary E. Kalbaugh

Title:

Director

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as a Secured Hedge Representative

By:

/s/ Muhammad Hasan

Name:

Muhammad Hasan

Title:

Vice President

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

LLOYDS BANK PLC,

as a Secured Hedge Representative

By:

/s/ Russell Protti

Name:

Russell Protti

Title:

Senior Vice President

 

By:

/s/ Stephen Giacolone

Name:

Stephen Giacolone

Title:

Assistant Vice President

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

MORGAN STANLEY CAPITAL SERVICES LLC,

as a Secured Hedge Representative

By: /s/ Damien Matthews Name: Damien Matthews Title: Authorized Signatory

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

MUFG UNION BANK, N.A.,

as a Secured Hedge Representative

By: /s/ Bryan P. Read

Name: Bryan P. Read Title: Vice President

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

ROYAL BANK OF CANADA,

as a Secured Hedge Representative

By: /s/ Cecile Hollevoet

Name: Cecile Hollevoet Title: Authorized Signatory

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

SANTANDER BANK, N.A.

(f/k/a SOVEREIGN BANK, N.A.),

as a Secured Hedge Representative

By: /s/ Faisal Zafar

Name: Faisal Zafar Title: Treasury Ops Manager

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as a Secured Hedge Representative

By: /s/ ROBERTO S SIMON

Name: ROBERTO S SIMON Title: Managing Director

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated
Common Terms Agreement to be duly executed by their officers thereunto duly
authorized as of the day and year first above written.

 

STANDARD CHARTERED BANK,

as a Secured Hedge Representative

By: /s/ Paul Clifford

Name: Paul Clifford Title: Director Head of Project Finance Americas

 

By: /s/ Robin Francis

Name: Robin Francis Title: Manager-LDU Americas Standard Chartered Bank

 

111



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE 1 TO COMMON TERMS AGREEMENT

DEFINITIONS

“Acceptable Debt Service Reserve LC” has the meaning given to it in the Accounts
Agreement.

“Accession Agreement” means an accession agreement entered into (or to be
entered into) by any acceding Secured Debt Holder Group Representative, Secured
Hedge Representative or Secured Gas Hedge Representative, as applicable,
substantially in the form required by Section 2.8 (Accession Agreements) as well
as any accession agreement entered into by a Secured Debt Holder Group
Representative on the Closing Date.

“Account Collateral” means the Accounts subject to the security interests
granted under the Accounts Agreement.

“Accounts” has the meaning given to it in the Accounts Agreement.

“Accounts Agreement” means the Second Amended and Restated Accounts Agreement,
dated as of June 30, 2015, among the Borrower, the Common Security Trustee and
the Accounts Bank.

“Accounts Bank” means Compass Bank, d.b.a. BBVA Compass, or any successor to it
appointed pursuant to the terms of the Accounts Agreement.

“Accounts Bank Fee Letter” means the Second Amended and Restated Fee Letter,
dated as of June 30, 2015, between the Borrower and the Accounts Bank.

“ACQ” has the meaning given to it in the applicable FOB Sale and Purchase
Agreement.

“Additional Equity Distribution” has the meaning given to it in the Accounts
Agreement.

“Additional Material Project Document” means any contract, agreement, letter
agreement or other instrument to which the Borrower becomes a party after the
Closing Date that:

(a) replaces or substitutes for an existing Material Project Document;

(b) with respect to any gas supply contract between the Borrower and any
Qualified Gas Supplier or any gas transportation contract between the Borrower
and any Qualified Transporter, (i) contains obligations and liabilities that are
in excess of twenty million Dollars ($20,000,000) per year and (ii) is for a
term that is greater than seven (7) years; or



--------------------------------------------------------------------------------

(c) except as provided in clause (b) above, (i) contains obligations and
liabilities that are in excess of fifty million Dollars ($50,000,000) over its
term (including after taking into account all amendments, amendments and
restatements, supplements, or waivers to any such contract, agreement, letter
agreement or other instrument) and (ii) is for a term that is greater than two
(2) years; provided, that the following shall not constitute Additional Material
Project Documents: (A) any construction contracts entered into following the
Closing Date, until such time as the Borrower has entered into construction
contracts following the Closing Date that contain obligations and liabilities
which in the aggregate are equal to at least one hundred million Dollars
($100,000,000), (B) until Train 6 Debt has been incurred, any Train 6 FOB Sale
and Purchase Agreement, and (C) until Train 6 Debt has been incurred, any
agreement containing obligations or liabilities of the Borrower which are not
effective by their terms unless and until the Train 6 Debt is incurred;
provided, further, that any guarantee provided in favor of the Borrower by a
Guarantor (as defined in and under any Train 6 FOB Sale and Purchase Agreement)
shall constitute an Additional Material Project Document to the extent such
Train 6 FOB Sale and Purchase Agreement constitutes an Additional Material
Project Document; and

provided, that for the purposes of this definition, any series of related
transactions shall be considered as one transaction, and all contracts,
agreements, letter agreements or other instruments in respect of such
transactions shall be considered as one contract, agreement, letter agreement or
other instrument, as applicable.

“Additional Proceeds Account” has the meaning assigned to such term in the
Accounts Agreement.

“Additional Secured Debt” means any of (a) the Secured Train 6 Debt, (b) the
Secured Replacement Debt, (c) the Secured Working Capital Debt, and (d) the
Secured PDE Debt.

“Advance” means a borrowing of a loan, issuance of or drawing upon a letter of
credit or the issuance of debt securities pursuant to any Secured Debt
Instrument.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer, manager or employee of any Person and (b) any Facility Agent, the
Common Security Trustee or any Secured Debt Holder.

“Agreement” has the meaning provided in the Preamble to the Common Terms
Agreement.

“Amended and Restated Common Terms Agreement” has the meaning set forth in the
Recitals to the Common Terms Agreement.

 

2



--------------------------------------------------------------------------------

“Amended and Restated Credit Agreement” has the meaning set forth in the
Recitals to the Common Terms Agreement.

“Amended and Restated Intercreditor Agreement” has the meaning set forth in the
Recitals to the Common Terms Agreement.

“Amended and Restated Limited Liability Company Agreement” means the Amended and
Restated Limited Liability Company Agreement of the Borrower, dated as of
July 31, 2012.

“Ancillary Document” means, with respect to each Additional Material Project
Document:

(a) each security agreement or instrument, if any, necessary to grant to the
Common Security Trustee a first priority perfected Lien in such Additional
Material Project Document;

(b) except with respect to any (i) gas supply contract between the Borrower and
any Qualified Gas Supplier, (ii) such Additional Material Project Document not
entered into to replace Material Project Documents specified in items
(a) through (m) which contains obligations and liabilities that are below fifty
million Dollars ($50,000,000) over its term or (iii) pipeline transportation
service agreements described in clause (c)(y) below, an opinion of counsel to
the Common Security Trustee from each Person party to such Additional Material
Project Document with respect to the due authorization, execution and delivery
of such document and its validity and enforceability against such Person and
such other matters as the Common Security Trustee may reasonably request;

(c) except with respect to (x) any gas supply contract between the Borrower and
any Qualified Gas Supplier, and (y) any pipeline transportation service
agreement (but not any precedent agreement with a transporter other than Natural
Gas Pipeline Company of America LLC that provides for the subsequent execution
of a transportation service agreement) with any counterparty that owns and
operates a natural gas pipeline that is subject to FERC jurisdiction and that is
not an Affiliate of the Borrower, a Consent from each Person party to such
Additional Material Project Document and any other Person guaranteeing or
otherwise supporting such Project Party’s obligations;

(d) evidence of the authorization of the Borrower to execute, deliver and
perform such Additional Material Project Document; and

(e) a certificate of the Borrower executed by an Authorized Officer of the
Borrower, certifying that all Government Approvals then necessary for the
execution, delivery and performance of such Additional Material Project Document
have been duly obtained, were validly issued and are in full force and effect.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder, the United Kingdom Bribery Act 2010 and all
laws, rules, and regulations of any jurisdiction applicable to the Borrower at
the relevant time concerning or relating to bribery or corruption.

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the U.S. Money Laundering Control Act of 1986, as amended, (g) the Bank
Secrecy Act, 31 U.S.C. sections 5301 et seq., (h) Laundering of Monetary
Instruments, 18 U.S.C. section 1956, (i) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957,
(j) the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations (Title 31 Part 103 of the US Code of Federal
Regulations), (k) any other similar federal Government Rule having the force of
law and relating to money laundering, terrorist acts or acts of war, and (l) any
regulations promulgated under any of the foregoing.

“Authorized Officer” means: (a) with respect to any Person that is a
corporation, the chairman, president, senior vice president, vice president,
treasurer, assistant treasurer, attorney-in-fact, secretary or assistant
secretary of such Person, (b) with respect to any Person that is a partnership,
the chairman, president, senior vice president, vice president, treasurer,
assistant treasurer, attorney-in-fact, secretary or assistant secretary of such
Person or a general partner of such Person and (c) with respect to any Person
that is a limited liability company, the chairman, president, senior vice
president, vice president, treasurer, assistant treasurer, attorney-in-fact,
secretary or assistant secretary, a manager, the managing member or a duly
appointed officer of such Person.

“Availability Period” (and correlative terms) has the meaning provided in the
relevant Secured Debt Instrument.

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events, conditions or circumstances:

(a) such Person shall file a voluntary petition in bankruptcy or shall be
adjudicated as bankrupt or insolvent, or shall file any petition or answer or
consent seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under the Bankruptcy Code
or any present or future applicable

 

4



--------------------------------------------------------------------------------

federal, state or other statute or law relating to bankruptcy, insolvency,
reorganization or other relief for debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, conservator or liquidator
of such Person or of all or any substantial part of its properties (the term
“acquiesce,” as used in this definition, includes the failure to file in a
timely manner a petition or motion to vacate or discharge any order, judgment or
decree after entry of such order, judgment or decree);

(b) a case or other proceeding shall be commenced against such Person without
the consent or acquiescence of such Person seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief with respect to such Person or its debts under the Bankruptcy Code or any
present or future applicable federal, state or other statute or law relating to
bankruptcy, insolvency, reorganization or other relief for debtors, or seeking
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed or unstayed for a period of
sixty (60) consecutive days;

(c) a court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against such Person seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency,
reorganization or other relief for debtors, and such Person shall acquiesce in
the entry of such order, judgment or decree or such order, judgment or decree
shall remain undischarged, unvacated or unstayed for ninety (90) days (whether
or not consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Person or of all or any substantial part of
its property shall be appointed without the consent or acquiescence of such
Person and such appointment shall remain unvacated and unstayed for an aggregate
of ninety (90) days (whether or not consecutive);

(d) such Person shall admit in writing its inability to pay its debts as they
mature or shall generally not be paying its debts as they become due;

(e) such Person shall make an assignment for the benefit of creditors or take
any other similar action for the protection or benefit of creditors;

(f) such Person shall take any corporate or partnership action for the purpose
of effecting any of the foregoing; or

(g) an order for relief shall be entered in respect of such Person under the
Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 11 et seq.

“Base Case Forecast” means the financial projections in the form attached as
Exhibit E to the Common Terms Agreement (as such Base Case Forecast shall be
updated in accordance with Section 2.5(c) (PDE Debt), Section 2.6(f)
(Replacement Debt), and Section 2.7(a)(xi)(B) (Train 6 Debt).

“BG” means BG Gulf Coast LNG, LLC.

“BG DFCD Deadline” means the date that is sixty (60) days prior to the date upon
which BG would have the right to terminate the BG FOB Sale and Purchase
Agreement for any failure to achieve the Train 1 DFCD (as defined in the BG FOB
Sale and Purchase Agreement) by such date, as extended by any waivers,
modifications or amendments to the BG FOB Sale and Purchase Agreement in
accordance with Section 7.9 (Project Documents, Etc.), but without giving effect
to cure rights under any Consent between the Common Security Trustee and BG.

“BG FOB Sale and Purchase Agreement” means the Amended and Restated LNG Sale and
Purchase Agreement (FOB), dated January 25, 2012, between the Borrower and BG.

“Blackstone” means Blackstone Capital Partners VI-Q L.P., a Delaware limited
partnership, and/or Blackstone CQP Holdco LP, a Delaware limited partnership, as
the context may require.

“Board” means the Board of Governors of the Federal Reserve System.

“Borrower” has the meaning provided in the Preamble to the Common Terms
Agreement.

“Borrower Security Agreement” means the Second Amended and Restated Security
Agreement, dated as of June 30, 2015, between the Borrower and the Common
Security Trustee.

“Borrowing Date” means, with respect to each Advance, the date on which funds
are disbursed by the applicable Facility Lenders (or the Facility Agents on
their behalf) to the Borrower.

“Borrowing Notice” means, with respect to any Advance under any of the
Facilities, each request substantially in the form set forth in Exhibit J to the
Common Terms Agreement.

“Break Costs” means the aggregate of LIBOR (as defined in the applicable Secured
Debt Instrument) breakage expenses, prepayment indemnities or other similar
amounts that will become payable by the Borrower in respect of any prepayment
under any Secured Debt Instruments, or any revocation of a notice of prepayment
delivered under any of the foregoing, in each case as further defined in such
Secured Debt Instruments.

 

6



--------------------------------------------------------------------------------

“Business Day” means (i) for purposes of the making of LIBO Loans (as defined in
the applicable Secured Debt Instrument), any day (a) other than a Saturday,
Sunday or any other day which is a legal holiday or a day on which banking
institutions are permitted to be closed in New York, New York and, if at the
time any ROK Financial Institution is a Facility Lender, Seoul, Korea and
(b) that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market, (ii) for purposes of delivery of the certificate of
the Borrower in connection with issuance of Replacement Debt pursuant to
Section 2.6(i) (Replacement Debt), any day other than a Saturday, Sunday or any
other day which is a legal holiday or a day on which banking institutions are
permitted to be closed in New York, New York, and (iii) for all other purposes,
any day other than a Saturday, Sunday or any other day which is a legal holiday
or a day on which banking institutions are permitted to be closed in New York,
New York and, if at the time any ROK Financial Institution is a Facility Lender,
Seoul, Korea.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to the Common Terms Agreement or otherwise obtained
with respect to the Borrower or the Project insuring the Borrower against
business interruption or delayed start-up.

“Buyer” has the meaning given to it in the applicable FOB Sale and Purchase
Agreement.

“Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property of such Person to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of the Financing Documents, the amount of such obligations shall be
the capitalized amount of such obligations, determined in accordance with GAAP
(including such Statement No. 13).

“Cash Flow” means, for any period, the sum (without duplication) of the
following:

(a) all cash paid to the Borrower during such period in connection with the
ownership or operation of the Project;

(b) all interest and investment earnings paid to the Borrower or accrued to the
Accounts during such period on amounts on deposit in the Accounts (excluding
interest and investment earnings that accrue on the amounts on deposit in any of
the Senior Debt Facilities Debt Service Reserve Account, the Additional Debt
Service Reserve Accounts (as defined in the Accounts Agreement), or any account
established to prefund interest on any Senior Debt, if any, in any case, which
are not transferred to the Revenue Account pursuant to Section 5.06(c) (Debt
Service Reserve Accounts) of the Accounts Agreement);

 

7



--------------------------------------------------------------------------------

(c) all cash paid to the Borrower during such period as Business Interruption
Insurance Proceeds; and

(d) solely with respect to the calculation of the Debt Service Coverage Ratio
for purposes of compliance with Section 6.15 (Debt Service Coverage Ratio), all
cash paid to the Borrower during the applicable period from any direct or
indirect owner of the Borrower by way of equity contribution or subordinated
shareholder loans (in each case as otherwise permitted pursuant to the terms of
the Financing Documents);

provided, however, that Cash Flow shall not include any proceeds of any Senior
Debt or any other Indebtedness incurred by the Borrower (other than pursuant to
clause (d) above); Insurance Proceeds; Condemnation Proceeds; proceeds from any
disposition of assets of the Project or the Borrower other than the sale of
capacity, LNG, natural gas and other commercial products in the ordinary course
of business; except as provided in clause (d) above, amounts received, whether
by way of a capital contribution or subordinated loans, from the Sponsor or any
direct or indirect holders of Equity Interests of the Borrower; and any cash
deposited into the Additional Proceeds Account.

“Cash Flow Available for Debt Service” means, for any period, an amount equal to
the amount of Cash Flow deposited in the Revenue Account (from and after the
Project Completion Date) or the Equity Proceeds Account (prior to the Project
Completion Date) during such period minus all amounts paid during such period in
respect of (i) Operation and Maintenance Expenses, (ii) fees, costs, charges and
any other amounts then due and owing to the Secured Parties in connection with
this Agreement and the other Financing Documents and (iii) the amount necessary
for the payment of interest then due and payable with respect to Working Capital
Debt.

“CCTPL Consent Agreement” means the Amended and Restated Consent and Agreement,
dated as of May 28, 2013, between the Borrower and The Bank of New York Mellon,
as collateral agent, and acknowledged and agreed to by Cheniere Creole Trail
Pipeline, L.P., with respect to the Creole Trail Precedent Agreement.

“Centrica” means Centrica plc.

“Centrica DFCD Deadline” means the date that is sixty (60) days prior to the
date upon which Centrica would have the right to terminate the Centrica FOB Sale
and Purchase Agreement for any failure to achieve the Date of First Commercial
Delivery (as defined in the Centrica FOB Sale and Purchase Agreement) by such
date, as extended by any waivers, modifications or amendments to the Centrica
FOB Sale and Purchase Agreement in accordance with Section 7.9 (Project
Documents, Etc.), but without giving effect to cure rights under any Consent
between the Common Security Trustee and Centrica.

 

8



--------------------------------------------------------------------------------

“Centrica FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement (FOB), dated March 22, 2013, between the Borrower and Centrica.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules and regulations
issued thereunder.

“Change Order” with respect to any of the EPC Contracts, has the meaning
assigned to the term “Change Order” in such EPC Contract.

“Cheniere Marketing LNG Sale and Purchase Agreement” means collectively, the
Master LNG Sale and Purchase Agreement (FOB), dated as of May 12, 2015, between
the Borrower and Cheniere Marketing International LLP and the Confirmation –
Sabine T1-T4 Commissioning Cargoes, dated as of May 12, 2015, between the
Borrower and Cheniere Marketing International LLP.

“Closing Date” means the date on which the conditions precedent set forth in
Schedule 5.1 (Conditions to Closing Date) to the Common Terms Agreement have
been satisfied or waived in accordance with Section 5.1 (Conditions to Closing
Date).

“CMI LNG Sale and Purchase Agreement” means the Amended and Restated LNG Sale
and Purchase Agreement (FOB), dated August 5, 2014, between the Borrower and
Cheniere Marketing LLC.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, without duplication:

(a) the Collateral (as defined in the Borrower Security Agreement);

(b) the Collateral (as defined in the Pledge Agreement);

(c) the Account Collateral; and

(d) all other real and personal property which is subject, from time to time, to
the security interests or liens granted by the Security Documents.

“Commercial Bank Debt” means undisbursed committed amounts and Commercial Bank
Loans incurred by the Borrower in the aggregate amount of up to two billion
eight hundred fifty million Dollars ($2,850,000,000.00) pursuant to the Term
Loan A Credit Agreement.

“Commercial Bank Lenders” means any Person from time to time party to the Term
Loan A Credit Agreement as a Commercial Bank Lender.

 

9



--------------------------------------------------------------------------------

“Commercial Bank Loan Notes” has the meaning provided in the Term Loan A Credit
Agreement.

“Commercial Bank Loans” means loans made by the Commercial Bank Lenders to the
Borrower in an aggregate amount of up to two billion eight hundred fifty million
Dollars ($2,850,000,000.00) in accordance with and pursuant to the terms of the
Term Loan A Credit Agreement.

“Commercial Banks Facility” means the Dollar term loan facility made available
to the Borrower pursuant to Section 2.01 (Commercial Bank Loans) of the Term
Loan A Credit Agreement.

“Commercial Banks Facility Agent” means the Commercial Banks Facility Agent
under and as defined in the Term Loan A Credit Agreement.

“Commercial Banks Facility Commitment” means, in relation to a Commercial Bank
Lender, the amount referred to in Schedule 2.01 (Lenders, Commitments) to the
Term Loan A Credit Agreement (as such Schedule 2.01 may be updated from time to
time).

“Common Security Trustee” means Société Générale or any successor to it
appointed pursuant to the terms of the Security Agency Agreement.

“Common Security Trustee/Commercial Banks Facility Agent/Intercreditor Agent Fee
Letter” means the Second Amended and Restated Fee Letter dated as of June 30,
2015, between the Borrower and Société Générale, in its capacities as the
Commercial Banks Facility Agent, the Common Security Trustee, and the
Intercreditor Agent.

“Common Terms Agreement” means the Second Amended and Restated Common Terms
Agreement, dated as of June 30, 2015, among the Borrower, the Secured Debt
Holder Group Representatives, the Secured Hedge Representatives, the Secured Gas
Hedge Representatives, the Common Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 10.11(e) (Notices and Other
Communication).

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“ConocoPhillips License Agreements” means, collectively, the Stage 1
ConocoPhillips License Agreement, the Stage 2 ConocoPhillips License Agreement,
the Stage 3 ConocoPhillips License Agreement, and, if Train 6 Debt has been
incurred, the Stage 4 ConocoPhillips License Agreement.

 

10



--------------------------------------------------------------------------------

“Consents” means (a) each consent to collateral assignment required to be
entered into pursuant to the Financing Documents (including each consent to
collateral assignment set forth on Annex A (Closing Date Consents) to the Common
Terms Agreement and each consent to collateral assignment entered into pursuant
to Section 7.9(e) (Project Documents, Etc.), in each case by and among the
Borrower, the Common Security Trustee and the Persons identified therein and in
substantially the form of Exhibits B-1 (Form of EPC Contract Consent and
Agreement), B-2 (Form of ConocoPhillips License Agreement Consent), B-3 (Form of
Material Project Document (Non-Affiliate) Consent), B-4 (Form of Material
Project Document (Affiliate) Consent), and B-5 (Form of Guarantee Consent) to
the Common Terms Agreement, as applicable, and (b) each subordination,
non-disturbance, surface use and/or recognition agreement, affidavit of use and
possession, estoppel certificate from counterparties to the Real Property
Documents required to be entered into pursuant to the Financing Documents.

“Construction Account” has the meaning assigned to such term in the Accounts
Agreement.

“Construction Budget” means a budget attached as Exhibit D-1 to the Common Terms
Agreement setting forth, on a monthly basis, the timing and amount of all
projected payments of Project Costs through the date that is ninety (90) days
after the projected date of Substantial Completion for Subproject 5 under and as
defined in the Stage 3 EPC Contract. If Train 6 Debt has been incurred, such
budget shall be revised setting forth, on a monthly basis, the timing and amount
of all projected payments of Project Costs through the date that is ninety
(90) days after the projected date of Substantial Completion for Subproject 6
under and as defined in the Stage 4 EPC Contract. Such budget shall (A) be
certified by the Borrower as the best reasonable estimate of the information set
forth therein as of (i) the Closing Date and (ii) the date on which the Train 6
Debt is incurred, if applicable, (B) be consistent with the requirements of the
Transaction Documents and (C) be in form and substance acceptable to (i) the
Facility Lenders on the Closing Date and (ii) each of the Facility Lenders on
the date on which the Train 6 Debt is incurred, if applicable, in consultation
with the Independent Engineer, in each case as may be amended, supplemented, or
otherwise modified to take into account any Change Orders permitted under
Section 7.13 (EPC and Construction Contracts).

“Construction Report” means a “Construction Report” certified by an Authorized
Officer of the Borrower and delivered from time to time as contemplated by
Section 8.5 (Construction Reports).

“Construction Schedule” means a schedule attached as Exhibit D-2 to the Common
Terms Agreement setting forth the proposed engineering, procurement,
construction and testing milestone schedule for the Project’s Development
through the date that is ninety (90) days after the projected date of
Substantial Completion for Subproject 5 under and as defined in the Stage 3 EPC
Contract. If Train 6 Debt has been incurred, such budget shall be revised
setting forth the proposed engineering, procurement, construction and testing
milestone schedule for the Project’s Development through the date that is ninety
(90) days after the projected date of Substantial

 

11



--------------------------------------------------------------------------------

Completion for Subproject 6 under and as defined in the Stage 4 EPC Contract.
Such schedule shall (A) be certified by the Borrower as the best reasonable
estimate of the information set forth therein as of (i) the Closing Date and
(ii) the date on which the Train 6 Debt is incurred, if any, (B) be consistent
with the requirements of the Transaction Documents and (C) be in form and
substance acceptable to (i) the Facility Lenders on the Closing Date and
(ii) each of the Facility Lenders on the date on which the Train 6 Debt is
incurred, if any, in consultation with the Independent Engineer, in each case as
may be amended, supplemented, or otherwise modified to take into account any
Change Orders permitted under Section 7.13 (EPC and Construction Contracts).

“Consultants” means the Independent Engineer, the Insurance Advisor and the
Market Consultant.

“Contest” or “Contested” means, with respect to any Person, with respect to any
Taxes or any Lien imposed on Property of such Person (or the related underlying
claim for labor, material, supplies or services) by any Government Authority for
Taxes or with respect to obligations under ERISA or any Mechanics’ Lien (each, a
“Subject Claim”), a contest of the amount, validity or application, in whole or
in part, of such Subject Claim pursued in good faith and by appropriate legal,
administrative or other proceedings diligently conducted so long as:

(a) cash reserves reasonably satisfactory to the Common Security Trustee have
been established with respect to any such Subject Claim that is in excess of ten
million Dollars ($10,000,000);

(b) during the period of such contest the enforcement of such Subject Claim is
effectively stayed and any Lien (including any inchoate Lien) arising by virtue
of such Subject Claim and securing amounts in excess of ten million Dollars
($10,000,000) shall, if required by applicable Government Rule, be effectively
secured by posting of cash collateral or a surety bond (or similar instrument)
by a reputable surety company;

(c) no Secured Party or any of its officers, directors or employees has been or
could reasonably be expected to be exposed to any risk of criminal or civil
liability or sanction in connection with such contested items;

(d) the failure to pay such Subject Claim under the circumstances described
above could not otherwise reasonably be expected to result in a Material Adverse
Effect; and

(e) any contested item determined to be due, together with any interest or
penalties thereon, is promptly paid when due after resolution of such Contest,
if required by such resolution. The term “Contest” used as a verb shall have a
correlative meaning.

 

12



--------------------------------------------------------------------------------

“Contingency” means the Dollar amount identified as “Contingency” in the
Construction Budget to be used to fund payment of Project Costs reasonably and
necessarily incurred by the Borrower that are not line items, or are in excess
of the line item amounts (except as contingency line items), in the Construction
Budget.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) and, in any event, any Person owning at least fifty percent
(50%) of the voting securities of another Person shall be deemed to Control that
Person.

“Cooperation Agreement” means the Amended and Restated Cooperation Agreement,
dated as of June 30, 2015, between the Borrower and SPLNG.

“CQP Indemnity Letter” means that certain amended and restated indemnity letter,
dated as of June 30, 2015, between the Sponsor and the Borrower with respect to
Lease Agreements, the Subleases and the Sabine Pass TUA.

“Creole Trail Pipeline Transportation Agreement” means the Firm Transportation
Agreement, dated as of March 11, 2015, between the Borrower and Cheniere Creole
Trail Pipeline, L.P. pursuant to the Creole Trail Precedent Agreement.

“Creole Trail Precedent Agreement” means the Transportation Precedent Agreement,
dated as of August 6, 2012, between Cheniere Creole Trail Pipeline, L.P. and the
Borrower, as amended by that certain First Amendment to Transportation Precedent
Agreement Firm Transportation Services, dated as of November 5, 2012, as further
amended by that certain Second Amendment to Transportation Precedent Agreement
Firm Transportation Services, dated as of March 11, 2015.

“Date Certain” means, (i) as of the Closing Date, the earlier to occur of the
Centrica DFCD Deadline and the Total DFCD Deadline and (ii) if Train 6 Debt has
been incurred, the earliest to occur of any Train 6 DFCD Deadline.

“Debt Service” means, for any period, the sum of (without duplication):

(a) all fees scheduled to become due and payable (or, for purposes of the Debt
Service Coverage Ratio, accrued or paid) during such period in respect of any
Senior Debt;

 

13



--------------------------------------------------------------------------------

(b) interest on the Senior Debt (taking into account any Interest Rate
Protection Agreements) scheduled to become due and payable (or for the purposes
of the Debt Service Coverage Ratio, accrued or paid) during such period;

(c) scheduled principal payments of the Senior Debt to become due and payable
(or, for purposes of the Debt Service Coverage Ratio, accrued or paid) during
such period;

(d) all payments due or anticipated to become due (or, for purposes of the Debt
Service Coverage Ratio, accrued or paid) by the Borrower pursuant to Sections
4.03 (Increased Costs) and 4.06 (Taxes) of the Term Loan A Credit Agreement,
4.03 (Increased Costs) and 4.06 (Taxes) of the KSURE Covered Facility Agreement,
4.03 (Illegality) and 4.06 (Taxes) of the KEXIM Direct Facility Agreement, 4.03
(Increased Costs) and 4.06 (Taxes) of the KEXIM Covered Facility Agreement with
respect to such principal, interest and fees and similar payments under any
Senior Debt Instrument; and

(e) any indemnity payments due to any of the Secured Parties.

“Debt Service Coverage Ratio” or “DSCR” means, as at each Payment Date (subject
to the proviso below) or any other period of calculation specified in any other
Financing Documents, the ratio of Cash Flow Available for Debt Service for the
preceding 12-month period to the aggregate amount required to service the
Borrower’s Debt Service payable for the preceding 12-month period (other than
(i) pursuant to voluntary prepayments or mandatory prepayments, (ii) the
principal amount of any Debt Service due at maturity, (iii) Working Capital
Debt, (iv) LC Costs, (v) interest in respect of Debt Service or net amounts
under any Permitted Hedging Agreements in respect of interest rates, in each
case paid prior to the end of the Availability Period and (vi) Hedging
Termination Amounts); provided, that for any DSCR calculation performed after
the Initial Quarterly Payment Date prior to the first anniversary of the Initial
Quarterly Payment Date, the calculation will be based on the number of months
elapsed since the Initial Quarterly Payment Date.

“Debt to Equity Ratio” means, at any time, the ratio of (a) the sum of the Total
Debt at such time outstanding to (b) the aggregate amount of all Funded Equity.

“Default” means an Event of Default or an event or condition which, with the
giving of notice, lapse of time or upon a declaration or determination being
made (or any combination thereof), would become an Event of Default.

“Default Rate” means interest at a rate per annum equal to the highest LIBOR
applicable to the Facility Loans then outstanding, plus two percent (2%).

 

14



--------------------------------------------------------------------------------

“Delay Liquidated Damages” means any liquidated damages resulting from a delay
with respect to the Project which are required to be paid by the EPC Contractor
or any other Material Project Party for or on account of any delay.

“Development” means the development, acquisition, ownership, occupation,
construction, equipping, testing, repair, operation, maintenance and use of the
Project and the purchase and sale of natural gas and the sale of LNG, the export
of LNG from the Project (and, if elected, the import of LNG to the extent the
Borrower has all necessary Government Approvals therefor), the transportation of
natural gas to the Project by third parties, and the sale of other Services or
other products or by-products of the Project and all activities incidental
thereto, in each case in accordance with the Transaction Documents. If Train 6
Debt has been incurred, all references to Development shall include the Train 6
Development. “Develop” and “Developed” shall have the correlative meanings.

“Development Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower payable during such period that, in accordance with
GAAP, are or should be included in “purchase of property, plant and equipment”
or similar items reflected in the consolidated statement of cash flows of the
Borrower.

“Disbursement Endorsement” means (a) advice from the Title Company to the effect
that a search of the public records of Cameron Parish, Louisiana discloses no
conditional sales contracts, chattel mortgages, leases of personalty, financing
statements or title retention agreements filed and/or recorded against the
Borrower or the Project since the effective date of the Title Policy or the date
of the previous endorsement, as applicable (except matters constituting
Permitted Liens), and (b) endorsement(s) to the Title Policy (dated not earlier
than two (2) Business Days prior to the date of the requested Advance or the
Project Completion Date, as applicable), indicating that since the effective
date of the Title Policy (or the date of the last preceding endorsement(s) to
the Title Policy, if later), (1) there has been no change in the state of the
title to the Mortgaged Property (other than matters constituting Permitted Liens
or matters otherwise approved by the Common Security Trustee), and
(2)(A) containing no survey exceptions other than Permitted Liens or exceptions
not otherwise approved by the Common Security Trustee, (B) no exceptions for
Mechanics’ Liens except as specified in subsection (h) of the definition of
Permitted Liens, (C) affirmative coverage for Mechanics’ Liens through the date
of the EPC Contractor’s most recent Interim Conditional Lien Waiver (as that
term is defined in the applicable EPC Contract) and (D) complying with the
pending disbursement provisions set forth in Schedule B to the Title Policy, and
which endorsement(s) shall have the effect of re-dating the Date of Coverage (as
that term is defined in the Title Policy) to the date of such endorsement(s) and
increasing the coverage of the Title Policy by an amount equal to the Advance
then being made if the Title Policy does not by its terms provide for such
increase.

 

15



--------------------------------------------------------------------------------

“Discharge Date” means the date on which:

(a) the Common Security Trustee, each Facility Agent and the Secured Debt
Holders shall have received final indefeasible payment in full in cash of all of
the Obligations and all other amounts owing to the Facility Agents, the Common
Security Trustee, the Secured Debt Holders and the other Secured Parties under
the Financing Documents (other than Obligations thereunder that by their terms
survive and with respect to which no claim has been made by the applicable
Secured Parties and, at the option of the Borrower and to the extent permitted
by the Secured Debt Instrument governing any (i) Senior Bonds, other than
Obligations payable in respect of Senior Bonds if the amounts payable in respect
of all other Obligations have been so paid in full (except Obligations subject
to the Borrower’s option under the succeeding clause (ii)) and (ii) Working
Capital Debt, other than Obligations payable in respect of Working Capital Debt
if the amounts payable in respect of all other Obligations have been so paid in
full (except Obligations subject to the Borrower’s option under the preceding
clause (i));

(b) the Senior Debt Commitments shall have terminated, expired or been reduced
to zero Dollars ($0); and

(c) each Permitted Hedging Agreement that would constitute a Secured Obligation
shall have terminated or expired.

“Distribution Account” has the meaning assigned to such term in the Accounts
Agreement.

“DOE/FE” shall mean the United States Department of Energy Office of Fossil
Energy or any successor thereto having jurisdiction over the import of LNG to
and the export of LNG from the Project.

“Dollars” and “$” means lawful money of the United States.

“Environmental Affiliate” means any Person, to the extent the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Government Rule.

“Environmental Claim” means any notice, claim, demand, administrative,
regulatory or judicial action, suit, judgment or other written communication
(collectively, a “claim”) by any Person alleging or asserting liability for
investigatory costs, cleanup or other remedial costs, legal costs, environmental
consulting costs, governmental response costs, damages to natural resources or
other property, personal injuries, fines or penalties related to (a) the
presence, Release or threatened Release into the environment, of any Hazardous
Material at any location, whether or not owned by the Person against whom such
claim is made, or (b) any violation of any Environmental Law. The term
“Environmental Claim” shall include any claim by any person or Government
Authority for enforcement, cleanup, removal, response, remedial action or
damages pursuant to any Environmental Law, and any claim by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief under any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time relating to the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, navigation, human health and
safety or to Releases or threatened Releases of Hazardous Materials into the
environment, including, without limitation, ambient air, soil, surface water,
groundwater, wetlands, coastal waters, land or subsurface strata, or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

“EPC Contracts” means, collectively, the Stage 1 EPC Contract, the Stage 2 EPC
Contract, the Stage 3 EPC Contract and, if Train 6 Debt has been incurred, the
Stage 4 EPC Contract.

“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.

“EPC Letter of Credit” with respect to any EPC Contract, means the letter of
credit posted by the EPC Contractor as required under such EPC Contract.

“EQT Natural Gas Sale and Purchase Agreement” means the Base Contract for Sale
and Purchase of Natural Gas, dated as of December 1, 2013, between EQT Energy,
LLC and the Borrower, as supplemented by Transaction Confirmation #61234, dated
as of January 16, 2014, Transaction Confirmation #61225, dated as of January 16,
2014 and Transaction Confirmation #65185, dated as of April 15, 2014, each
executed between EQT Energy, LLC and the Borrower.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

17



--------------------------------------------------------------------------------

“ERISA Affiliate” means any corporation or trade or business which is a member
of any group of organizations: (a) described in Section 414(b) or (c) of the
Code of which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(b) of ERISA and Section 412(b) of the Code and the
lien created under Section 303(k) of ERISA and Section 430(k) of the Code,
described in Section 414(m) or (o) of the Code of which the Borrower is a
member.

“ERISA Event” means:

(a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan, other than events for
which the 30-day notice period has been waived by current regulation under PBGC
Regulation Subsections .23, .27, .28, .29, .31 or .32;

(b) the failure with respect to any Plan to meet the minimum funding
requirements of Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived;

(c) the filing pursuant to Section 412(c) of the Code or Section 303 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan;

(d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;

(e) the filing of notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA;

(f) the institution of proceedings to terminate a Plan by PBGC or to appoint a
trustee to administer any Plan;

(g) the withdrawal by the Borrower or any of its ERISA Affiliates from a
multiple employer plan (within the meaning of Section 4064 of ERISA) during a
plan year in which it was a “substantial employer”, as such term is defined
under Section 4064 of ERISA, upon the termination of a Multiemployer Plan or the
cessation of operations under a Plan pursuant to Section 4062(e) of ERISA;

(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;

(i) the attainment of any Plan of “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA;

(j) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or in critical, endangered or seriously endangered status, within
the meaning of the Code or Title IV of ERISA;

 

18



--------------------------------------------------------------------------------

(k) the failure of the Borrower or any ERISA Affiliate to pay when due any
amount that has become liable to the PBGC, any Plan or trust established
thereunder pursuant to Title IV of ERISA or the Code;

(l) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 436(f) of the Code; or

(m) the Borrower or any of the Subsidiaries engages in a “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA that is not otherwise exempt by statute, regulation or administrative
pronouncement.

“Event of Abandonment” means any of the following shall have occurred:

(a) the abandonment, suspension or cessation of all or substantially all of the
activities related to the Development or the abandonment, suspension or
cessation of operations of any train of the Project, in each case, for a period
in excess of sixty (60) consecutive days (other than as a result of force
majeure so long as the Borrower is diligently attempting to restart the
Development or the train);

(b) a formal, public announcement by the Borrower of a decision to abandon or
indefinitely defer or suspend the Development for any reason; or

(c) the Borrower shall make any filing with FERC giving notice of the intent or
requesting authority to abandon the Development for any reason.

“Event of Default” means any of the events described in Section 9 (Events of
Default for Secured Debt).

“Event of Loss” means any event that causes (i) any Property of the Borrower, or
any portion thereof or (ii) all or substantially all of the pipelines necessary
to supply gas to the Project, in each case, to be damaged, destroyed or rendered
unfit for normal use for any reason whatsoever and, in each case, shall include
an Event of Taking.

“Event of Taking” means any taking, seizure, confiscation, requisition, exercise
of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Government Authority
relating to (i) all or any part of the Project, any Equity Interests in the
Borrower or any other part of the Collateral or (ii) all or substantially all of
the pipelines necessary to supply gas to the Project.

 

19



--------------------------------------------------------------------------------

“Facility” means any of: (a) the Commercial Banks Facility, (b) if applicable,
the Train 6 Facility, (c) the KEXIM Direct Facility, (d) the KEXIM Covered
Facility, and (e) the KSURE Covered Facility, as the case may be; and
“Facilities” means all of them.

“Facility Agent” means any of: (a) the Commercial Banks Facility Agent, (b) if
applicable, the Train 6 Facility Agent, (c) the KEXIM Facility Agent, and
(d) the KSURE Covered Facility Agent.

“Facility Agreements” means each of: (a) the Term Loan A Credit Agreement,
(b) if applicable, the Train 6 Facility Agreement, (c) the KEXIM Direct Facility
Agreement, (d) the KEXIM Covered Facility Agreement, and (e) the KSURE Covered
Facility Agreement.

“Facility Commitments” means the aggregate of (a) the Commercial Banks Facility
Commitment, (b) if applicable, the Train 6 Facility Commitment, (c) the KEXIM
Direct Facility Commitment, (d) the KEXIM Covered Facility Commitment, and
(e) the KSURE Covered Facility Commitment.

“Facility Debt” means the aggregate of: (a) the Commercial Bank Debt, (b) if
applicable, the Train 6 Bank Debt, (c) the KEXIM Direct Facility Debt, (d) the
KEXIM Covered Facility Debt, and (e) the KSURE Covered Facility Debt.

“Facility Debt Reduction Amount” means an amount calculated as of the Project
Completion Date, equal to (i) the positive difference, if any, between total
Project Costs as indicated in the Construction Budget delivered at the Closing
Date or the revised Construction Budget delivered pursuant to Section 2.7(a)(xi)
(Train 6 Debt), if applicable, and the actual incurred and paid or reserved
Project Costs as of the Project Completion Date, multiplied by (ii) 70% of the
quotient of (A) the Obligations outstanding under the Facilities divided by
(B) Total Debt (excluding Working Capital Debt and any other Senior Debt that
was incurred but not used for Project Costs).

“Facility Lenders” means each of: (a) the Commercial Bank Lenders, (b) if
applicable, the Train 6 Facility Lenders, (c) KEXIM, (d) the KEXIM Covered
Facility Lenders, and (e) the KSURE Covered Facility Lenders.

“Facility Loans” means each of: (a) the Commercial Bank Loans, (b) if
applicable, the Train 6 Loans, (c) the KEXIM Covered Facility Loans, (d) the
KEXIM Direct Facility Loans and (e) the KSURE Covered Facility Loans.

“Fee Letters” means (a) the Joint Lead Arranger Fee Letters, (b) if applicable,
the Train 6 Fee Letters, (c) the Accounts Bank Fee Letter, (d) the Common
Security Trustee/Commercial Banks Facility Agent/Intercreditor Agent Fee Letter,
(e) the KSURE Covered Facility Agent Fee Letter, and (f) the KEXIM Facility
Agent Fee Letter.

 

20



--------------------------------------------------------------------------------

“FERC” means the United States Federal Energy Regulatory Commission or any
successor thereto having jurisdiction over the transportation of natural gas
through, or the siting, construction or operation of, the Project.

“Final Completion” means the last to occur of (a) Final Completion under and as
defined in the Stage 1 EPC Contract, (b) Final Completion under and as defined
in the Stage 2 EPC Contract, (c) Final Completion under and as defined in the
Stage 3 EPC Contract and (d) if Train 6 Debt has been incurred, Final Completion
under and as defined in the Stage 4 EPC Contract.

“Final Maturity Date” means the date that is the earlier of the (i) second
anniversary of the Project Completion Date and (ii) December 31, 2020.

“Financing Documents” means each of:

(a) the Common Terms Agreement;

(b) each Secured Debt Instrument;

(c) each of the Security Documents;

(d) the Security Agency Agreement;

(e) the Intercreditor Agreement;

(f) the Notes;

(g) the Permitted Hedging Agreements;

(h) the Fee Letters;

(i) the CQP Indemnity Letter;

(j) the Hedge Opportunity Letter;

(k) the other financing and security agreements, documents and instruments
delivered in connection with the Common Terms Agreement; and

(l) each other document designated as a Financing Document by the Borrower and
each Secured Debt Holder Group Representative.

“Fiscal Quarter” means each three-month period commencing on each of
January 1, April 1, July 1 and October 1 of any Fiscal Year and ending on the
next March 31, June 30, September 30 and December 31, respectively.

 

21



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31 of each calendar year.

“Fitch” means Fitch Ratings, Ltd.

“Fixed Price Component” means, without duplication, the “Suspension Fee” or the
“Xy” component of the “CSP” in each case as defined in the KoGas FOB Sale and
Purchase Agreement, the Centrica FOB Sale and Purchase Agreement, the Total FOB
Sale and Purchase Agreement and any comparable component of the applicable
pricing formula in any Train 6 FOB Sale and Purchase Agreement that contains a
pricing formula that is similar or comparable to that contained in such Kogas
FOB Sale and Purchase Agreement, Centrica FOB Sale and Purchase Agreement, or
Total FOB Sale and Purchase Agreement.

“Flood Certificate” has the meaning assigned to such term in Schedule 5.1(bb)(i)
(Flood Insurance).

“Flood Program” has the meaning assigned to such term in Schedule 5.1(bb)(i)(C)
(Flood Insurance).

“FOB Sale and Purchase Agreements” means, collectively, the BG FOB Sale and
Purchase Agreement, the GN FOB Sale and Purchase Agreement, the KoGas FOB Sale
and Purchase Agreement, the GAIL FOB Sale and Purchase Agreement, the Centrica
FOB Sale and Purchase Agreement, the Total FOB Sale and Purchase Agreement, and,
if Train 6 Debt has been incurred, the Train 6 FOB Sale and Purchase Agreements
and any replacements thereof which are Qualified FOB Sale and Purchase
Agreements.

“Force Majeure” has the meaning assigned to the term “Force Majeure” in each FOB
Sale and Purchase Agreement.

“Funded Equity” means the sum of:

(a) the amount of cash capital contributions made to the Borrower in respect of
common and preferred membership interests in the Borrower from and after
January 1, 2012, plus

(b) without duplication of clause (a) above, the principal amount of cash
subordinated shareholder loans made to the Borrower from and after January 1,
2012 and prior to August 9, 2012, as certified by the Independent Engineer
pursuant to Section 6.02(b)(i) (Conditions of Initial Advance) of the Original
Credit Agreement, plus

(c) without duplication of clause (a) and (b) above, (i) on the Closing Date,
one billion six hundred million Dollars ($1,600,000,000) and (ii) on any date
after the Closing Date, cash flows received or reasonably expected to be
received by the Borrower on and prior to the Project Completion Date from LNG
sales permitted or required to be sold to each

 

22



--------------------------------------------------------------------------------

of the Material Project Parties under the FOB Sale and Purchase Agreements and
that are available (and upon the occurrence of the Project Completion Date were
actually applied) for the payment of Project Costs (excluding (A) working
capital and (B) any revenues applied to operation and maintenance expenses
associated with any train of the Project after it achieves Substantial
Completion), plus

(d) an amount equal to forty-four million two hundred forty-five thousand two
hundred ten Dollars ($44,245,210), which represents the amount of Project Costs
paid for by the Borrower prior to January 1, 2012 as certified by the
Independent Engineer.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GAIL” means GAIL (India) Limited.

“GAIL DFCD Deadline” means the date that is sixty (60) days prior to the date
upon which GAIL would have the right to terminate the GAIL FOB Sale and Purchase
Agreement for any failure to achieve the Date of First Commercial Delivery (as
defined in the GAIL FOB Sale and Purchase Agreement) by such date, as extended
by any waivers, modifications or amendments to the GAIL FOB Sale and Purchase
Agreement in accordance with Section 7.9 (Project Documents, Etc.), but without
giving effect to cure rights under any Consent between the Common Security
Trustee and GAIL.

“GAIL FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement, dated as of December 11, 2011, by and between the Borrower and GAIL,
as amended by that certain Amendment No. 1 of LNG Sale and Purchase Agreement,
dated February 18, 2013.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“Gas Hedge Provider” means any party (other than the Loan Parties or any of
their Affiliates) that is a party to a Permitted Hedging Agreement described in
clause (b) of the definition thereof that is secured by a Security in the
Collateral pursuant to the Security Documents.

“Gas Sourcing Plan” means the Borrower’s plan attached as Exhibit G to the
Common Terms Agreement.

 

23



--------------------------------------------------------------------------------

“Gas Hedge Termination Value” means the amount of any termination payment owed
by the Borrower to a Gas Hedge Provider under a Secured Gas Hedge, or to any
other counterparty under a Gas hedge agreement that is not a Secured Gas Hedge,
in either case upon the termination of the Secured Gas Hedge or such other Gas
hedge agreement that is not a Secured Gas Hedge as a result of a party’s default
thereunder.

“GE Contractual Service Agreement” means the Contractual Service Agreement,
dated as of December 18, 2014, between the Borrower and GE Oil & Gas, Inc.

“GN” means Gas Natural Aprovisionamientos SDG S.A.

“GN DFCD Deadline” means the date that is sixty (60) days prior to the date upon
which GN would have the right to terminate the GN FOB Sale and Purchase
Agreement for any failure to achieve the Date of First Commercial Delivery (as
defined in the GN FOB Sale and Purchase Agreement) by such date, as extended by
any waivers, modifications or amendments to the GN FOB Sale and Purchase
Agreement in accordance with Section 7.9 (Project Documents, Etc.), but without
giving effect to cure rights under any Consent between the Common Security
Trustee and GN.

“GN FOB Sale and Purchase Agreement” means the LNG Sale and Purchase Agreement
(FOB), dated November 21, 2011, between the Borrower and GN, as amended by that
certain Amendment No. 1 to the LNG Sale and Purchase Agreement (FOB), dated as
of April 3, 2013.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, by or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Government Authority.

“Government Authority” means any supra-national, federal, state or local
government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or

 

24



--------------------------------------------------------------------------------

earnings of any Person, or a guarantee of the payment of dividends or other
distributions upon the stock or equity interests of any Person, or an agreement
to purchase, sell or lease (as lessee or lessor) Property of any Person,
products, materials, supplies or services primarily for the purpose of enabling
a debtor to make payment of his, her or its obligations or an agreement to
assure a creditor against loss, and including causing a bank or other financial
institution to issue a letter of credit or other similar instrument for the
benefit of another Person, but excluding (a) endorsements for collection or
deposit in the ordinary course of business and (b) customary non-financial
indemnity or hold harmless provisions included in contracts entered into in the
ordinary course of business. The terms “Guarantee” and “Guaranteed” used as
verbs shall have correlative meanings.

“Guaranteed Substantial Completion Date” with respect to each train of the
Project has the meaning assigned to such term in the applicable EPC Contract:

(a) without giving effect to any Change Order that affects such date, except any
such Change Order which has been approved by the Common Security Trustee and the
Required Secured Parties; and

(b) after giving effect to an agreement between the Borrower and the EPC
Contractor to extend the Guaranteed Substantial Completion Date in accordance
with the terms of such EPC Contract as a result of an event of Force Majeure (as
defined in such EPC Contract); provided, that the Guaranteed Substantial
Completion Date for the (i) first train of the Project shall not be extended
beyond the BG DFCD Deadline, (ii) second train of the Project shall not be
extended beyond the GN DFCD Deadline, (iii) third train of the Project shall not
be extended beyond the KoGas DFCD Deadline, (iv) fourth train of the Project
shall not be extended beyond the GAIL DFCD Deadline, (v) fifth train of the
Project shall not be extended beyond the earlier to occur of the Centrica DFCD
Deadline and the Total DFCD Deadline and (vi) if Train 6 Debt has been incurred,
sixth train of the Project shall not be extended beyond the earliest to occur of
any Train 6 DFCD Deadline.

“Hazardous Material” means:

(a) any petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls (PCBs);

(b) any chemicals, other materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants “, “pollutants” or words of similar import under any Environmental
Law; and

 

25



--------------------------------------------------------------------------------

(c) any other chemical, material, substance or waste which is now or hereafter
regulated under or with respect to which liability may be imposed under
Environmental Law.

“Hedge Termination Value” means, in respect of any Interest Rate Protection
Agreement, after taking into account the effect of any legally enforceable
netting agreement to which the Borrower is a party relating to such Interest
Rate Protection Agreement, for any date on or after the date such Interest Rate
Protection Agreement has been closed out and termination value determined in
accordance therewith, such termination value.

“Hedging Agreement” means any agreement which evidences any interest rate, swap,
forward rate transaction, commodity swap, commodity option, commodity future,
interest rate option, interest or commodity cap, interest or commodity collar
transaction, currency swap agreement, currency future or option contract, or
other similar agreements (other than the Facility Agreements).

“Hedging Program” means the Hedging Program attached as Exhibit F to the Common
Terms Agreement.

“Holders” of Senior Debt shall be determined by reference to provisions of the
relevant Senior Debt Instrument or Secured Hedge Instrument, as applicable,
setting forth who shall be deemed to be lenders, holders, or owners of the
Senior Debt governed thereby.

“IE Confirming Certificate” means, in respect of a Change Order or payment
contemplated by Section 7.13(a) (EPC and Construction Contracts), a certificate
of the Independent Engineer confirming that after giving effect to such Change
Order or payment (x)(A) the Train 1 DFCD under and as defined in the BG FOB Sale
and Purchase Agreement will occur on or before the BG DFCD Deadline, (B) the
Date of First Commercial Delivery under and as defined in the GN FOB Sale and
Purchase Agreement will occur on or before the GN DFCD Deadline, (C) the Date of
First Commercial Delivery under and as defined in the KOGAS FOB Sale and
Purchase Agreement will occur on or before the KoGas DFCD Deadline, (D) the Date
of First Commercial Delivery under and as defined in the GAIL FOB Sale and
Purchase Agreement will occur on or before the GAIL DFCD Deadline, (E) the Date
of First Commercial Delivery under and as defined in the Centrica FOB Sale and
Purchase Agreement will occur on or before the Centrica DFCD Deadline, (F) the
Date of First Commercial Delivery under and as defined in the Total FOB Sale and
Purchase Agreement will occur on or before the Total DFCD Deadline, and (G) if
Train 6 Debt has been incurred, the Date of First Commercial Delivery under and
as defined in each of the Train 6 FOB Sale and Purchase Agreements will occur on
or before the Train 6 DFCD Deadline applicable thereto, and (y) such Change
Order or payment will not result in Project Costs exceeding the funds then
available to pay such Project Costs or reasonably expected (on terms and
conditions that are reasonably acceptable to the Required Secured Parties) to be
available to the Borrower at the time such Project Costs become due and payable.

 

26



--------------------------------------------------------------------------------

“Impairment” means, with respect to any Material Project Document or any
Government Approval:

(a) the rescission, revocation, staying, withdrawal, early termination,
cancellation, repeal or invalidity thereof or otherwise ceasing to be in full
force and effect;

(b) the suspension or injunction thereof; or

(c) the inability to satisfy in a timely manner stated conditions to
effectiveness or amendment, modification or supplementation (other than, in the
case of a Material Project Document, any such amendment, modification or
supplementation effected in accordance with Section 7.9 (Project Documents,
Etc.)) thereof in whole or in part. The verb “Impair” shall have a correlative
meaning.

“Indebtedness” of any Person means without duplication:

(a) all obligations of such Person for borrowed money or in respect of deposits
or advances of any kind;

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements, or similar instruments;

(c) all obligations of such Person upon which interest charges are customarily
paid;

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property or are
otherwise limited in recourse);

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(g) all Guarantees by such Person of Indebtedness of others;

(h) all Capital Lease Obligations of such Person;

 

27



--------------------------------------------------------------------------------

(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit (including standby and commercial), bank
guaranties, surety bonds, letters of guaranty and similar instruments;

(j) all obligations of such Person in respect of any Hedging Agreement;

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; and

(l) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnitee” has the meaning assigned to such term in Section 10.10
(Indemnification by Borrower).

“Indenture” means an indenture providing for the issuance of one or more series
of debt securities by the Borrower.

“Independent Engineer” means Lummus Consultants International, Inc. (f/k/a Shaw
Consultants International, Inc.) and any replacement thereof appointed by the
Required Secured Parties and, if no Event of Default shall then be occurring,
after consultation with the Borrower.

“Initial Advance” means the first Advance under the Facilities.

“Initial Quarterly Payment Date” means the date that is the earlier of (i) the
first March 31, June 30, September 30 or December 31 to occur at least three
(3) calendar months following the Project Completion Date and (ii) June 30,
2020.

“Initial Senior Bonds” has the meaning set forth in the Recitals to the Common
Terms Agreement.

“Initial Senior Bonds Indenture” has the meaning set forth in the Recitals to
the Common Terms Agreement.

 

28



--------------------------------------------------------------------------------

“Initial Senior Bonds Trustee” means The Bank of New York Mellon, as trustee
under the Initial Senior Bonds Indenture.

“Insurance Advisor” means Aon Risk Services and any replacement thereof
appointed by the Required Secured Parties and, if no Event of Default shall then
be occurring, after consultation with the Borrower.

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to the Common Terms Agreement or otherwise obtained with respect to the
Borrower or the Project that are paid or payable to or for the account of the
Borrower as loss payee (other than Business Interruption Insurance Proceeds and
proceeds of insurance policies relating to third party liability).

“Intercreditor Agent” means Société Générale or any successor to it, appointed
pursuant to the terms of the Intercreditor Agreement.

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of June 30, 2015, among the Commercial Banks Facility Agent,
each other Secured Debt Holder Group Representative party thereto, the Secured
Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent.

“Interest Rate Protection Agreements” means each interest rate swap, collar,
put, or cap, or other interest rate protection arrangement between the Borrower
and a Qualified Counterparty entered into in accordance with Section 6.11
(Interest Rate Protection Agreements) and is substantially in the form attached
as Exhibit C to the Common Terms Agreement and excluding any such interest rate
protection arrangement that is transferred or novated by the Borrower pursuant
to Section 3.5 (Termination of Interest Rate Protection Agreement in Connection
with Any Prepayment).

“International LNG Terminal Standards” means to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the design, construction, equipment,
operation or maintenance of LNG receiving, exporting, liquefaction and
regasification terminals, established by the following (such standards to apply
in the following order of priority): (i) a Government Authority having
jurisdiction over the Borrower, (i) the Society of International Gas Tanker and
Terminal Operators (“SIGTTO”) (or any successor body of the same) and (iii) any
other internationally recognized non-governmental agency or organization with
whose standards and practices it is customary for reasonable and prudent
operators of LNG receiving, exporting, liquefaction and regasification terminals
to comply. In the event of a conflict between any of the priorities noted above,
the priority with the lowest Roman numeral noted above shall prevail.

 

29



--------------------------------------------------------------------------------

“International LNG Vessel Standards” means to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the ownership, design, equipment,
operation or maintenance of LNG vessels established by: (i) the International
Maritime Organization, (ii) the Oil Companies International Marine Forum,
(iii) SIGTTO (or any successor body of the same), (iv) the International
Navigation Association, (v) the International Association of Classification
Societies, and (vi) any other internationally recognized agency or
non-governmental organization with whose standards and practices it is customary
for reasonable and prudent operators of LNG vessels to comply. In the event of a
conflict between any of the priorities noted above, the priority with the lowest
Roman numeral noted above shall prevail.

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property of such Person, services or
securities or otherwise) of capital stock, bonds, notes, debentures, partnership
or other ownership interests or other securities of any other Person or any
agreement to make any such acquisition (including any “short sale” or any other
sale of any securities at a time when such securities are not owned by the
Person entering into such sale);

(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business); and

(c) the entering into of any Guarantee of, or other contingent obligation (other
than an indemnity which is not a Guarantee) with respect to, Indebtedness or
other liability of any other Person;

provided, that Investment shall not include amounts deposited pursuant to the
escrow agreement entered into pursuant to Section 18.4 of each of the EPC
Contracts.

“Investment Grade” means two long-term unsecured credit ratings that are equal
to or better than (a) Baa3 by Moody’s, (b) BBB- by S&P, (C) BBB- by Fitch, or
(d) any comparable credit ratings by any other nationally recognized statistical
rating organizations.

“Joint Lead Arranger” has the meaning given to it in the Term Loan A Credit
Agreement.

“Joint Lead Arranger Fee Letters” means (i) the Fee Letter, dated as of June 30,
2015, between ABN Amro Capital USA LLC and the Borrower, (ii) the Fee Letter,
dated as of June 30, 2015, between Banco Bilbao Vizcaya Argentaria, S.A. New
York Branch and the Borrower, (iii)

 

30



--------------------------------------------------------------------------------

the Fee Letter, dated as of June 30, 2015, between BBVA Securities Inc. and the
Borrower (iv) the Fee Letter, dated as of June 30, 2015, between Banco
Santander, S.A. and the Borrower, (v) the Fee Letter, dated as of June 30, 2015,
between Bank of America, N.A. and the Borrower, (vi) the Fee Letter, dated as of
June 30, 2015, between The Bank of Nova Scotia and the Borrower, (vii) the Fee
Letter, dated as of June 30, 2015, between The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and the Borrower, (viii) the Fee Letter, dated as of June 30, 2015, between
CaixaBank S.A. and the Borrower, (ix) the Fee Letter, dated as of June 30, 2015,
between Crédit Industriel et Commercial and the Borrower, (x) the Fee Letter,
dated as of June 30, 2015, between Crédit Agricole Corporate and Investment Bank
and the Borrower, (xi) the Fee Letter, dated as of June 30, 2015, between Credit
Suisse AG, Cayman Islands Branch and the Borrower, (xii) the Fee Letter, dated
as of June 30, 2015, between Goldman Sachs Bank USA and the Borrower, (xiii) the
Fee Letters, dated as of June 30, 2015, between HSBC Bank USA, National
Association and the Borrower, (xiv) the Fee Letter, dated as of June 30, 2015,
between Industrial and Commercial Bank of China Limited, New York Branch and the
Borrower, (xv) the Fee Letter, dated as of June 30, 2015, between ING Capital
LLC and the Borrower, (xvi) the Fee Letter, dated as of June 30, 2015, between
Intesa Sanpaolo S.P.A., New York Branch and the Borrower, (xvii) the Fee Letter,
dated as of June 30, 2015, between JPMorgan Chase Bank, N.A. and the Borrower,
(xviii) the Fee Letter, dated as of June 30, 2015, between Landesbank
Baden-Württemberg, New York Branch and the Borrower, (xix) the Fee Letter, dated
as of June 30, 2015, between Lloyds Bank plc and the Borrower, (xx) the Fee
Letter, dated as of June 30, 2015, between Mizuho Bank, Ltd. and the Borrower,
(xxi) the Fee Letter, dated as of June 30, 2015, between Morgan Stanley Senior
Funding, Inc. and the Borrower, (xxii) the Fee Letter, dated as of June 30,
2015, between Morgan Stanley Bank, N.A. and the Borrower, (xxiii) the Fee
Letter, dated as of June 30, 2015, between Royal Bank of Canada and the
Borrower, (xxiv) the Fee Letter, dated as of June 30, 2015, between Santander
Bank, N.A. and the Borrower, (xxv) the Fee Letter, dated as of June 30, 2015,
between Société Générale and the Borrower, and (xxvi) the Fee Letter, dated as
of June 30, 2015, between Sumitomo Mitsui Banking Corporation and the Borrower.

“Joint Lead Bookrunner” has the meaning given to it in the Term Loan A Credit
Agreement.

“KEXIM” means The Export-Import Bank of Korea, an official export credit agency
incorporated by the Export-Import Bank of Korea Act as amended on July 25, 2011,
duly organized and existing under the laws of the Republic of Korea.

“KEXIM Covered Facility” means the Dollar term loan facility made available to
the Borrower pursuant to Section 2.01 (KEXIM Covered Facility Loans) of the
KEXIM Covered Facility Agreement.

“KEXIM Covered Facility Agreement” means the facility agreement, dated as of
June 30, 2015, by and among the Borrower, the KEXIM Facility Agent, the Common
Security Trustee, KEXIM and the KEXIM Covered Facility Lenders.

 

31



--------------------------------------------------------------------------------

“KEXIM Covered Facility Commitment” means, in relation to a KEXIM Covered
Facility Lender, the amount referred to in Schedule 2.01 (KEXIM Covered Facility
Commitments) to the KEXIM Covered Facility Agreement (as such Schedule 2.01 may
be updated from time to time).

“KEXIM Covered Facility Debt” means undisbursed committed amounts and KEXIM
Covered Facility Loans incurred by the Borrower in the aggregate amount of up to
four hundred million Dollars ($400,000,000) pursuant to the KEXIM Covered
Facility Agreement comprised of KEXIM Covered Facility Loans.

“KEXIM Covered Facility Lenders” means any Person from time to time party to the
KEXIM Covered Facility Agreement as a KEXIM Covered Facility Lender.

“KEXIM Covered Facility Loans” means loans made by the KEXIM Covered Facility
Lenders to the Borrower in an aggregate amount of up to four hundred million
Dollars ($400,000,000) in accordance with and pursuant to the terms of the KEXIM
Covered Facility Agreement.

“KEXIM Direct Facility” means the Dollar term loan facility made available to
the Borrower pursuant to Section 2.01 (KEXIM Direct Facility Loans) of the KEXIM
Direct Facility Agreement.

“KEXIM Direct Facility Agreement” means the facility agreement, dated as of
June 30, 2015, by and among the Borrower, the KEXIM Facility Agent, the Common
Security Trustee, and KEXIM.

“KEXIM Direct Facility Commitment” means, in relation to KEXIM, the amount
referred to in Schedule 2.01 (Commitment) to the KEXIM Direct Facility Agreement
(as such Schedule 2.01 may be updated from time to time).

“KEXIM Direct Facility Debt” means undisbursed committed amounts and KEXIM
Direct Facility Loans incurred by the Borrower in the aggregate amount of up to
six hundred million Dollars ($600,000,000) pursuant to the KEXIM Direct Facility
Agreement comprised of KEXIM Direct Facility Loans.

“KEXIM Direct Facility Loans” means loans made by KEXIM to the Borrower in an
aggregate amount of up to six hundred million Dollars ($600,000,000) in
accordance with and pursuant to the terms of the KEXIM Direct Facility
Agreement.

“KEXIM Facility Agent” means Shinhan Bank, New York Branch, not in its
individual capacity, but solely as agent for KEXIM under the KEXIM Direct
Facility Agreement and for the KEXIM Covered Facility Lenders under the KEXIM
Covered Facility Agreement.

“KEXIM Facility Agent Fee Letter” means the fee letter, dated as of June 30,
2015, between the Borrower and KEXIM Facility Agent with respect to payment of
agency fees.

 

32



--------------------------------------------------------------------------------

“KEXIM Guarantee” means the guarantee dated as of June 30, 2015, given by KEXIM
in favor of the KEXIM Covered Lenders in relation to amounts outstanding under
the KEXIM Covered Facility Agreement.

“KEXIM Guarantee Trigger Event” means (a) any event that results in the KEXIM
Guarantee being terminated, withdrawn, cancelled or suspended or otherwise
ceasing to be in full force and effect or (b) it becomes unlawful in any
applicable jurisdiction for KEXIM to perform its obligations under the KEXIM
Guarantee or for any KEXIM Covered Facility Lender to benefit from the KEXIM
Guarantee, other than as a result of an act or omission of such KEXIM Covered
Facility Lender (or the relevant Facility Agent on its behalf).

“Kinder Morgan Precedent Agreement” means the Precedent Agreement, dated as of
March 25, 2015, between Kinder Morgan Louisiana Pipeline LLC and the Borrower.

“Knowledge” means, with respect to any of the Loan Parties or the Sponsor, the
actual knowledge of any Person holding any of the positions (or successor
position to any such position) set forth in Exhibit A to the Common Terms
Agreement; provided that each such Person shall be deemed to have knowledge of
all events, conditions and circumstances described in any notice delivered to
the Borrower pursuant to the terms of this Agreement or any other Financing
Document.

“KoGas” means Korea Gas Corporation.

“KoGas DFCD Deadline” means the date that is sixty (60) days prior to the date
upon which KoGas would have the right to terminate the KoGas FOB Sale and
Purchase Agreement for any failure to achieve the Date of First Commercial
Delivery (as defined in the KoGas FOB Sale and Purchase Agreement) by such date,
as extended by any waivers, modifications or amendments to the KoGas FOB Sale
and Purchase Agreement in accordance with Section 7.9 (Project Documents, Etc.),
but without giving effect to cure rights under any Consent between the Common
Security Trustee and KoGas.

“KoGas FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement, dated as of January 30, 2012, by and between the Borrower and KoGas,
as amended by that certain Amendment No. 1 of LNG Sale and Purchase Agreement,
dated February 18, 2013.

“KoGas Termination Trigger Event” means the termination of the KoGas FOB Sale
and Purchase Agreement due to any reason other than (a) a breach or a violation
by KoGas of its (or its Affiliates’) obligations under the KoGas FOB Sale and
Purchase Agreement, or (b) a unilateral repudiation by KoGas of the KoGas FOB
Sale and Purchase Agreement or any assertion by KoGas that the KoGas FOB Sale
and Purchase Agreement is void, illegal, or unenforceable for any reason other
than an act or omission by the Borrower or its Affiliates.

 

33



--------------------------------------------------------------------------------

“Korean Entity” means:

(a) a legal entity, not being a Subsidiary of another legal entity, that is
domiciled in, or organized and existing under the laws of, the Republic of Korea
or is a Government Authority of the Republic of Korea; or

(b) an entity that is, or is a Subsidiary of, or Affiliate of another legal
entity which is a Subsidiary of a legal entity referred to in paragraph
(a) above.

“KSURE” means Korea Trade Insurance Corporation, a governmental financial
institution of the Government of the Republic of Korea.

“KSURE Acceptance Letter” means an acceptance certificate whereby KSURE confirms
that the KSURE Insurance Policy will be issued by KSURE and take effect, subject
to the General Terms and Conditions and the Special Terms and Conditions, upon
KSURE’s receipt of the KSURE Premium.

“KSURE Covered Facility” means the Dollar term loan facility made available to
the Borrower pursuant to Section 2.01 (KSURE Covered Facility Loans) of the
KSURE Covered Facility Agreement.

“KSURE Covered Facility Agent” means The Korea Development Bank, New York
Branch, not in its individual capacity, but solely as agent for the KSURE
Covered Facility Lenders under the KSURE Covered Facility Agreement.

“KSURE Covered Facility Agreement” means the amended and restated facility
agreement, dated as of June 30, 2015, by and among the Borrower, the KSURE
Covered Facility Agent, the Common Security Trustee and the KSURE Covered
Facility Lenders.

“KSURE Covered Facility Commitment” means the commitment of each KSURE Covered
Facility Lender to fund a portion of the KSURE Covered Facility Loan as set
forth in Schedule 2.01 (KSURE Covered Facility Lenders and Commitments) to the
KSURE Covered Facility Agreement (as such Schedule 2.01 may be updated from time
to time).

“KSURE Covered Facility Debt” means undisbursed committed amounts and KSURE
Covered Facility Loans incurred by the Borrower in the aggregate amount of up to
seven hundred fifty million Dollars ($750,000,000) pursuant to the KSURE Covered
Facility Agreement comprised of KSURE Covered Facility Loans.

“KSURE Covered Facility Fee Letter” means the fee letter, dated as of June 30,
2015, between the Borrower and KSURE Covered Facility Agent with respect to,
among other things, the payment of agency fees.

 

34



--------------------------------------------------------------------------------

“KSURE Covered Facility Lenders” means any Person from time to time party to the
KSURE Covered Facility Agreement as a KSURE Covered Facility Lender.

“KSURE Covered Facility Loans” means loans made by the KSURE Covered Facility
Lenders to the Borrower in an aggregate amount of up to seven hundred fifty
million Dollars ($750,000,000) in accordance with and pursuant to the terms of
the KSURE Covered Facility Agreement.

“KSURE Insurance” means, collectively (i) the KSURE Insurance Policy, (ii) the
general terms and conditions (the “General Terms and Conditions “) of medium and
long term export insurance (buyer credit, syndicated loan, standard) of KSURE,
(iii) the special terms and conditions (the “Special Terms and Conditions”)
entered into between KSURE and the KSURE Covered Facility Agent (acting on
behalf and for the benefit of the KSURE Covered Facility Lenders), and (iv) the
KSURE Acceptance Letter.

“KSURE Insurance Policy” means the insurance policy for overseas business credit
insurance, providing political and commercial cover for 100% of the aggregate
KSURE Covered Facility Commitment, to be issued by KSURE in favor of the KSURE
Covered Facility Agent (acting on behalf and for the benefit of the KSURE
Covered Facility Lenders).

“KSURE Insurance Trigger Event” means (a) any event that results in the KSURE
Insurance being terminated, withdrawn, cancelled or suspended or otherwise
ceasing to be in full force and effect or (b) it becomes unlawful in any
applicable jurisdiction for KSURE to perform its obligations under the KSURE
Insurance or for any KSURE Covered Facility Lender to benefit from the KSURE
Insurance, other than as a result of an act or omission of such KSURE Covered
Facility Lender (or the relevant Facility Agent on its behalf).

“KSURE Premium” has the meaning set forth in the KSURE Covered Facility
Agreement.

“LC Costs” means (a) fees, expenses and interest associated with the issuance of
letters of credit and (b) any reimbursement by a Borrower of amounts paid under
a letter of credit that is Working Capital Debt for expenditures that if paid by
the Borrower directly would have constituted Operation and Maintenance Expenses.

“Lease Agreements” means:

(a) that certain real property lease agreement between Crain Lands, LLC, as
lessor, and the Borrower, as lessee, dated December 5, 2011, covering
approximately eighty (80) acres of the Site; and

 

35



--------------------------------------------------------------------------------

(b) that certain real property lease agreement between Crain Lands, LLC, as
lessor, and the Borrower, as lessee, dated November 1, 2011, covering
approximately eighty (80) acres of the Site, both as may be amended or
supplemented from time to time.

“Lenders’ Reliability Test” means each operational test described in Annex B
(Lenders’ Reliability Test Criteria) to the Common Terms Agreement.

“Lien” means, with respect to any Property (including, without limitation, the
Project) of any Person, any mortgage, pledge, hypothecation, assignment,
encumbrance, bailment, lien, privilege or other security interest, including any
sale-leaseback arrangement, any conditional sale, other title retention
agreement, tax lien, lien (statutory or otherwise), easement or right of way in
respect of such Property of such Person. For purposes of the Financing
Documents, a Person shall be deemed to own subject to a Lien any Property which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

“Lien Waiver” means an absolute and unconditional sworn Lien waiver statement in
the form attached as (a) Schedules K-1, K-2, K-3 and K-4, as applicable, to the
applicable EPC Contract in connection with all Lien waivers delivered by the EPC
Contractor prior to its receipt of final payment under such EPC Contract and
(b) Schedules K-5, K-6, K-7 and K-8, as applicable, to the applicable EPC
Contract in connection with all Lien waivers delivered by the EPC Contractor
upon its receipt of final payment under such EPC Contract.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“Loan Parties” means the Borrower and the Pledgor.

“Loss Proceeds” means insurance proceeds, condemnation awards or other
compensation, awards, damages and other payments or relief (exclusive, in each
case, of the proceeds of liability insurance and Business Interruption Insurance
Proceeds and other payments for interruption of operations) with respect to any
Event of Loss relating to any Property of the Borrower.

“Majority Aggregate Secured Credit Facilities Debt Participants” has the meaning
given to it in the Intercreditor Agreement.

“Management Services Agreement” means the Management Services Agreement, dated
as of May 14, 2012, between the Borrower and the Manager.

“Manager” means Cheniere LNG Terminals, LLC (f/k/a Cheniere LNG Terminals,
Inc.), a Delaware limited liability company.

 

36



--------------------------------------------------------------------------------

“Margin Stock” means margin stock within the meaning of Regulation U and
Regulation X.

“Market Consultant” means Wood Mackenzie Limited and any replacement thereof
appointed by the Required Secured Parties and, if no Event of Default shall then
be occurring, after consultation with the Borrower.

“Material Adverse Effect” means an act, event or condition which materially
impairs (a) the business, financial condition, or operations of the Borrower or
the Project, (b) the ability of the Borrower to perform its material obligations
under any Financing Document or Material Project Document to which it is a
party, (c) the expected revenues of the Borrower under the FOB Sale and Purchase
Agreements, (d) the validity and enforceability of any Material Project Document
or any Financing Document or the rights or remedies of each Secured Debt Holder
thereunder or (e) the security interests of the Secured Parties.

“Material Project Documents” means:

 

  (a) the EPC Contracts and related parent guarantees;

 

  (b) the FOB Sale and Purchase Agreements and related parent guarantees;

 

  (c) the Management Services Agreement;

 

  (d) the O&M Agreement;

 

  (e) the Sabine Pass TUA;

 

  (f) the Pipeline Transportation Agreements;

 

  (g) the Terminal Use Rights Assignment and Agreement;

 

  (h) the Cooperation Agreement;

 

  (i) the Real Property Documents;

 

  (j) the Precedent Agreements;

 

  (k) the ConocoPhillips License Agreements;

 

  (l) the Total TUA Assignment Agreements;

 

  (m) the Water Agreement;

 

  (n) the CMI LNG Sale and Purchase Agreement;

 

37



--------------------------------------------------------------------------------

  (o) the EQT Natural Gas Sale and Purchase Agreement;

 

  (p) the Cheniere Marketing LNG Sale and Purchase Agreement;

 

  (q) the GE Contractual Service Agreement;

 

  (r) any Additional Material Project Document; and

 

  (s) any agreement replacing or in substitution of any of the foregoing.

“Material Project Party” means each party to a Material Project Document (other
than the Borrower) and each guarantor or provider of security or credit support
in respect thereof.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Monthly Sales Charges” with respect to either of the BG FOB Sale and Purchase
Agreement or the GN FOB Sale and Purchase Agreement, has the meaning set forth
in such FOB Sale and Purchase Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means (i) the Third Amended and Restated Multiple Indebtedness
Mortgage, Assignment of Leases and Rents and Security Agreement, dated as of
June 30, 2015, from the Borrower to the Common Security Trustee, and (ii) the
Multiple Indebtedness Mortgage, Assignment of Leases and Rents and Security
Agreement, dated as of June 30, 2015, from the Borrower to the Common Security
Trustee.

“Mortgaged Property” has the meaning ascribed to such term in the Mortgages.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate in the past five years and which is covered by Title IV of ERISA.

“Net Available Amount” means the aggregate amount of Loss Proceeds received by
the Borrower in respect of an Event of Loss net of reasonable expenses incurred
by the Borrower in connection with the collection of such Loss Proceeds.

“Net Cash Proceeds” means in connection with any asset disposition, the
aggregate cash proceeds received by the Borrower in respect of any asset
disposition (including any cash received upon the sale or other disposition of
any non-cash consideration received in any asset disposition), net of the direct
costs relating to such asset disposition and payments made to retire
Indebtedness (other than the Obligations) required to be repaid in connection
therewith,

 

38



--------------------------------------------------------------------------------

including legal, accounting and investment banking fees, and sales commissions,
and any relocation expenses incurred as a result of such asset disposition,
taxes paid or payable as a result of such asset disposition, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements, and amounts reserved for adjustment in respect of the sale price
of such asset or assets established in accordance with GAAP.

“NGA” means the United States Natural Gas Act of 1938, as heretofore and
hereafter amended, and codified 15 U.S.C. §717 et seq. and the regulations of
the Department of Energy and FERC thereunder.

“NGPL Pipeline Transportation Agreements” means (i) the Transportation Rate
Schedule FTS Agreement, dated October 29, 2012, between Natural Gas Pipeline
Company of America LLC and the Borrower, as amended by that certain
Transportation Rate Schedule FTS Amendment No. 1, dated June 18, 2013 and
(ii) Transportation Rate Schedule FTS Agreement, dated June 18, 2013, between
Natural Gas Pipeline Company of America LLC and the Borrower.

“NGPL Precedent Agreement” means the Precedent Agreement, dated August 2, 2012,
between Natural Gas Pipeline Company of America LLC and the Borrower.

“Non-Recourse Party” has the meaning provided in Section 10.17(a) (No Recourse).

“Notes” means the promissory notes issued by the Borrower evidencing the
Advances, including the Commercial Bank Loan Notes (as defined in the Term Loan
A Credit Agreement) as they may be amended, restated, supplemented or otherwise
modified from time to time.

“Notice of Project Completion” means the Notice of Project Completion in the
form of Exhibit I to the Common Terms Agreement.

“O&M Agreement” means the Operation and Maintenance Agreement, dated as of
May 14, 2012, between the Operator, the Borrower and, solely for the purposes
set forth therein, Cheniere LNG O&M Services, LLC, as amended by that certain
Assignment and Assumption Agreement, dated as of November 20, 2013, between the
Operator and Cheniere Energy Partners GP, LLC.

“Obligations” means and includes all loans, advances (including, without
limitation, any advance made by any Secured Party to satisfy any obligation of
any Loan Party under any Transaction Document), debts, liabilities, Indebtedness
and obligations of the Borrower, howsoever arising, owed to the Secured Debt
Holders, the Secured Debt Holder Group Representatives, the Holders of Secured
Hedge Obligations, the Secured Hedge Representatives or any other Secured Party
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the

 

39



--------------------------------------------------------------------------------

Borrower of any insolvency or liquidation proceeding naming the Borrower as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, pursuant to the terms of this Agreement or
any of the other Financing Documents (including the Secured Hedge Instruments),
including all principal, interest, fees, charges, expenses, attorneys’ fees,
costs and expenses, accountants’ fees and Consultants’ fees payable by the
Borrower hereunder or thereunder.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. sections 1701 et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the
Office of Foreign Assets Control, Department of the Treasury Regulations, 31
C.F.R. Parts 500 et seq. (implementing the economic sanctions programs
administered by OFAC).

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

“Operating Budget” has the meaning provided in Section 6.12(a) (Operating
Budget).

“Operating Budget Category” means each line item set forth in the Operating
Budget in effect at such time.

“Operating Manual” means, collectively, (i) the O&M Procedures Manual (as
defined in the O&M Agreement), and (ii) the Sabine Pass Marine Operations Manual
(as defined in the FOB Sale and Purchase Agreements).

“Operation and Maintenance Expenses” means, for any period, the sum, computed
without duplication, of the following, in each case that are contemplated by the
then-effective Operating Budget or are incurred in connection with any permitted
exceedance thereunder pursuant to Section 6.7(a) (Project Construction;
Maintenance of Properties):

(a) for fees and costs of the Manager pursuant to the Management Services
Agreement; plus

(b) expenses for operating the Project and maintaining it in good repair and
operating condition payable during such period, including the ordinary course
fees and costs of the Operator payable pursuant to the O&M Agreement; plus

(c) insurance costs payable during such period; plus

 

40



--------------------------------------------------------------------------------

(d) applicable sales and excise taxes (if any) payable or reimbursable by the
Borrower during such period; plus

(e) franchise taxes payable by the Borrower during such period; plus

(f) property taxes payable by the Borrower during such period; plus

(g) any other direct taxes (if any) payable by the Borrower to the taxing
authority (other than any taxes imposed on or measured by income or receipts)
during such period; plus

(h) costs and fees attendant to the obtaining and maintaining in effect the
Government Approvals payable during such period; plus

(i) legal, accounting and other professional fees attendant to any of the
foregoing items payable during such period; plus

(j) Permitted Development Expenditures contemplated by the then-effective
Operating Budget; plus

(k) the cost of purchase and transportation (including storage) of natural gas
consumed for LNG production; plus

(l) all other cash expenses payable by the Borrower in the ordinary course of
business.

Operation and Maintenance Expenses shall exclude any Gas Hedge Termination Value
and shall exclude, to the extent included above: (i) transfers from any Account
into any other Account (other than the Operating Account) during such period,
(ii) payments of any kind with respect to Restricted Payments during such
period, (iii) depreciation for such period, (iv) except as provided in clause
(j) above, any Capital Expenditure including Permitted Development Expenditures
and (v) any payments of any kind with respect to any restoration during such
period.

To the extent insufficient funds are available in the Operating Account to pay
any Operation and Maintenance Expenses and amounts are advanced by or on behalf
of any Secured Party in accordance with the terms of the applicable Secured Debt
Instrument or Secured Hedge Instrument for the payment of such Operation and
Maintenance Expenses, the Obligation to repay such advances shall itself
constitute an Operation and Maintenance Expense.

“Operator” means Cheniere Energy Investments, LLC, or such other Person from
time to time party to the O&M Agreement as ‘Operator’.

 

41



--------------------------------------------------------------------------------

“Organic Document” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock, with respect to any Person that is a limited liability company,
its certificate of formation or articles of organization and its limited
liability company agreement, and, with respect to any Person that is a
partnership or limited partnership, its certificate of partnership and its
partnership agreement.

“Original Common Terms Agreement” has the meaning set forth in the Recitals to
the Common Terms Agreement.

“Original Credit Agreement” has the meaning set forth in the Recitals to the
Common Terms Agreement.

“Parties” and “Party” have the meaning set forth in the Preamble to the Common
Terms Agreement.

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“Payment Date” means (a) each Quarterly Payment Date, and (b) with respect to
other Secured Debt Instruments, the meaning provided therein.

“PBGC” means that Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.

“PDE Debt” has the meaning assigned to such term in Section 2.5 (PDE Debt).

“Performance Liquidated Damages” means any liquidated damages resulting from the
Project’s performance which are required to be paid by the EPC Contractor or any
other Material Project Party for or on account of any diminution to the
performance of the Project.

“Performance Test” means (a) the Performance Tests under each of the EPC
Contracts, and (b) the Lenders’ Reliability Test.

“Permitted Completion Amount” means a sum equal to an amount certified by the
Borrower and concurred with by the Independent Engineer (such concurrence not to
be unreasonably withheld, conditioned or delayed) on the Project Completion Date
and approved by each of the Facility Agents (acting reasonably) as necessary to
pay one hundred fifty percent (150%) of the Permitted Completion Costs.

 

42



--------------------------------------------------------------------------------

“Permitted Completion Costs” means unpaid Project Costs (including Project Costs
not included in the Construction Budget delivered on the Closing Date or the
revised Construction Budget delivered pursuant to Section 2.7(a)(xi) (Train 6
Debt), if applicable) reasonably anticipated to be required for the Project to
pay all remaining costs associated with outstanding Punchlist (as defined in
each of the EPC Contracts) work, retainage, fuel incentive payments, disputed
amounts (to the extent such disputed amounts have not been escrowed pursuant to
Section 18.4 of the applicable EPC Contract), and other costs required under
each of the applicable EPC Contracts.

“Permitted Development Expenditures” means Development Expenditures that:

(a) are required for compliance with Project Documents, insurance policies,
Government Rules, Government Approvals and Prudent Industry Practices; or

(b) are otherwise used for the Project; and

in all cases, are funded (i) by equity or Permitted Indebtedness issued by the
Borrower, (ii) from the Distribution Account as set forth in Section 5.10
(Distribution Account) of the Accounts Agreement, (iii) by insurance proceeds,
or (iv) by PDE Debt in accordance with Section 2.5 (PDE Debt) of the Common
Terms Agreement, each of (i)—(iv) as expressly permitted herein and the other
Financing Documents and to the extent that all such sums entirely fund such
Permitted Development Expenditures, or (v) are contemplated by the
then-effective Operating Budget, and, in the case of clauses (i) – (iv) could
not reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the Borrower’s rights, duties, obligations or liabilities under
the Sabine Pass TUA.

“Permitted Finance Costs” means, for any period, the sum of all amounts of
principal, interest, fees and other amounts payable in relation to Permitted
Indebtedness (other than Permitted Indebtedness in clause (c) of such
definition).

“Permitted Hedging Agreement” means any of the:

(a) Interest Rate Protection Agreements; and

(b) gas hedging contracts for up to a maximum of 25 Bcf of gas for a period of
not to exceed ninety (90) days.

“Permitted Indebtedness” means:

(a) Senior Debt;

 

43



--------------------------------------------------------------------------------

(b) unsecured Indebtedness of the Borrower incurred to finance working capital
and other general corporate purposes; provided, that such Indebtedness shall be
used (i) to finance working capital in an amount not to exceed forty million
Dollars ($40,000,000) in the aggregate or (ii) for general corporate purposes
(including leases and sale-leaseback transactions) in an amount not to exceed
twenty million Dollars ($20,000,000) in the aggregate (in addition to the leases
permitted pursuant to paragraph (c) of this definition);

(c) purchase money Indebtedness or Capital Lease Obligations to the extent
incurred in the ordinary course of business to finance the acquisition or
licensing of intellectual property or items of equipment; provided, that (i) if
such obligations are secured, they are secured only by Liens upon the equipment
or intellectual property being financed and (ii) the aggregate principal amount
and the capitalized portion of such obligations do not at any time exceed ten
million Dollars ($10,000,000) in the aggregate;

(d) other unsecured Indebtedness for borrowed money subordinated to the
Obligations pursuant to an instrument in writing satisfactory in form and
substance to the Required Secured Parties and that is not in excess of two
hundred million Dollars ($200,000,000) in the aggregate; provided, that such
instrument shall include that: (i) the maturity of such subordinated shall be no
shorter than the maturity of the Secured Debt; (ii) such subordinated debt shall
not be amortized; (iii) no interest payments shall be made under such
subordinated debt except from monies held in the Distribution Account and are
permitted to be distributed pursuant to the Accounts Agreement; (iv) such
subordinated debt shall not impose covenants on the Borrower; and (v) such
subordinated debt shall otherwise be governed pursuant to the terms of a
subordination agreement in form and substance reasonably satisfactory to the
Secured Parties;

(e) trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than ninety (90) days past due, or (ii) being
contested in good faith and by appropriate proceedings;

(f) contingent liabilities incurred in the ordinary course of business,
including the acquisition or sale of goods, services, supplies or merchandise in
the normal course of business, the endorsement of negotiable instruments
received in the normal course of business and indemnities provided under any of
the Transaction Documents;

(g) any obligations under Permitted Hedging Agreements;

(h) to the extent constituting Indebtedness, indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course or other cash
management services in the ordinary course of business;

(i) to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, indemnification
obligations, obligations to pay insurance premiums, take-or-pay obligations
contained in supply agreements and similar obligations incurred in the ordinary
course of business;

 

44



--------------------------------------------------------------------------------

(j) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business; and

(k) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

provided, that the Borrower may only incur the Indebtedness referred to in
clauses (b) or (d) above following the Project Completion Date.

“Permitted Investments” has the meaning given to it in the Accounts Agreement.

“Permitted Liens” means, collectively:

(a) Liens in favor, or for the benefit, of the Secured Parties created or
permitted pursuant to the Security Documents;

(b) Liens securing Indebtedness with respect to Permitted Hedging Agreements and
Indebtedness described in clause (c) of Permitted Indebtedness;

(c) Liens which are scheduled exceptions to the coverage afforded by the Title
Policy on the Closing Date;

(d) statutory liens for a sum not yet delinquent or which are being Contested;

(e) pledges or deposits of cash or letters of credit to secure the performance
of bids, trade contracts (other than for borrowed money) leases, statutory
obligations, surety and appeal bonds, performance bonds, letters of credit and
other obligations of a like nature incurred in the ordinary course of business
and in accordance with the then-effective Operating Budget;

(f) capital leases and purchase money liens on property purchased securing
obligations not in excess of twenty million Dollars ($20,000,000) in the
aggregate;

(g) easements and other similar encumbrances affecting real property which are
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, licenses, restrictions on the use of property or
encumbrances or imperfections in title which do not materially impair such
property for the purpose for which the Borrower’s interest therein was acquired
or materially interfere with the operation of the Project as contemplated by the
Transaction Documents;

 

45



--------------------------------------------------------------------------------

(h) Mechanics’ Liens, Liens of lessors and sublessors and similar Liens incurred
in the ordinary course of business for sums which are not overdue for a period
of more than thirty (30) days or the payment of which is subject to a Contest;

(i) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
subject to a Contest;

(j) the Liens created pursuant to the Real Property Documents;

(k) Liens arising out of judgments or awards so long as an appeal or proceeding
for review is being prosecuted in good faith and for the payment of which
adequate cash reserves, bonds or other cash equivalent security have been
provided or are fully covered by insurance (other than any customary
deductible); and

(m) Liens for workers’ compensation awards and similar obligations not then
delinquent; Mechanics’ Liens and similar Liens not then delinquent, and any such
Liens, whether or not delinquent, whose validity is at the time being Contested
in good faith.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or Government Authority.

“Pipeline Transportation Agreements” means, collectively, the Creole Trail
Pipeline Transportation Agreement and the NGPL Pipeline Transportation
Agreements.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement, dated
as of June 30, 2015, between the Pledgor and the Common Security Trustee and any
other pledge agreement executed (in favor of the Common Security Trustee) by any
Person holding any direct ownership interests in the Borrower.

“Pledgor” means Sabine Pass LNG-LP, LLC, a Delaware limited liability company.

“Precedent Agreements” means, collectively, the Creole Trail Precedent
Agreement, the Transco Precedent Agreement, the Kinder Morgan Precedent
Agreement and the NGPL Precedent Agreement.

 

46



--------------------------------------------------------------------------------

“Project” means the five and, if Train 6 Debt has been incurred, six
liquefaction trains each with a nominal capacity of at least 182,500,000 MMBtu
per annum that (a) as of the date hereof, are intended to be used for production
of LNG and other Services under the FOB Sale and Purchase Agreements, and
(b) are identified in Exhibit H (Project Description) to the Common Terms
Agreement and such related facilities and equipment necessary and useful for the
operation thereof.

“Project Completion Date” means the date upon which all of the conditions set
forth in Schedule 5.4 (Conditions to Project Completion Date) to the Common
Terms Agreement have been either satisfied, to the satisfaction of the Facility
Agents and the Required Secured Parties, or, in each case, waived by the
Facility Agents and the Required Secured Parties.

“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs and
interest and interest rate hedge expenses), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project, gas purchase,
transport, and storage costs, and all other costs incurred with respect to the
Project in accordance with the Construction Budget, including working capital
prior to the end of the Availability Period. Project Costs shall exclude any
operation and maintenance expenses for any train of the Project if the FOB Sale
and Purchase Agreement(s) related to such train has achieved Date of First
Commercial Delivery under and as defined in such FOB Sale and Purchase
Agreement(s) (or Train 1 DFCD under and as defined the BG FOB Sale and Purchase
Agreement).

“Project Document Termination Payments” means all payments that are required to
be paid to or for the account of the Borrower as a result of the termination of
or reduction of any obligations under any Material Project Document, if any.

“Project Documents” means each Material Project Document and any other material
agreement relating to Development.

“Project Parties” means the Material Project Parties and each other Person from
time to time party to a Project Document (other than the Borrower).

“Projected Debt Service Coverage Ratio” means, for any applicable period, the
ratio of (a) Cash Flow Available for Debt Service projected for such period to
(b) Debt Service projected for such period (other than (i) pursuant to voluntary
prepayments or mandatory prepayments, (ii) Debt Service due at maturity,
(iii) Working Capital Debt, (iv) LC Costs, (v) interest in respect of Debt
Service or net amounts under any Permitted Hedging Agreements in respect of
interest rates, in each case projected to be paid prior to the end of the
Availability Period and (vi) Hedging Termination Amounts); provided, however,
that for purposes of any calculation of the Projected Debt Service Coverage
Ratio (other than pursuant to Section 5.01(c)(iv)(F) (Withdrawals from Equity
Proceeds Account) or Section 5.10(d)(ii) (Restricted Payments) of the

 

47



--------------------------------------------------------------------------------

Accounts Agreement), the Projected Debt Service Coverage Ratio calculation for
the calendar year in which the Initial Quarterly Payment Date occurs, or is
projected to occur, will (A) if the Initial Quarterly Payment Date is, or is
projected to occur, on December 31, be deemed to be the next succeeding calendar
year, and (B) if the Initial Quarterly Payment Date is, or is projected to
occur, on any other day, be pro rated for the number of full calendar months
remaining in such calendar year.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal, mixed, movable, immovable, corporeal or incorporeal and
whether tangible or intangible.

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“PUHCA” means the Public Utility Holding Company Act of 2005 and FERC’s
implementing regulations.

“Qualified Counterparty” means:

(a) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is a Secured Debt Holder as
of the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing clause (a)(i) of this definition;

(b) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who becomes a Secured Debt
Holder after the date of the Common Terms Agreement or (ii) any Affiliate of any
Person listed in the foregoing clause (b)(i) of this definition, in each case,
with a credit rating (or a guaranty from a Person with a credit rating) of at
least A- from S&P or Fitch or at least A-3 from Moody’s; or

(c) Standard Chartered Bank or any of its Affiliates.

“Qualified FOB Sale and Purchase Agreements” means an LNG sale and purchase
agreement entered into with an Investment Grade buyer for a Qualifying Term for
delivery of LNG on an FOB basis.

 

48



--------------------------------------------------------------------------------

“Qualified Gas Supplier” means any Person (i) listed in Exhibit K to the Common
Terms Agreement, (ii) rated at least BBB- by S&P, BBB- by Fitch, or Baa3 by
Moody’s, (iii) having an unconditional guaranty of its obligations to the
Borrower pursuant to any Additional Material Project Document from another
Person possessing one of the ratings specified in the foregoing clause (ii), or
(iv) providing a letter of credit from a financial institution rated at least A-
by S&P or A3 by Moody’s, in at least the amount of its obligations under its Gas
supply contract with the Borrower; provided, however, that to the extent that
any Qualified Gas Supplier under this definition is experiencing operational
issues resulting in its inability to deliver quantities of natural gas pursuant
to the terms of its respective Additional Material Project Document, any other
Person that supplies such quantities of natural gas shall be deemed a Qualified
Gas Supplier for purposes of this definition.

“Qualified Transporter” means any Person possessing the requisite FERC
Government Approval to transport natural gas.

“Qualifying Term” means a term that does not expire before the expected
amortization term of the Senior Debt pursuant to the Base Case Forecast.

“Quarterly Payment Date” means the Initial Quarterly Payment Date and each
March 31, June 30, September 30 and December 31 thereafter.

“Ready for Performance Testing” with respect to each of the EPC Contracts, has
the meaning provided in such EPC Contract.

“Ready for Start Up” with respect to each of the EPC Contracts, has the meaning
provided in such EPC Contract.

“Real Property Documents” means any material contract or agreement constituting
or creating an estate or interest in any portion of the Site, including, without
limitation, the Lease Agreements and the Subleases.

“Regulation T”, “Regulation U” and “Regulation X” means, respectively,
Regulation T, Regulation U and Regulation X of the Board.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, members, partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.

 

49



--------------------------------------------------------------------------------

“Replacement Debt” means, collectively, Secured Replacement Debt and Unsecured
Replacement Debt incurred by the Borrower (including by way of Senior Bonds)
pursuant to Section 2.6 (Replacement Debt) in order to partially or in whole
(a) refinance by prepaying or redeeming then existing Senior Debt or (b) replace
by cancelling then existing Senior Debt Commitments.

“Replacement Debt Incremental Amounts” means the amount of Senior Debt under
Replacement Debt related to the incurrence of such Replacement Debt that are
incremental to the Senior Debt that would have arisen under the replaced Senior
Debt, including incremental interest payable on such Replacement Debt compared
to the replaced Senior Debt and the amount of Replacement Debt incurred to pay
fees, provisions, costs, expenses and premiums associated with the incurrence of
such Replacement Debt.

“Required Debt Service Reserve Amount” means as of any date on and after the
Project Completion Date, an amount projected by the Common Security Trustee
equal to the amount necessary to pay the forecasted Debt Service in respect of
Secured Debt (other than Working Capital Debt) from such date through (and
including) the next two (2) Payment Dates (which shall, if not already included,
include the maturity date under any Secured Debt (other than Working Capital
Debt)) (assuming that no Default will occur during such period) taking into
account, with respect to interest, the amount of interest that would accrue on
the aggregate principal amount of the Advances for the next six (6) months;
provided, that for purposes of calculation of the amount specified in clause
(c) of the definition of Debt Service, any final balloon payment or bullet
maturity of Secured Debt shall not be taken into account and instead only the
equivalent of the principal payment on the immediately preceding Payment Date
prior to such balloon payment or bullet maturity shall be taken into account.

“Required Secured Parties” has the meaning given to it in the Intercreditor
Agreement.

“Restricted Payment” means (a) any dividend or other distribution by the
Borrower (in cash, Property of the Borrower, securities, obligations, or other
property) on, or other dividends or distributions on account of, or the setting
apart of money for a sinking or other analogous fund for, or the purchase,
redemption, retirement or other acquisition by the Borrower of, any portion of
any membership interest in the Borrower and (b) all payments (in cash, Property
of the Borrower, securities, obligations, or other property) of principal of,
interest on and other amounts with respect to, or other payments on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by the Borrower of, any
Indebtedness owed to the Pledgor or any other Person party to a Pledge Agreement
or any Affiliate thereof, including any Subordinated Indebtedness. Payments to
the Manager for fees and costs pursuant to the Management Services Agreement,
and payments to the Operator pursuant to the O&M Agreement paid in accordance
with Sections 5.02(e) (Construction Account), 5.03(b) (Revenue Account), and
5.04(b) (Operating Account) of the Accounts Agreement are not Restricted
Payments.

 

50



--------------------------------------------------------------------------------

“Revenue Account” has the meaning assigned to such term in the Accounts
Agreement.

“ROK Financial Institution” means (a) KEXIM, (b) KSURE and (c) each other
financial institution that, on the Closing Date, is a KEXIM Covered Facility
Lender or a KSURE Covered Facility Lender.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

“Sabine Pass Terminal” has the meaning set forth in the Recitals to the Common
Terms Agreement.

“Sabine Pass TUA” means the Second Amended and Restated LNG Terminal Use
Agreement, dated as of July 31, 2012, between the Borrower and SPLNG, as
supplemented by that certain Letter Agreement, dated May 28, 2013.

“Sanctions Violation” has the meaning provided in Section 6.5(d) (Compliance
with Government Rules, Etc.).

“Second Omnibus Amendment” has the meaning set forth in the Recitals to the
Common Terms Agreement.

“Secured Debt” means the Senior Debt (other than Indebtedness under Interest
Rate Protection Agreements) that is secured by a Security in the Collateral
pursuant to the Security Documents.

“Secured Debt Holder Group” means, at any time, the Holders of each tranche of
Secured Debt.

“Secured Debt Holder Group Representative” means (a) the Commercial Banks
Facility Agent in respect of the Commercial Bank Lenders and Commercial Banks
Facility, (b) the Initial Senior Bonds Trustee in respect of the Initial Senior
Bonds, (c) the KEXIM Facility Agent in respect of (i) KEXIM and the KEXIM Direct
Facility and (ii) KEXIM Covered Lenders and the KEXIM Covered Facility, (d) the
KSURE Facility Agent in respect of KSURE Covered Facility Lenders and the KSURE
Covered Facility, and (e) in respect of any other Secured Debt Holder Group and
its relevant Secured Debt Instrument, the representative designated as such in
Schedule 2.8(e) (Debt Commitments; Secured Hedge Obligations) to the Common
Terms Agreement (as such Schedule 2.8(e) may be updated from time to time).

“Secured Debt Holders” means, at any time, the Holders of the Secured Debt.

 

51



--------------------------------------------------------------------------------

“Secured Debt Instrument” means, at any time, each instrument, including the
Facility Agreements, the Working Capital Facility Agreement, and the Initial
Senior Bonds Indenture, governing Secured Debt and designated as such in
Schedule 2.8(e) (Debt Commitments; Secured Hedge Obligations) to the Common
Terms Agreement (as such Schedule 2.8(e) may be updated from time to time), but
excluding any Special Credit Support Documents (as defined in the Intercreditor
Agreement).

“Secured Gas Hedge” means a Permitted Hedging Agreement described in clause
(b) of the definition thereof that is secured by a Security in the Collateral
pursuant to the Security Documents.

“Secured Gas Hedge Instrument” means, at any time, each instrument governing
Secured Gas Hedge Obligations and designated as such in Schedule 2.8(e) (Debt
Commitments; Secured Hedge Obligations) to the Common Terms Agreement (as such
Schedule 2.8(e) may be updated from time to time).

“Secured Gas Hedge Obligations” means the Indebtedness under any Permitted
Hedging Agreement described in clause (b) of the definition thereof that is
secured by a Security in the Collateral pursuant to the Security Documents.

“Secured Gas Hedge Representative” means the representative or representatives
of the Gas Hedge Providers designated as such in Schedule 2.8(e) (Debt
Commitments; Secured Hedge Obligations) to the Common Terms Agreement (as such
Schedule 2.8(e) may be updated from time to time).

“Secured Hedge Instrument” means, at any time, each instrument governing Secured
Hedge Obligations and designated as such in Schedule 2.8(e) (Debt Commitments;
Secured Hedge Obligations) to the Common Terms Agreement (as such Schedule
2.8(e) may be updated from time to time).

“Secured Hedge Obligations” means the Indebtedness under Interest Rate
Protection Agreements that is secured by a Security in the Collateral pursuant
to the Security Documents.

“Secured Hedge Representative” means the representative or representatives of
the Holders of Secured Hedge Obligations designated as such in Schedule 2.8(e)
(Debt Commitments; Secured Hedge Obligations) to the Common Terms Agreement (as
such Schedule 2.8(e) may be updated from time to time).

“Secured Hedging Parties” means the Holders of the Secured Hedge Obligations.

 

52



--------------------------------------------------------------------------------

“Secured Parties” means the Secured Debt Holders, the Holders of Secured Hedge
Obligations, the Gas Hedge Providers, the Common Security Trustee, the
Intercreditor Agent, the Accounts Bank, the applicable Secured Debt Holder Group
Representatives, Secured Hedge Representatives and Secured Gas Hedge
Representatives, and, in addition to their capacity as any of the foregoing,
KEXIM (to the extent of any Obligations owed in connection with the KEXIM
Guarantee) and KSURE (to the extent of any Obligations owed in connection with
the KSURE Insurance), in each case, in whose favor the Borrower has granted
Security in the Collateral pursuant to the Security Documents.

“Secured PDE Debt” means the PDE Debt that is Secured Debt.

“Secured Replacement Debt” means the Replacement Debt that is Secured Debt.

“Secured Train 6 Debt” means Train 6 Debt which is Secured Debt.

“Secured Working Capital Debt” means the Working Capital Debt that is Secured
Debt.

“Security” means the security interest created in favor of the Common Security
Trustee for the benefit of the Secured Parties pursuant to the Security
Documents.

“Security Agency Agreement” means the Second Amended and Restated Security
Agency Agreement, dated as of June 30, 2015, among the Borrower, the Secured
Debt Holder Group Representatives, the Secured Hedge Representatives, the
Secured Gas Hedge Representatives, the Common Security Trustee, the Accounts
Bank and the Intercreditor Agent.

“Security Documents” means:

(a) the Borrower Security Agreement;

(b) the Accounts Agreement;

(c) each Pledge Agreement;

(d) the Mortgages;

(e) the Consents; and

(f) any such other security agreement, control agreement, patent and trademark
assignment, lease, mortgage, assignment and other similar agreement securing the
Obligations between any Person and the Common Security Trustee on behalf of the
Secured Parties or between any Person and any other Secured Party and all
financing statements, agreements or other instruments to be filed in respect of
the Liens created under each such agreement.

 

53



--------------------------------------------------------------------------------

“Senior Bonds” means debt securities issued pursuant to an Indenture that is a
Senior Debt Instrument.

“Senior Debt” means:

 

  (a) Commercial Bank Debt;

 

  (b) the Initial Senior Bonds;

 

  (c) KEXIM Direct Facility Debt;

 

  (d) KEXIM Covered Facility Debt;

 

  (e) KSURE Covered Facility Debt;

 

  (f) Additional Secured Debt;

 

  (g) Unsecured Replacement Debt;

 

  (h) Unsecured PDE Debt;

 

  (i) Unsecured Train 6 Debt;

 

  (j) Unsecured Working Capital Debt; and

 

  (k) Indebtedness under Interest Rate Protection Agreements.

“Senior Debt Commitments” means, at any time, the aggregate of any principal
amount that Holders of Senior Debt are committed to disburse or stated amount of
letters of credit that Holders of Senior Debt are required to issue, in each
case under any Senior Debt Instrument, and in the case of Senior Debt
Commitments in respect of Secured Debt, the aggregate of the Facility
Commitments.

“Senior Debt Facilities Debt Service Reserve Account” has the meaning assigned
to such term in the Accounts Agreement.

“Senior Debt Instrument” means a Secured Debt Instrument or an Unsecured Debt
Instrument.

“Senior Issuing Bank” has the meaning set forth in the Working Capital Facility
Agreement.

“Services” means the liquefaction and other services to be provided or performed
by the Borrower under the FOB Sale and Purchase Agreements.

 

54



--------------------------------------------------------------------------------

“Site” means, collectively, each parcel or tract of land, as reflected on
Schedule A of the Title Policy and in the Real Property Documents, upon which
any portion of the Project is or will be located.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date:

(a) the fair valuation of the property of such Person is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person;

(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured;

(c) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the
normal course of business;

(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and

(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.

In computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Completion Conditions” means the conditions to the occurrence of the
Project Completion Date set forth in clauses (c), (d), (k)(ii) with respect to
item 7 of the Gas Sourcing Plan, (o) (as to the Project being in service),
(q) and (r) of Schedule 5.4 (Conditions to Project Completion Date) to the
Common Terms Agreement.

“SPLNG” has the meaning set forth in the Recitals to the Common Terms Agreement.

“SPLNG Indenture” means, collectively, the Indenture dated as of November 9,
2006, among SPLNG, the Guarantors (as defined therein) and The Bank of New York,
as trustee, and the Indenture dated as of October 16, 2012, among SPLNG, the
Guarantors (as defined therein) and The Bank of New York Mellon, as trustee.

 

55



--------------------------------------------------------------------------------

“Sponsor” has the meaning set forth in the Recitals to the Common Terms
Agreement.

“Sponsor Case Required Debt Service Reserve Amount” has the meaning set forth in
the Accounts Agreement.

“Sponsor Case Restricted Payment” has the meaning set forth in the Accounts
Agreement.

“Stage 1 ConocoPhillips License Agreement” means the License Agreement, dated as
of May 3, 2012, between the Borrower and ConocoPhillips Company.

“Stage 1 EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 1 Liquefaction
Facility, dated as of November 11, 2011, between the Borrower and the EPC
Contractor (as supplemented by (a) any Change Order executed prior to the
Closing Date that was entered into in accordance with, or as permitted or
contemplated by, the Original Common Terms Agreement and (b) the Umbrella
Insurance Agreement).

“Stage 2 ConocoPhillips License Agreement” means the License Agreement, dated as
of December 21, 2012, between the Borrower and ConocoPhillips Company.

“Stage 2 EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 2 Liquefaction
Facility, dated as of December 20, 2012, between the Borrower and the EPC
Contractor (as supplemented by (a) any Change Order executed prior to the
Closing Date that was entered into in accordance with, or as permitted or
contemplated by, the Original Common Terms Agreement and (b) the Umbrella
Insurance Agreement).

“Stage 3 ConocoPhillips License Agreement” means the License Agreement, dated as
of May 20, 2015, between the Borrower and ConocoPhillips Company.

“Stage 3 EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 3 Liquefaction
Facility, dated as of May 4, 2015, between the Borrower and the EPC Contractor
(as supplemented by (a) the Change Order set forth on Schedule 7.13 (Change
Orders) and (b) the Umbrella Insurance Agreement).

“Stage 4 ConocoPhillips License Agreement” means the license agreement to be
entered into between the Borrower and ConocoPhillips Company in connection with
the incorporation of the ConocoPhillips Optimized Cascade Process (as defined
therein) into Train 6.

“Stage 4 EPC Contract” means the lump sum turnkey agreement for the engineering,
procurement and construction of Train 6 to be entered into between the Borrower
and the EPC Contractor on terms substantially similar to the Stage 3 EPC
Contract.

 

56



--------------------------------------------------------------------------------

“Stage 4 Umbrella Insurance Agreement” means the Umbrella Agreement for the
Insurance Requirements for the Stage 4 EPC Contract to be entered into between
the Borrower and the EPC Contractor on terms substantially similar to the
Umbrella Insurance Agreement.

“Subleases” means the Sub-lease Agreement, dated June 11, 2012, between SPLNG,
as sublessor, and the Borrower, as sublessee covering approximately two hundred
sixty-eight (268) acres of the Site and the Second Sub-lease Agreement, dated as
of June 25, 2015, between SPLNG, as sublessor, and the Borrower, as sublessee,
covering approximately one hundred ninety-nine and four hundredths
(199.04) acres of the Site.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower to
any Person permitted by clause (d) of the definition of Permitted Indebtedness
which is subordinated to the Obligations pursuant to an instrument in writing
satisfactory in form and substance to the Required Secured Parties.

“Subsidiary” means, for any Person, any corporation, partnership, joint venture,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or Controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

“Substantial Completion” has the meaning assigned to the term “Substantial
Completion” in the relevant EPC Contract, as the context requires.

“Summary Milestone Schedule” means a summary of selected CPM Schedule
milestones, extracted from the Level III CPM Schedule (each as defined in the
applicable EPC Contract) substantially in the form acceptable to the Independent
Engineer, listing for each contained milestone: early start date, early finish
date, late start date, late finish date, and days of float.

“Survey” means (a) for the purposes of Schedule 5.1 (Conditions to Closing Date)
to the Common Terms Agreement and Schedule 5.4 (Conditions to Each Advance) to
the Common Terms Agreement, (i) that certain ALTA survey of the Site dated as of
July 30, 2012 prepared by Lonnie G. Harper, P.L.S., Reg No. 4326, Lonnie G.
Harper & Assoc. Inc. Grand Chenier, Louisiana under Job No. 06/2978/2012 and
(ii) that certain ALTA survey of the Site dated August 1, 2014, last revised on
June 26, 2015 prepared by Lonnie G. Harper, P.L.S., Reg No. 4326, Lonnie G.
Harper & Assoc. Inc. Grand Chenier, Louisiana under Project No. 2014-29, and
(b) for the purposes of Section 6.18(a) (Surveys and Title Policies), ALTA
surveys of the Site:

(i) showing a state of facts reasonably acceptable to the Common Security
Trustee;

 

57



--------------------------------------------------------------------------------

(ii) prepared by an independent surveyor licensed in the State of Louisiana;

(iii) in compliance with the 2011 ALTA/ACSM Minimum Standard Detail Requirements
for ALTA/ACSM Surveys, including Table A optional items 1, 2, 3, 4, 6(a), 6(b),
8, 10, 13, 17 and 18 and, in addition, with respect to the “as-built” ALTA
Survey to be delivered pursuant to Section 6.18 (Surveys and Title Policies),
Table A option items 7(a) and 9;

(iv) certified to the Borrower, the Title Company, the Common Security Trustee
and such additional parties as any of them shall designate; and

(v) otherwise sufficient for the Title Company to eliminate all standard survey
exceptions from the Title Policy.

“Swing Line Lender” has the meaning set forth in the Working Capital Facility
Agreement.

“Taxes” means, with respect to any Person, all taxes, assessments, imposts,
duties, governmental charges or levies imposed directly or indirectly on such
Person or its income, profits or Property by any Government Authority, including
any interest, additions to tax or penalties applicable thereto, and “Tax” shall
have a correlative meaning.

“Term Loan A Credit Agreement” means the Second Amended and Restated Credit
Agreement (Term Loan A), dated as of June 30, 2015, by and among the Borrower,
the Commercial Banks Facility Agent, the Common Security Trustee, and the
Commercial Bank Lenders.

“Terminal Use Rights Assignment and Agreement” means the Terminal Use Rights
Assignment and Agreement, dated as of July 31, 2012, among the Borrower, SPLNG
and Cheniere Energy Investments, LLC.

“Title Company” means First American Title Insurance Company.

“Title Policy” means, with regard to each Mortgage, a fully paid ALTA form
6-16-2006 extended coverage lenders’ policy of title insurance as adopted for
use in Louisiana, or a binding marked commitment deleting all requirements to
issue such policy, including all amendments thereto, endorsements thereof and
substitutions or replacements therefor, issued by the Title Company in favor of
the Common Security Trustee, with such coinsurers or reinsurers as may be
reasonably required by the Common Security Trustee, in an aggregate principal
amount of not less than (i) six billion three hundred seventy-seven million
Dollars ($6,377,000,000) with regard to the Mortgage described in clause (i) of
the definition thereof (which Title Policy for such Mortgage shall be the
previously issued ALTA 6-16-2006 extended coverage Loan Policy of

 

58



--------------------------------------------------------------------------------

Title Insurance No. NCS-550089-1-LA-Loan dated May 29, 2013, endorsed with a
fully paid ALTA Form 11-06 Mortgage Modification endorsement thereto issued by
the Title Company dated as of the date of the recording of such Mortgage) and
(ii) two billion Dollars ($2,000,000,000) with regard to the Mortgage described
in clause (ii) of the definition thereof, each in form satisfactory to the
Common Security Trustee in all respects, insuring as of the date of the
recording of the Mortgages (except with respect to Mechanics’ Liens, which shall
be insured through the date of the EPC Contractor’s most recent Interim
Conditional Lien Waiver (as that term is defined in the applicable EPC
Contract)), that the Mortgages are first and prior Liens on the Mortgaged
Property encumbered by each (to the extent the Mortgaged Property consists of
interests insurable under the terms of such form of title policy) free and clear
of all Liens on and defects of title other than Permitted Liens, and containing
or providing for, among other items:

(a) no survey exceptions other than those approved by the Common Security
Trustee;

(b) a pending disbursements clause acceptable to the Common Security Trustee;
and

(c) such endorsements and affirmative assurances as the Common Security Trustee
shall reasonably require and which are reasonably obtainable from title insurers
in regard to commercial property located in the State of Louisiana.

“Total” means Total Gas & Power North America, Inc.

“Total Capitalization” means the sum of (a) Total Debt, plus (b) Funded Equity.

“Total Debt” means the principal amount of all Secured Debt of the Borrower and
its Subsidiaries (if any), Indebtedness under any Unsecured Debt Instruments to
which the Borrower or its Subsidiaries (if any) is a party, and all subordinated
debt of the Borrower and its Subsidiaries (if any) (other than member loans made
to the Borrower or its Subsidiaries (if any)).

“Total DFCD Deadline” means the date that is sixty (60) days prior to the date
upon which Total would have the right to terminate the Total FOB Sale and
Purchase Agreement for any failure to achieve the Date of First Commercial
Delivery (as defined in the Total FOB Sale and Purchase Agreement) by such date,
as extended by any waivers, modifications or amendments to the Total FOB Sale
and Purchase Agreement in accordance with Section 7.9 (Project Documents, Etc.),
but without giving effect to cure rights under any Consent between the Common
Security Trustee and Total.

“Total FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement (FOB), dated December 14, 2012, between the Borrower and Total.

 

59



--------------------------------------------------------------------------------

“Total TUA” means the LNG Terminal Use Agreement, dated as of September 2, 2004
(as amended by that certain Amendment of LNG Terminal Use Agreement, dated as of
January 24, 2005, and that certain Amendment of LNG Terminal Use Agreement,
dated as of June 15, 2010), by and between SPLNG and Total Gas & Power North
America, Inc.

“Total TUA Assignment Agreements” means, collectively, (i) the Partial
Assignment Agreement, dated September 11, 2012 and effective as of October 1,
2012, by and between the Borrower and Total Gas & Power North America, Inc.,
(ii) the Throughput Agreement, dated September 11, 2012 and effective as of
October 1, 2012, by and between the Borrower and Total Gas & Power North
America, Inc., (iii) the Master LNG Sale and Purchase Agreement, dated
September 11, 2012 and effective as of October 1, 2012, by and between the
Borrower and Total Gas & Power North America, Inc., and (iv) the Base Contract
for Sale and Purchase of Natural Gas, dated September 11, 2012 and effective as
of October 1, 2012, by and between the Borrower and Total Gas & Power North
America.

“Train 6” means the sixth liquefaction Train of the Project.

“Train 6 Bank Debt” means Train 6 Secured Debt which constitutes one or more
commercial loans made pursuant to one or more credit facilities in which the
lenders are primarily financial institutions engaged in the business of banking.

“Train 6 Debt” has the meaning provided in Section 2.7 (Train 6 Debt).

“Train 6 Development” means the development, acquisition, ownership, occupation,
construction, equipping, testing, repair, operation, maintenance and a use of
the sixth liquefaction train of the Sabine Pass Terminal and the purchase and
sale of natural gas and the sale of LNG, the export of LNG from the sixth
liquefaction train of the Sabine Pass Terminal (and, if elected, the import of
LNG to the extent the Borrower has all necessary Government Approvals therefor),
the transportation of natural gas to the sixth liquefaction train of the Sabine
Pass Terminal by third parties, and the sale of other Services in connection
with Train 6 or other products or by-products of the sixth liquefaction train of
the Sabine Pass Terminal and all activities incidental thereto, in each case in
accordance with the Transaction Documents.

“Train 6 DFCD Deadline” means the date that is sixty (60) days prior to the date
upon which an offtaker under any of the Train 6 FOB Sale and Purchase Agreements
would have the right to terminate the Train 6 FOB Sale and Purchase Agreement to
which it is a party for any failure to achieve the Date of First Commercial
Delivery (as defined in such Train 6 FOB Sale and Purchase Agreement) by such
date, as extended by any waivers, modifications or amendments to such Train 6
FOB Sale and Purchase Agreement in accordance with Section 7.9 (Project
Documents, Etc.), but without giving effect to cure rights under any Consent
between the Common Security Trustee and such offtaker.

 

60



--------------------------------------------------------------------------------

“Train 6 Facility” means, if applicable, the Dollar term loan facility made
available to the Borrower pursuant to the Train 6 Facility Agreement.

“Train 6 Facility Agent” means, if applicable, the Train 6 Facility Agent under
and as defined in the Train 6 Facility Agreement.

“Train 6 Facility Agreement” means, if applicable, the credit agreement to be
entered into between the Borrower, the Train 6 Facility Agent, the Common
Security Trustee, and the Train 6 Facility Lenders governing Train 6 Bank Debt
incurred for purposes of financing Train 6.

“Train 6 Facility Commitment” means, if applicable, in relation to a Train 6
Facility Lender, the amount allocated to such Train 6 Facility Lender in the
applicable schedule to the Train 6 Facility Agreement (as such schedule may be
updated from time to time).

“Train 6 Fee Letters” means, if applicable, the fee letters to be entered into
between the Borrower and each of the Train 6 Facility Lenders in connection with
the Train 6 Facility Agreement.

“Train 6 Funding Plan” has the meaning provided in Section 2.7(b) (Train 6
Debt).

“Train 6 Facility Lenders” means, if applicable, any Person from time to time
party to the Train 6 Facility Agreement as a Train 6 Facility Lender.

“Train 6 FOB Sale and Purchase Agreement” means any LNG sale and purchase
agreement executed by the Borrower with an Investment Grade buyer for delivery
of LNG on an FOB basis from and after the date of first commercial delivery with
respect to Train 6, which shall have terms and conditions (taken as a whole)
substantially similar to the FOB Sale and Purchase Agreements.

“Train 6 Initial Advance” means the first Advance under the Facilities to take
place after the incurrence of Train 6 Debt.

“Train 6 Loans” means, if applicable, loans made by the Train 6 Facility Lenders
to the Borrower in accordance with and pursuant to the terms of the Train 6
Facility Agreement.

“Train 6 Secured Debt” means Train 6 Debt that constitutes Secured Debt.

“Trains 1-4 Export Authorizations” means, collectively, DOE/FE Order No. 2833
approving the Borrower’s export of LNG from the Project to Free Trade Agreement
Nations and DOE/FE Order No. 2961-A granting long term authority to export LNG
from the Project to Non-Free Trade Agreement Nations.

 

61



--------------------------------------------------------------------------------

“Trains 1-4 FERC Orders” means (1) the Order Granting Section 3 Authorization
issued by FERC on April 16, 2012, in Docket No. CP11-72-000, and the Order
Denying Rehearing and Stay issued by FERC on July 26, 2012, in Docket No.
CP11-72-001; (2) the Order Amending Section 3 Authorization issued by FERC on
August 2, 2013, in Docket No. CP13-2-000; and (3) the Order Amending Section 3
Authorization issued by FERC on February 20, 2014, in Docket No. CP14-12-000,
and the Order Denying Rehearing issued by FERC on September 18, 2014, in Docket
No. CP14-12-001.

“Trains 5 & 6 Export Authorizations” means, collectively, DOE/FE Order Nos.
3306, 3307, and 3384 approving the Borrower’s export of LNG from the Project to
Free Trade Agreement Nations, and DOE/FE Order No. 3669 granting long term
authority to export LNG from the Project to Non-Free Trade Agreement Nations.

“Trains 5 & 6 FERC Orders” means the Order Granting Authorization Under
Section 3 of the Natural Gas Act and Issuing Certificate issued by FERC on
April 6, 2015 in Docket Nos. CP13-552-000 & CP13-553-000, and the Order Denying
Rehearing issued by FERC on June 23, 2015, in Docket Nos. CP13-552-001 &
CP13-553-001.

“Tranche” has the meaning given to it in the Term Loan A Credit Agreement.

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

“Transco Precedent Agreement” means the Precedent Agreement for Firm
Transportation Service under Gulf Trace Project, dated as of April 15, 2014,
between Transcontinental Gas Pipe Line Company, LLC and the Borrower.

“Transfer Accession Agreement” means an accession agreement substantively in the
form set out in Schedule 2.9(d) (Form of Transfer of Accession Agreement
(Secured Debt Holder Group Representative)) to the Common Terms Agreement in
respect of any Secured Debt Holder Group Representative, Schedule 2.9(e) (Form
of Transfer of Accession Agreement (Secured Hedge Representative)) to the Common
Terms Agreement in respect of any Secured Hedge Representative and Schedule
2.9(f) (Form of Transfer of Accession Agreement (Secured Gas Hedge
Representative)) to the Common Terms Agreement in respect of any Secured Gas
Hedge Representative.

“Umbrella Insurance Agreement” means the First Amended and Restated Umbrella
Agreement for the Insurance Requirements for the Engineering, Procurement and
Construction of the Sabine Pass Stage 1, Stage 2 and Stage 3 Liquefaction
Facilities, and if Train 6 Debt has been incurred, the Stage 4 Umbrella
Insurance Agreement.

 

62



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of provisions relating to such
perfection or priority and for purposes of definitions related to such
provisions.

“United States” or “U.S.” means the United States of America.

“Unsecured Debt Instrument” means, at any time, each material instrument
governing Senior Debt other than Secured Debt or Secured Hedge Obligations.

“Unsecured PDE Debt” means the PDE Debt that is not Secured Debt.

“Unsecured Replacement Debt” means the Replacement Debt that is not Secured
Debt.

“Unsecured Train 6 Debt” means the Train 6 Debt that is not Secured Debt.

“Unsecured Working Capital Debt” means the Working Capital Debt that is not
Secured Debt.

“Water Agreement” means the Water Service Agreement, dated as of December 21,
2011, between the City of Port Arthur and the Borrower, as amended by that
certain First Amendment to Water Service Agreement, dated as of June 12, 2012,
that certain Second Amendment to Water Service Agreement, dated as of
December 31, 2012 and that certain Third Amendment to Water Service Agreement,
dated as of June 30, 2015.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Debt” has the meaning assigned to such term in Section 2.4
(Working Capital Debt).

“Working Capital Facility Agent” or “Senior LC Facility Administrative Agent”
means The Bank of Nova Scotia, not in its individual capacity, but solely as
agent for the Working Capital Lenders under the Working Capital Facility
Agreement.

“Working Capital Facility Agreement” means the Senior Letter of Credit and
Reimbursement Agreement, dated as of April 21, 2014, by and among the Borrower,
the Working Capital Facility Agent, the Common Security Trustee, The Bank of
Nova Scotia as senior issuing bank and the Working Capital LC Lenders party
thereto from time to time.

 

63



--------------------------------------------------------------------------------

“Working Capital Lenders” or “Senior LC Lenders” means those lenders party to
the Working Capital Facility Agreement from time to time.

 

64